THIRD AMENDED AND RESTATED
LIMITED PARTNERSHIP AGREEMENT
OF
GRIFFIN CAPITAL ESSENTIAL ASSET OPERATING PARTNERSHIP, L.P.
Griffin Capital Essential Asset Operating Partnership, L.P. (the “Partnership”)
was formed as a limited partnership under the laws of the State of Delaware,
pursuant to a Certificate of Limited Partnership filed with the Office of the
Secretary of State of the State of Delaware on August 29, 2008. This Third
Amended and Restated Limited Partnership Agreement (“Agreement”) is entered into
effective as of October 15, 2014 among Griffin Capital Essential Asset REIT,
Inc., a Maryland corporation (the “General Partner”), the Original Class A
Limited Partner, the Preferred Unit Holder, and the Additional Limited Partners
set forth on Exhibit A hereto, and such additional Limited Partners party hereto
from time to time. Capitalized terms used herein but not otherwise defined shall
have the meanings given them in Article 1.
WHEREAS, the General Partner and the Original Class A Limited Partner entered
into an Agreement of Limited Partnership of The GC Net Lease REIT Operating
Partnership, L.P. dated as of August 29, 2008, pursuant to which the Partnership
was formed (the “Original Agreement”);
WHEREAS, the General Partner and the Limited Partners entered into a First
Amended and Restated Limited Partnership Agreement of The GC Net Lease REIT
Operating Partnership, L.P. dated as of June 18, 2009 (the “First Amended and
Restated Agreement”) to amend and restate the Original Agreement;
WHEREAS, on February 25, 2013, the Partnership filed a Certificate of Amendment
to Certificate of Limited Partnership of the Partnership changing the name from
The GC Net Lease REIT Operating Partnership, L.P. to Griffin Capital Essential
Asset Operating Partnership, L.P.;
WHEREAS, the General Partner and the Limited Partners entered into a Second
Amended and Restated Limited Partnership Agreement of Griffin Capital Essential
Asset Operating Partnership, L.P. dated as of November 5, 2013 (the “Second
Amended and Restated Agreement”) to amend and restate the First Amended and
Restated Agreement to, among other things, designate and reclassify the existing
Partnership Units into “Class A Common Units” and “Class B Common Units” and
reflect the designation of the “Preferred Units;”
WHEREAS, simultaneous with the entry into the Second Amended and Restated
Agreement, the General Partner entered into Amendment No. 1 to the Second
Amended and Restated Agreement to establish a new series of “Preferred Units” of
Limited Partnership Interest; and
WHEREAS, on November 5, 2013, the Partnership issued 24,319,066 Preferred Units
to SPT Griffin Holdings, LLC for $245,474,998.51, which Preferred Units have the
rights, powers, privileges, restrictions, qualifications and limitations
specified in Exhibit C hereto.
WHEREAS, the General Partner desires to amend and restate the Second Amended and
Restated Agreement to, among other things, incorporate various incentive
distributions payable to the Original Class A Limited Partner and to make other
conforming amendments.
NOW, THEREFORE, in consideration of the foregoing, of mutual covenants between
the parties hereto, and of other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree to
amend and restate the Second Amended and Restated Agreement in its entirety and
continue the Partnership as a limited partnership under the Delaware Revised
Uniform Limited Partnership Act, as amended from time to time, as follows:
ARTICLE 1
DEFINED TERMS
The following defined terms used in this Agreement shall have the meanings
specified below:
Act means the Delaware Revised Uniform Limited Partnership Act, as it may be
amended from time to time.

1

--------------------------------------------------------------------------------


Additional Funds has the meaning set forth in Section 4.3.
Additional Limited Partner means a Person admitted to the Partnership as a
Limited Partner pursuant to Section 10.2 hereof and who is shown as a Limited
Partner on the Partnership Registry.
Additional Securities means any additional REIT Shares (other than REIT Shares
issued in connection with an exchange pursuant to Section 8.4 hereof) or rights,
options, warrants or convertible or exchangeable securities containing the right
to subscribe for or purchase REIT Shares, as set forth in Section 4.2(a)(ii).
Adjusted Capital Account means the Capital Account maintained for each Partner
as of the end of each Partnership Year (i) increased by any amounts which such
Partner is obligated to restore pursuant to any provision of this Agreement or
is deemed to be obligated to restore pursuant to the penultimate sentences of
Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5) and (ii) decreased by the
items described in Regulations Sections 1.704-1(b)(2)(ii)(d)(4),
1.704-1(b)(2)(ii)(d)(5), and 1.701-4(b)(2)(ii)(d)(6). The foregoing definition
of Adjusted Capital Account is intended to comply with the provisions of
Regulations Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently
therewith.
Administrative Expenses means (i) all administrative and operating costs and
expenses incurred by the Partnership, (ii) those administrative costs and
expenses of the General Partner, including any salaries or other payments to
directors, officers or employees of the General Partner, and any accounting and
legal expenses of the General Partner, which expenses, the Partners have agreed,
are expenses of the Partnership and not the General Partner, and (iii) to the
extent not included in clause (ii) above, REIT Expenses; provided, however, that
Administrative Expenses shall not include any administrative costs and expenses
incurred by the General Partner that are attributable to Properties or
partnership interests in a Subsidiary Partnership (other than this Partnership)
that are owned by the General Partner directly.
Advisor or Advisors means the Person or Persons, if any, appointed, employed or
contracted with by the General Partner and responsible for directing or
performing the day-to-day business affairs of the General Partner, including any
Person to whom the Advisor subcontracts substantially all of such functions.
Advisory Agreement means the agreement among the Partnership, the General
Partner and the Advisor pursuant to which the Advisor will direct or perform the
day-to-day business affairs of the General Partner and the Partnership.
Affiliate or Affiliated means, as to any other Person, any of the following:
(a)any Person directly or indirectly owning, controlling or holding, with power
to vote, 10% or more of the outstanding voting securities of such other Person;
(b)any Person 10% or more of whose outstanding voting securities are directly or
indirectly owned, controlled or held, with power to vote, by such other Person;
(c)any Person directly or indirectly controlling, controlled by or under common
control with such other Person;
(d)any executive officer, director, trustee or general partner of such other
Person; and
(e)any legal entity for which such Person acts as an executive officer,
director, trustee or general partner.
Agreed Value means the fair market value of a Partner’s non-cash Capital
Contribution as of the date of contribution as agreed to by such Partner and the
General Partner. The names and addresses of the General Partner, the Original
Class A Limited Partner and the Additional Limited Partners, the number of
Partnership Units issued to each of them, and their respective Capital
Contributions as of the date of contribution is set forth on Exhibit A.
Agreement means this Third Amended and Restated Limited Partnership Agreement,
as amended, modified, supplemented or restated from time to time, as the context
requires.

2

--------------------------------------------------------------------------------


Appraised Value means value according to an appraisal made by an Independent
Appraiser jointly selected by the Advisor and the board of directors of the
General Partner within 10 days following the Termination Date. In the event that
the Advisor and the board of directors of the General Partner are unable to
agree upon an independent appraiser, the Advisor and the board of directors of
the General Partner each shall select an Independent Appraiser. Each such
Independent Appraiser shall complete an appraisal of the fair market value of
the Properties within 30 days of the Termination Date, and the fair market value
of the Properties shall be the average of the two appraisals; provided, however,
that if the higher appraisal exceeds the lower appraisal by more than 20% of the
amount of the lower appraisal, the two Independent Appraisers, no later than 40
days after the Termination Date, shall select a third Independent Appraiser who
shall complete an appraisal of the fair market value of the Properties no later
than 60 days after the Termination Date. In such case, the fair market value of
the Termination Date shall be the average of the two appraisals closest in
value.
Articles of Incorporation means the Third Articles of Amendment and Restatement
of the General Partner filed with the Maryland State Department of Assessments
and Taxation, as amended or restated from time to time.
Capital Account has the meaning provided in Section 4.4 hereof.
Capital Contribution means the total amount of cash, cash equivalents, and the
Agreed Value of any Property or other asset (other than cash) contributed or
agreed to be contributed, as the context requires, to the Partnership by each
Partner pursuant to the terms of this Agreement. Any reference to the Capital
Contribution of a Partner shall include the Capital Contribution made by a
predecessor holder of the Partnership Interest of such Partner.
Cash Amount means an amount of cash equal to the product of the Value of one
REIT Share and the REIT Shares Amount on the date of receipt by the General
Partner of a Notice of Exchange.
Certificate means any instrument or document that is required under the laws of
the State of Delaware, or any other jurisdiction in which the Partnership
conducts business, to be signed and sworn to by the Partners of the Partnership
(either by themselves or pursuant to the power-of-attorney granted to the
General Partner in Section 8.2 hereof) and filed for recording in the
appropriate public offices within the State of Delaware or such other
jurisdiction to perfect or maintain the Partnership as a limited partnership, to
effect the admission, withdrawal, or substitution of any Partner of the
Partnership, or to protect the limited liability of the Limited Partners as
limited partners under the laws of the State of Delaware or such other
jurisdiction.
Class A Common Unit means any Partnership Unit other than a Class B Common Unit,
a Preferred Unit, or any other Partnership Unit that is specifically designated
by the General Partner pursuant to Section 4.2 as being another class of
Partnership Units.
Class A Limited Partners means the Partners who are holders of Class A Common
Units.
Class B Common Unit means all Common Units issued to or held by the General
Partner and any of its Subsidiaries (it being understood that if the General
Partner or any of its Subsidiaries shall acquire any Class A Common Units, such
Class A Common Units shall automatically be converted into Class B Common Units
upon such acquisition).
Class B Limited Partner means the General Partner, in its capacity as a Limited
Partner, and any other Subsidiaries of the General Partner who shall own Class B
Common Units as a Limited Partner.
Code means the Internal Revenue Code of 1986, as amended, and as hereafter
amended from time to time. Reference to any particular provision of the Code
shall mean that provision in the Code at the date hereof and any successor
provision of the Code.
Common Stockholders means holders of REIT Shares.

3

--------------------------------------------------------------------------------


Common Unit means a Partnership Unit that is not a Preferred Unit. The Class A
Common Units and Class B Common Units, and any other Partnership Units that may
be designated as Common Units from time to time by the General Partner pursuant
to Section 4.2, are Common Units.
Conversion Factor means 1.0, provided that in the event that the General Partner
(i) declares or pays a dividend on its outstanding REIT Shares in REIT Shares or
makes a distribution to all holders of its outstanding REIT Shares in REIT
Shares, (ii) subdivides its outstanding REIT Shares, or (iii) combines its
outstanding REIT Shares into a smaller number of REIT Shares, the Conversion
Factor shall be adjusted by multiplying the Conversion Factor by a fraction, the
numerator of which shall be the number of REIT Shares issued and outstanding on
the record date for such dividend, distribution, subdivision or combination
(assuming for such purposes that such dividend, distribution, subdivision or
combination has occurred as of such time), and the denominator of which shall be
the actual number of REIT Shares (determined without the above assumption)
issued and outstanding on such date and, provided further, that in the event
that an entity other than an Affiliate of the General Partner shall become
General Partner pursuant to any merger, consolidation or combination of the
General Partner with or into another entity (the “Successor Entity”), the
Conversion Factor shall be adjusted by multiplying the Conversion Factor by the
number of shares of the Successor Entity into which one REIT Share is converted
pursuant to such merger, consolidation or combination, determined as of the date
of such merger, consolidation or combination. Any adjustment to the Conversion
Factor shall become effective immediately after the effective date of such event
retroactive to the record date, if any, for such event; provided, however, that
if the General Partner receives a Notice of Exchange after the record date, but
prior to the effective date of such dividend, distribution, subdivision or
combination, the Conversion Factor shall be determined as if the General Partner
had received the Notice of Exchange immediately prior to the record date for
such dividend, distribution, subdivision or combination.
Dealer Manager means Griffin Capital Securities, Inc., an Affiliate of the
Original Class A Limited Partner, or such other Person or entity selected by the
board of directors of the General Partner to act as the dealer manager for an
Offering of Stock. Griffin Capital Securities, Inc. is a member of the Financial
Industry Regulatory Authority.
Distributions means any dividends or other distributions of money or other
property paid by the General Partner to the holders of its REIT Shares or
preferred stock, including dividends that may constitute a return of capital for
federal income tax purposes.
Event of Bankruptcy as to any Person means the filing of a petition for relief
as to such Person as debtor or bankrupt under the Bankruptcy Code of 1978 or
similar provision of law of any jurisdiction (except if such petition is
contested by such Person and has been dismissed within 90 days); insolvency or
bankruptcy of such Person as finally determined by a court proceeding; filing by
such Person of a petition or application to accomplish the same or for the
appointment of a receiver or a trustee for such Person or a substantial part of
his assets; commencement of any proceedings relating to such Person as a debtor
under any other reorganization, arrangement, insolvency, adjustment of debt or
liquidation law of any jurisdiction, whether now in existence or hereinafter in
effect, either by such Person or by another, provided that if such proceeding is
commenced by another, such Person indicates his approval of such proceeding,
consents thereto or acquiesces therein, or such proceeding is contested by such
Person and has not been finally dismissed within 90 days.
Exchange Amount means either the Cash Amount or the REIT Shares Amount, as
selected by the General Partner in its sole and absolute discretion pursuant to
Section 8.4(b) hereof.
Exchange Right has the meaning provided in Section 8.4(a) hereof.
Exchanging Partner has the meaning provided in Section 8.4(a) hereof.
Extraordinary Transaction means, whether in one or a series of transactions, the
transfer or other disposition, directly or indirectly, of all or substantially
all of the business or securities of the General Partner, whether by way of a
merger or consolidation, reorganization, recapitalization or restructuring,
tender or exchange offer, negotiated purchase, leveraged buyout or otherwise, or
any other extraordinary corporate transaction involving the General Partner,
excluding a Sale.

4

--------------------------------------------------------------------------------


General Partner means Griffin Capital Essential Asset REIT, Inc., a Maryland
corporation, and any Person who becomes a substitute or additional General
Partner as provided herein, and any of their successors as General Partner.
General Partnership Interest means a Partnership Interest held by the General
Partner that is a general partnership interest. The number of Class B Common
Units held by the General Partner equal to one percent (1%) of all outstanding
Common Units from time to time is hereby designated as the General Partnership
Interest.
Indemnitee means (i) the General Partner or a director, officer or employee of
the General Partner or Partnership, (ii) the Advisor or a director, officer,
manager, member, employee of the Advisor or another agent of the Advisor if such
agent is an Affiliate of the Advisor and (iii) such other Persons (including
Affiliates of the General Partner, the Advisor or the Partnership) as the
General Partner may designate from time to time, in its sole and absolute
discretion.
Independent Appraiser means a person or entity, who is not an Affiliate of the
Advisor or the members of the board of directors of the General Partner, who is
engaged to a substantial extent in the business of rendering opinions regarding
the value of assets of the type held by the General Partner, and who is a
qualified appraiser of real estate as determined by the members of the board of
directors of the General Partner. Membership in a nationally recognized
appraisal society such as the American Institute of Real Estate Appraisers or
the Society of Real Estate Appraisers shall be conclusive evidence of such
qualification.
Independent Director means a director of the General Partner who is not an
officer or employee of the General Partner and meets the requirements for
independence as defined by the General Partner’s Articles of Incorporation.
Invested Capital means the amount calculated by multiplying the total number of
REIT Shares purchased by Stockholders by (a) the offering price for the Stock
paid by such Stockholders in an Offering or (b) for Stock not purchased in an
Offering, the issue price for the Stock; in each case reduced by any
Distributions attributable to Net Sale Proceeds, and any amounts paid by the
General Partner to repurchase shares of Stock pursuant to a plan for repurchase
of the General Partner’s Stock.
Joint Venture or Joint Ventures means those joint venture or general partnership
arrangements in which the General Partner or the Partnership is a co-venturer or
general partner which are established to acquire Properties.
Limited Partner means any Person named as a Limited Partner on Exhibit A
attached hereto, and any Person who becomes a Substitute Limited Partner or
Additional Limited Partner, in such Person’s capacity as a Limited Partner in
the Partnership.
Limited Partnership Interest means the ownership interest of a Limited Partner
in the Partnership at any particular time, including the right of such Limited
Partner to any and all benefits to which such Limited Partner may be entitled as
provided in this Agreement and in the Act, together with the obligations of such
Limited Partner to comply with all the provisions of this Agreement and of such
Act.
Liquidation Preference means, with respect to any Preferred Unit as of any date
of determination, the amount (including accrued and unpaid distributions to the
date of determination) payable with respect to such Preferred Unit (as
established by the instrument designating such Preferred Unit) upon the
voluntary or involuntary dissolution or winding up of the Partnership as a
preference over distributions to Partnership Units ranking junior to such
Preferred Unit.
Listing means the approval of the REIT Shares, issued by the General Partner
pursuant to an effective registration statement, on a National Securities
Exchange. Upon Listing, the shares shall be deemed Listed.
Loss has the meaning provided in Section 5.1(g) hereof.

5

--------------------------------------------------------------------------------


Market Value means the aggregate market value of all of the outstanding REIT
Shares, measured by taking the average closing price or average of bid and asked
price, as the case may be, during a period of 30 trading days commencing after
the first day of the 6th month, but no later than the last day of the 18th month
following Listing, the Commencement date of which shall be chosen by the
Original Class A Limited Partner in its sole discretion.
National Securities Exchange means any securities exchange registered with the
SEC pursuant to Section 6 of the Securities Exchange Act of 1934, as amended.
Net Sale Proceeds means in the case of a transaction described in clause (a) of
the definition of Sale, the net proceeds of any such transaction less the amount
of all real estate commissions and closing costs paid by the Partnership. In the
case of a transaction described in clause (b) of such definition, Net Sale
Proceeds means the net proceeds of any such transaction less the amount of any
legal and other selling expenses incurred by the Partnership in connection with
such transaction. In the case of a transaction described in clause (c) of such
definition, Net Sale Proceeds means the net proceeds of any such transaction
actually distributed to the Partnership from the Joint Venture less any expenses
incurred by the Partnership in connection with such transaction. In the case of
a transaction or series of transactions described in clause (d) of the
definition of Sale, Net Sale Proceeds means the net proceeds of any such
transaction less the amount of all commissions and closing costs paid by the
Partnership. In the case of a transaction described in clause (e) of such
definition, Net Sale Proceeds means the net proceeds of any such transaction
less the amount of all selling costs and other expenses incurred by the
Partnership in connection with such transaction. Net Sale Proceeds shall also
include, in the case of any lease of a Property consisting of a building only,
any amounts from tenants, borrowers or lessees that the General Partner, in its
capacity as general partner of the Partnership determines, in its discretion, to
be economically equivalent to the proceeds of a Sale. Net Sale Proceeds shall be
calculated after repayment of any outstanding indebtedness relating to the asset
disposed of in the sale.
Notice of Exchange means the Notice of Exercise of Exchange Right substantially
in the form attached as Exhibit B hereto.
Offer has the meaning set forth in Section 7.1(b)(ii) hereof.
Offering means an offering of Stock that is either (a) registered with the SEC,
or (b) exempt from such registration, including the Private Offering and any
Public Offering, but excluding Stock offered under any employee benefit plan.
Original Class A Limited Partner means the Limited Partner designated as
“Original Class A Limited Partner” on Exhibit A hereto.
Partner means any General Partner or Limited Partner.
Partner Nonrecourse Debt Minimum Gain has the meaning set forth in Regulations
Section 1.704-2(i). A Partner’s share of Partner Nonrecourse Debt Minimum Gain
shall be determined in accordance with Regulations Section 1.704-2(i)(5).
Partnership means Griffin Capital Essential Asset Operating Partnership, L.P., a
Delaware limited partnership.
Partnership Interest means an ownership interest in the Partnership held by
either a Limited Partner or the General Partner and includes any and all
benefits to which the holder of such a Partnership Interest may be entitled as
provided in this Agreement, together with all obligations of such Person to
comply with the terms and provisions of this Agreement.
Partnership Minimum Gain has the meaning set forth in Regulations Section
1.704-2(d). In accordance with Regulations Section 1.704-2(d), the amount of
Partnership Minimum Gain is determined by first computing, for each Partnership
nonrecourse liability, any gain the Partnership would realize if it disposed of
the property subject to that liability for no consideration other than full
satisfaction of the liability, and then aggregating the separately computed

6

--------------------------------------------------------------------------------


gains. A Partner’s share of Partnership Minimum Gain shall be determined in
accordance with Regulations Section 1.704-2(g)(1).
Partnership Record Date means the record date established by the General Partner
for the distribution of cash pursuant to Section 5.2 hereof, which record date
shall be the same as the record date established by the General Partner for a
distribution to its stockholders of some or all of its portion of such
distribution.
Partnership Unit means a fractional, undivided share of the Partnership
Interests of all Partners issued hereunder. The allocation of Partnership Units
among the Partners shall be as set forth on Exhibit A, as such Exhibit may be
amended from time to time.
Percentage Interest means, as to a Partner, with respect to any class or series
of Partnership Units held by such Partner, its interest in such class or series
of Partnership Units as determined by dividing the number of Partnership Units
in such class or series owned by such Partner by the total number of Partnership
Units in such class or series then outstanding. For purposes of determining the
rights and relationships among the various classes and series of Partnership
Units, Preferred Units shall not be considered to have any share of the
aggregate Percentage Interest in the Partnership unless, and only to the extent,
provided otherwise in the instrument creating such class or series of Preferred
Units.
Person means any individual, partnership, limited liability company,
corporation, joint venture, trust or other entity.
Preferred Unit means any Partnership Unit issued from time to time pursuant to
Section 4.2 hereof that is specifically designated by the General Partner at the
time of its issuance as a Preferred Unit. Each class or series of Preferred
Units shall have such designations, preferences, and relative, participating,
optional, or other special rights, powers, and duties, including rights, powers
and duties senior to the Common Units, all as determined by the General Partner,
subject to compliance with the requirements of Section 4.2 hereof.
Preferred Unit Holder means a holder of Preferred Units.
Profit has the meaning provided in Section 5.1(g) hereof.
Property or Properties means the real properties or real estate investments
which are acquired by the General Partner either directly or through the
Partnership, Joint Ventures, partnerships or other entities.
Regulations means the Federal income tax regulations promulgated under the Code,
as amended and as hereafter amended from time to time. Reference to any
particular provision of the Regulations shall mean that provision of the
Regulations on the date hereof and any successor provision of the Regulations.
Regulatory Allocations has the meaning set forth in Section 5.1(h) hereof.
REIT means a real estate investment trust under Sections 856 through 860 of the
Code.
REIT Expenses means (i) costs and expenses relating to the formation and
continuity of existence and operation of the General Partner and any
Subsidiaries thereof (which Subsidiaries shall, for purposes hereof, be included
within the definition of General Partner), including taxes, fees and assessments
associated therewith, any and all costs, expenses or fees payable to any
director, officer, or employee of the General Partner, (ii) costs and expenses
relating to any Offering and registration of securities by the General Partner
and all statements, reports, fees and expenses incidental thereto, including,
without limitation, underwriting discounts and sales commissions applicable to
any such Offering of securities, and any costs and expenses associated with any
claims made by any holders of such securities or any underwriters or placement
agents thereof, (iii) costs and expenses associated with any repurchase of any
securities by the General Partner, (iv) costs and expenses associated with the
preparation and filing of any periodic or other reports and communications by
the General Partner under federal, state or local laws or regulations, including
filings with the SEC, (v) costs and expenses associated with compliance by the
General Partner with laws, rules and regulations

7

--------------------------------------------------------------------------------


promulgated by any regulatory body, including the SEC and any National
Securities Exchange, (vi) costs and expenses associated with any 401(k) plan,
incentive plan, bonus plan or other plan providing for compensation for the
employees of the General Partner, (vii) costs and expenses incurred by the
General Partner relating to any issuance or redemption of Partnership Interests,
and (viii) all other operating or administrative costs of the General Partner
incurred in the ordinary course of its business on behalf of or in connection
with the Partnership.
REIT Share means a share of common stock, par value $0.001 per share, in the
General Partner (or successor entity, as the case may be), the terms and
conditions of which are set forth in the Articles of Incorporation.
REIT Shares Amount means a number of REIT Shares equal to the product of the
number of Partnership Units offered for exchange by an Exchanging Partner,
multiplied by the Conversion Factor as adjusted to and including the Specified
Exchange Date; provided that in the event the General Partner issues to all
holders of REIT Shares rights, options, warrants or convertible or exchangeable
securities entitling the stockholders to subscribe for or purchase REIT Shares,
or any other securities or property (collectively, the “rights”), and the rights
have not expired at the Specified Exchange Date, then the REIT Shares Amount
shall also include the rights issuable to a holder of the REIT Shares Amount of
REIT Shares on the record date fixed for purposes of determining the holders of
REIT Shares entitled to rights.
Sale or Sales means any transaction or series of transactions whereby: (a) the
Partnership sells, grants, transfers, conveys or relinquishes its ownership of
any Property or portion thereof, including the lease of any Property consisting
of the building only, and including any event with respect to any Property which
gives rise to a significant amount of insurance proceeds or condemnation awards;
(b) the Partnership sells, grants, transfers, conveys or relinquishes its
ownership of all or substantially all of the interest of the Partnership in any
Joint Venture in which it is a co-venturer or partner; (c) any Joint Venture in
which the Partnership is a co-venturer or partner sells, grants, transfers,
conveys or relinquishes its ownership of any Property or portion thereof,
including any event with respect to any Property which gives rise to insurance
claims or condemnation awards; (d) the Partnership sells, grants, conveys, or
relinquishes its interest in any asset, or portion thereof, including any event
with respect to any asset which gives rise to a significant amount of insurance
proceeds or similar awards; or (e) the Partnership sells or otherwise disposes
of or distributes all of its assets in liquidation of the Partnership.
SEC means the Securities and Exchange Commission.
Securities Act means the Securities Act of 1933, as amended.
Service means the Internal Revenue Service.
Specified Exchange Date means the first business day of the month that is at
least 60 business days after the receipt by the General Partner of the Notice of
Exchange.
Sponsor means Griffin Capital Corporation, a California corporation.
Sponsor Break-even Amount means the unreturned and unreimbursed capital
(excluding Partnership Units) invested by the Sponsor or any Affiliate into the
General Partner, the Original Class A Limited Partner, the Dealer Manager or any
Affiliate relating in any way to the business organization of the General
Partner or any Offering.
Stock means shares of stock of the General Partner of any class or series,
including REIT Shares, preferred stock or shares-in-trust.
Stockholders means the registered holders of the General Partner’s Stock.
Stockholders’ 6% Return means, as of any date, an aggregate amount equal to a 6%
cumulative, non-compounded, annual return on Invested Capital; provided,
however, that for purposes of calculating the Stockholders’ 6% Return, any stock
dividend shall not be included as a Distribution; and provided further that for
purposes of

8

--------------------------------------------------------------------------------


determining the Stockholders’ 6% Return, the return for each portion of the
Invested Capital shall commence for purposes of the calculation upon the
issuance of the shares issued in connection with such capital.
Stockholders’ 8% Return means, as of any date, an aggregate amount equal to a 8%
cumulative, non-compounded, annual return on Invested Capital; provided,
however, that for purposes of calculating the Stockholders’ 8% Return, any stock
dividend shall not be included as a Distribution; and provided further that for
purposes of determining the Stockholders’ 8% Return, the return for each portion
of the Invested Capital shall commence for purposes of the calculation upon the
issuance of the shares issued in connection with such capital.
Stockholders’ 10% Return means, as of any date, an aggregate amount equal to a
10% cumulative, non-compounded, annual return on Invested Capital; provided,
however, that for purposes of calculating the Stockholders’ 10% Return, any
stock dividend shall not be included as a Distribution; and provided further
that for purposes of determining the Stockholders’ 10% Return, the return for
each portion of the Invested Capital shall commence for purposes of the
calculation upon the issuance of the shares issued in connection with such
capital.
Subordinated Distribution Due Upon Extraordinary Transaction means an amount
equal to:
(a)5% of the amount by which (i) the Transaction Amount, plus the total of all
Distributions paid to Common Stockholders (excluding any stock dividends and
Distributions paid on REIT Shares redeemed by the General Partner) from the
General Partner’s inception until the date that Transaction Amount is
determined, exceeds (ii) the sum of (A) Invested Capital and (B) the total
Distributions required to be paid to Common Stockholders in order to pay the
Stockholders’ 6% Return or more but less than the Stockholders’ 8% Return from
inception through the date Transaction Amount is determined; and
(b)10% of the amount by which (i) the Transaction Amount, plus the total of all
Distributions paid to Common Stockholders (excluding any stock dividends and
Distributions paid on REIT Shares redeemed by the General Partner) from the
General Partner’s inception until the date that Transaction Amount is
determined, exceeds (ii) the sum of (A) Invested Capital and (B) the total
Distributions required to be paid to Common Stockholders in order to pay the
Stockholders’ 8% Return or more but less than the Stockholders’ 10% Return from
inception through the date Transaction Amount is determined; and
(c)15% of the amount by which (i) the Transaction Amount, plus the total of all
Distributions paid to Common Stockholders (excluding any stock dividends and
Distributions paid on REIT Shares redeemed by the General Partner) from the
General Partner’s inception until the date that Transaction Amount is
determined, exceeds (ii) the sum of (A) Invested Capital and (B) the total
Distributions required to be paid to Common Stockholders in order to pay the
Stockholders’ 10% Return or more from inception through the date Transaction
Amount is determined.
Subordinated Distribution Due Upon Termination means:
(a)5% of the amount, if any, by which (i) the Appraised Value of the Properties,
less the fair value of the underlying debt, plus or minus net current assets or
net current liabilities, respectively, at the Termination Date, plus total
Distributions (excluding any stock dividend and Distributions paid on REIT
Shares redeemed by the General Partner pursuant to its share redemption program)
through the Termination Date exceeds (ii) the sum of Invested Capital plus total
Distributions required to be made to the Common Stockholders in order to pay the
Stockholders’ 6% Return or more but less than Stockholders’ 8% Return from
inception through the Termination Date; or
(b)10% of the amount, if any, by which (i) the Appraised Value of the
Properties, less the fair value of the underlying debt, plus or minus net
current assets or net current liabilities, respectively, at the Termination
Date, plus total Distributions (excluding any stock dividend and Distributions
paid on REIT Shares redeemed by the General Partner pursuant to its share
redemption program) through the Termination Date exceeds (ii) the sum of
Invested Capital plus total Distributions required to be made to the Common
Stockholders in order to pay the Stockholders’ 8% Return or more but less than
Stockholders’ 10% Return from inception through the Termination Date; or
(c)15% of the amount, if any, by which (i) the Appraised Value of the
Properties, less the fair value of the underlying debt, plus or minus net
current assets or net current liabilities, respectively, at the Termination
Date,

9

--------------------------------------------------------------------------------


plus total Distributions (excluding any stock dividend and Distributions paid on
REIT Shares redeemed by the General Partner pursuant to its share redemption
program) through the Termination Date exceeds (ii) the sum of Invested Capital
plus total Distributions required to be made to the Common Stockholders in order
to pay the Stockholders’ 10% Return or more from inception through the
Termination Date.
Subordinated Incentive Listing Distribution means:
(a)5% of the amount by which (i) the Market Value, plus the total of all
Distributions paid to Common Stockholders (excluding any stock dividends and
Distributions paid on REIT Shares redeemed by the General Partner) from the
General Partner’s inception until the date that Market Value is determined,
exceeds (ii) the sum of (A) Invested Capital and (B) the total Distributions
required to be paid to Common Stockholders in order to pay the Stockholders’ 6%
Return or more but less than Stockholders’ 8% Return from inception through the
date Market Value is determined; or
(b)10% of the amount by which (i) the Market Value, plus the total of all
Distributions paid to Common Stockholders (excluding any stock dividends and
Distributions paid on REIT Shares redeemed by the General Partner) from the
General Partner’s inception until the date that Market Value is determined,
exceeds (ii) the sum of (A) Invested Capital and (B) the total Distributions
required to be paid to Common Stockholders in order to pay the Stockholders’ 8%
Return or more but less than Stockholders’ 10% Return from inception through the
date Market Value is determined; or
(c)15% of the amount by which (i) the Market Value, plus the total of all
Distributions paid to Common Stockholders (excluding any stock dividends and
Distributions paid on REIT Shares redeemed by the General Partner) from the
General Partner’s inception until the date that Market Value is determined,
exceeds (ii) the sum of (A) Invested Capital and (B) the total Distributions
required to be paid to Common Stockholders in order to pay the Stockholders’ 10%
Return or more from inception through the date Market Value is determined.
Subsidiary means, with respect to any Person, any corporation or other entity of
which a majority of (i) the voting power of the voting equity securities or (ii)
the outstanding equity interests is owned, directly or indirectly, by such
Person.
Subsidiary Partnership means any partnership of which the partnership interests
therein are owned by the General Partner or a direct or indirect subsidiary of
the General Partner.
Substitute Limited Partner means any Person admitted to the Partnership as a
Limited Partner pursuant to Section 9.3 hereof.
Successor Entity has the meaning provided in the definition of “Conversion
Factor” contained herein.
Surviving General Partner has the meaning set forth in Section 7.1(c) hereof.
Termination means the termination of the Advisory Agreement.
Termination Date means the date of termination of the Advisory Agreement.
Transaction has the meaning set forth in Section 7.1(b) hereof.
Transaction Amount means the aggregate value of all of the issued and
outstanding REIT Shares using a per share value equal to the per share value
paid to the Stockholders in an Extraordinary Transaction.
Transaction Documents means, collectively, (i) the Series A Cumulative
Redeemable Exchangeable Preferred Unit Purchase Agreement, dated November 5,
2013, by and among the Partnership, the General Partner, SPT Griffin Holdings,
LLC, and Starwood Property Trust, Inc., solely for the purpose of Section 3
thereof, (ii) the Escrow Agreement, dated as of November 5, 2013, among the
General Partner, the Partnership, Griffin Capital Essential Asset Advisor, LLC,
SPT Griffin Holdings, LLC and Sidley Austin LLP, as escrow agent, (iii) the
Articles Supplementary

10

--------------------------------------------------------------------------------


to the Articles of Incorporation of the General Partner setting forth the terms
of the Series A Cumulative Voting Redeemable Preferred Stock of the General
Partner, (iv) the Subordination of Management Agreements, dated as of November
5, 2013, among the Partnership, SPT Griffin Holdings, LLC and Griffin Capital
Essential Asset Property Management, LLC, (v) the Subordination of Second
Amended and Restated Advisory Agreement, as amended, dated as of November 5,
2013, among the General Partner, SPT Griffin Holdings, LLC and Griffin Capital
Essential Asset Advisor, LLC, and (vi) the Investor Rights Agreement, dated as
of November 5, 2013, among the Partnership, the General Partner, Griffin Capital
Essential Asset Advisor, LLC and SPT Griffin Holdings, LLC.
Transaction Value shall mean
(a)with respect to a sale of substantially all of the Properties, the Net Sale
Proceeds;
(b)with respect to a Listing, the Market Value; or
(c)with respect to an Extraordinary Transaction, the Transaction Amount.
Transfer has the meaning set forth in Section 9.2(a) hereof.
Value means, with respect to REIT Shares, the average of the daily market price
of such REIT Share for the ten (10) consecutive trading days immediately
preceding the date of such valuation. The market price for each such trading day
shall be: (i) if the REIT Shares are Listed, the sale price, regular way, on
such day, or if no such sale takes place on such day, the average of the closing
bid and asked prices, regular way, on such day; (ii) if the REIT Shares are not
Listed, the last reported sale price on such day or, if no sale takes place on
such day, the average of the closing bid and asked prices on such day, as
reported by a reliable quotation source designated by the General Partner; or
(iii) if the REIT Shares are not Listed and no such last reported sale price or
closing bid and asked prices are available, the average of the reported high bid
and low asked prices on such day, as reported by a reliable quotation source
designated by the General Partner, or if there shall be no bid and asked prices
on such day, the average of the high bid and low asked prices, as so reported,
on the most recent day (not more than ten (10) days prior to the date in
question) for which prices have been so reported; provided that if there are no
bid and asked prices reported during the ten (10) days prior to the date in
question, the value of the REIT Shares shall be determined by the General
Partner acting in good faith on the basis of such quotations and other
information as it considers, in its reasonable judgment, appropriate. In the
event the REIT Shares Amount includes rights that a holder of REIT Shares would
be entitled to receive, then the value of such rights shall be determined by the
General Partner acting in good faith on the basis of such quotations and other
information as it considers, in its reasonable judgment, appropriate.
Voluntary Termination has the meaning set forth in Section 5.2(d) hereof.
ARTICLE 2
PARTNERSHIP FORMATION AND IDENTIFICATION
2.1Formation. The Partnership was formed as a limited partnership pursuant to
the Act for the purposes and upon the terms and conditions set forth in this
Agreement.
2.2Name, Office and Registered Agent. The name of the Partnership is Griffin
Capital Essential Asset Operating Partnership, L.P. The specified office and
place of business of the Partnership shall be Griffin Capital Plaza, 1520 Grand
Avenue, El Segundo, CA 90245 (telephone number (310) 606-5900; facsimile number
(310) 606-5910). The General Partner may at any time change the location of such
office, provided the General Partner gives notice to the Partners of any such
change. The name and address of the Partnership’s registered agent is The
Corporation Trust Company, Corporation Trust Center, 1209 Orange Street,
Wilmington, Delaware 19801. The sole duty of the registered agent as such is to
forward to the Partnership any notice that is served on him as registered agent.

11

--------------------------------------------------------------------------------


2.3Partners.
(a)The General Partner of the Partnership is Griffin Capital Essential Asset
REIT, Inc., a Maryland corporation. Its principal place of business is the same
as that of the Partnership.
(b)The Limited Partners are those Persons identified as Limited Partners on
Exhibit A hereto, as amended from time to time.
2.4Term and Dissolution.
(a)The Partnership shall have perpetual duration, except that the Partnership
shall be dissolved upon the first to occur of any of the following events:
(i)The occurrence of an Event of Bankruptcy as to a General Partner or the
dissolution, death, removal or withdrawal of a General Partner unless the
business of the Partnership is continued pursuant to Section 7.3(b) hereof;
provided that if a General Partner is on the date of such occurrence a
partnership, the dissolution of such General Partner as a result of the
dissolution, death, withdrawal, removal or Event of Bankruptcy of a partner in
such partnership shall not be an event of dissolution of the Partnership if the
business of such General Partner is continued by the remaining partner or
partners, either alone or with additional partners, and such General Partner and
such partners comply with any other applicable requirements of this Agreement;
(ii)The passage of 90 days after the sale or other disposition of all or
substantially all of the assets of the Partnership (provided that if the
Partnership receives an installment obligation as consideration for such sale or
other disposition, the Partnership shall continue, unless sooner dissolved under
the provisions of this Agreement, until such time as such note or notes are paid
in full);
(iii)The exchange of all Limited Partnership Interests (other than any of such
interests held by the General Partner or Affiliates of the General Partner) for
REIT Shares or the securities of any other entity; or
(iv)The election by the General Partner that the Partnership should be
dissolved.
(b)Upon dissolution of the Partnership (unless the business of the Partnership
is continued pursuant to Section 7.3(b) hereof), the General Partner (or its
trustee, receiver, successor or legal representative) shall amend or cancel the
Certificate and liquidate the Partnership’s assets and apply and distribute the
proceeds thereof in accordance with Section 5.6 hereof. Notwithstanding the
foregoing, the liquidating General Partner may either (i) defer liquidation of,
or withhold from distribution for a reasonable time, any assets of the
Partnership (including those necessary to satisfy the Partnership’s debts and
obligations), or (ii) distribute the assets to the Partners in kind.
2.5Filing of Certificate and Perfection of Limited Partnership. The General
Partner shall execute, acknowledge, record and file at the expense of the
Partnership, the Certificate any and all amendments thereto and all requisite
fictitious name statements and notices in such places and jurisdictions as may
be necessary to cause the Partnership to be treated as a limited partnership
under, and otherwise to comply with, the laws of each state or other
jurisdiction in which the Partnership conducts business.
2.6Certificates Describing Partnership Units. At the request of a Limited
Partner, the General Partner, at its option, may issue a certificate summarizing
the terms of such Limited Partner’s interest in the Partnership, including the
number of Partnership Units owned and the Percentage Interest represented by
such Partnership Units as of the date of such certificate. Any such certificate
(i) shall be in form and substance as approved by the General Partner, (ii)
shall not be negotiable and (iii) shall bear a legend to the following effect:

12

--------------------------------------------------------------------------------


This certificate is not negotiable. The Partnership Units represented by this
certificate are governed by and transferable only in accordance with the
provisions of the Third Amended and Restated Limited Partnership Agreement of
Griffin Capital Essential Asset Operating Partnership, L.P., as amended from
time to time.
ARTICLE 3
BUSINESS OF THE PARTNERSHIP
The purpose and nature of the business to be conducted by the Partnership is (i)
to conduct any business that may be lawfully conducted by a limited partnership
organized pursuant to the Act, provided, however, that such business shall be
limited to and conducted in such a manner as to permit the General Partner at
all times to qualify as a REIT, unless the General Partner otherwise ceases to
qualify as a REIT, (ii) to enter into any partnership, joint venture or other
similar arrangement to engage in any of the foregoing or the ownership of
interests in any entity engaged in any of the foregoing, and (iii) to do
anything necessary or incidental to the foregoing. In connection with the
foregoing, and without limiting the General Partner’s right in its sole and
absolute discretion to cease qualifying as a REIT, the Partners acknowledge that
the General Partner’s current status as a REIT and the avoidance of income and
excise taxes on the General Partner inures to the benefit of all the Partners
and not solely to the General Partner. Notwithstanding the foregoing, the
Limited Partners agree that the General Partner may terminate its status as a
REIT under the Code at any time to the full extent permitted under the Articles
of Incorporation. The General Partner shall also be empowered to do any and all
acts and things necessary or prudent to ensure that the Partnership will not be
classified as a “publicly traded partnership” for purposes of Section 7704 of
the Code.
ARTICLE 4
CAPITAL CONTRIBUTIONS AND ACCOUNTS
4.1Capital Contributions. The General Partner and the Limited Partners have made
Capital Contributions to the Partnership in exchange for the Partnership
Interests set forth opposite their names on Exhibit A, as amended from time to
time.
4.2Additional Capital Contributions and Issuances of Additional Partnership
Interests. Except as provided in this Section 4.2 or in Section 4.3, the
Partners shall have no right or obligation to make any additional Capital
Contributions or loans to the Partnership. The General Partner may contribute
additional capital to the Partnership, from time to time, and receive additional
Partnership Interests in respect thereof, in the manner contemplated in this
Section 4.2.
(a)Issuances of Additional Partnership Interests.
(i)General. The General Partner is hereby authorized to cause the Partnership to
issue such additional Partnership Interests in the form of Partnership Units for
any Partnership purpose at any time or from time to time, to the Partners
(including the General Partner) or to other Persons for such consideration and
on such terms and conditions as shall be established by the General Partner in
its sole and absolute discretion, all without the approval of any Limited
Partner. Any additional Partnership Interests issued thereby may be issued in
one or more classes, or one or more series of any of such classes, with such
designations, preferences and relative, participating, optional or other special
rights, powers and duties, including rights, powers and duties senior to Limited
Partnership Interests, all as shall be determined by the General Partner in its
sole and absolute discretion and without the approval of any Limited Partner,
subject to Delaware law, including, without limitation: (i) the allocations of
items of Partnership income, gain, loss, deduction and credit to each such class
or series of Partnership Interests; (ii) the right of each such class or series
of Partnership Interests to share in Partnership distributions; and (iii) the
rights of each such class or series of Partnership Interests upon dissolution
and liquidation of the Partnership; provided, however, that no additional
Partnership Interests shall be issued to the General Partner unless:
(1)(A) the additional Partnership Interests are issued in connection with an
issuance of REIT Shares of or other interests in the General Partner, which
shares or interests have designations, preferences and other rights, all such
that the economic interests are substantially similar to the designations,
preferences

13

--------------------------------------------------------------------------------


and other rights of the additional Partnership Interests issued to the General
Partner by the Partnership in accordance with this Section 4.2 and (B) the
General Partner shall make a Capital Contribution to the Partnership in an
amount equal to the proceeds raised in connection with the issuance of such
shares of stock of or other interests in the General Partner;
(2)the additional Partnership Interests are issued in exchange for property
owned by the General Partner with a fair market value, as determined by the
General Partner, in good faith, equal to the value of the Partnership Interests;
or
(3)additional Partnership Interests are issued to all Partners holding
Partnership Units in proportion to their respective Percentage Interests.
In addition, the General Partner may acquire Partnership Interests from other
Partners pursuant to this Agreement. In the event that the Partnership issues
Partnership Interests pursuant to this Section 4.2(a), the General Partner shall
make such revisions to this Agreement (without any requirement of receiving
approval of the Limited Partners) as it deems necessary to reflect the issuance
of such additional Partnership Interests and any special rights, powers, and
duties associated therewith.
Without limiting the foregoing, the General Partner is expressly authorized to
cause the Partnership to issue Partnership Units for less than fair market
value, so long as the General Partner concludes in good faith that such issuance
is in the best interests of the General Partner and the Partnership.
(ii)Upon Issuance of Additional Securities. The General Partner shall not issue
any Additional Securities other than to all holders of REIT Shares, unless (A)
the General Partner shall cause the Partnership to issue to the General Partner,
as the General Partner may designate, Partnership Interests or rights, options,
warrants or convertible or exchangeable securities of the Partnership having
designations, preferences and other rights, all such that the economic interests
are substantially similar to those of the Additional Securities, and (B) the
General Partner contributes the net proceeds from the issuance of such
Additional Securities and from any exercise of rights contained in such
Additional Securities, directly and through the General Partner, to the
Partnership; provided, however, that the General Partner is allowed to issue
Additional Securities in connection with an acquisition of a property to be held
directly by the General Partner, but if and only if, such direct acquisition and
issuance of Additional Securities have been approved and determined to be in the
best interests of the General Partner and the Partnership by a majority of the
Independent Directors (as defined in the Articles of Incorporation). Without
limiting the foregoing, the General Partner is expressly authorized to issue
Additional Securities for less than fair market value, and to cause the
Partnership to issue to the General Partner corresponding Partnership Interests,
so long as (x) the General Partner concludes in good faith that such issuance is
in the best interests of the General Partner and the Partnership, including
without limitation, the issuance of REIT Shares and corresponding Partnership
Units pursuant to an employee share purchase plan providing for employee
purchases of REIT Shares at a discount from fair market value or employee stock
options that have an exercise price that is less than the fair market value of
the REIT Shares, either at the time of issuance or at the time of exercise, and
(y) the General Partner contributes all proceeds from such issuance to the
Partnership. For example, in the event the General Partner issues REIT Shares
for a cash purchase price and contributes all of the proceeds of such issuance
to the Partnership as required hereunder, the General Partner shall be issued a
number of additional Partnership Units equal to the product of (A) the number of
such REIT Shares issued by the General Partner, the proceeds of which were so
contributed, multiplied by (B) a fraction, the numerator of which is 100%, and
the denominator of which is the Conversion Factor in effect on the date of such
contribution.
(b)Certain Deemed Contributions of Proceeds of Issuance of REIT Shares. In
connection with any and all issuances of REIT Shares, the General Partner shall
make Capital Contributions to the Partnership of the proceeds therefrom,
provided that if the proceeds actually received and contributed by the General
Partner are less than the gross proceeds of such issuance as a result of any
underwriter’s discount or other expenses paid or incurred in connection with
such issuance, then the General Partner shall be deemed to have made Capital
Contributions to the Partnership in the aggregate amount of the gross proceeds
of such issuance and the Partnership shall be deemed simultaneously to have paid
such offering expenses in accordance with Section 6.5 hereof and in connection
with the

14

--------------------------------------------------------------------------------


required issuance of additional Partnership Units to the General Partner for
such Capital Contributions pursuant to Section 4.2(a) hereof.
4.3Additional Funding. If the General Partner determines that it is in the best
interests of the Partnership to provide for additional Partnership funds
(“Additional Funds”) for any Partnership purpose, the General Partner may (i)
cause the Partnership to obtain such funds from outside borrowings, or
(ii) elect to have the General Partner or any of its Affiliates provide such
Additional Funds to the Partnership through loans or otherwise.
4.4Capital Accounts. A separate capital account (a “Capital Account”) shall be
established and maintained for each Partner in accordance with Regulations
Section 1.704-1(b)(2)(iv). If (i) a new or existing Partner acquires an
additional Partnership Interest in exchange for more than a de minimis Capital
Contribution, (ii) the Partnership distributes to a Partner more than a de
minimis amount of Partnership property as consideration for a Partnership
Interest, (iii) the Partnership is liquidated within the meaning of Regulation
Section 1.704-1(b)(2)(ii)(g) or (iv) a Partnership Interest (other than a de
minimis interest) is granted as consideration for the provisions of services to
or for the benefit of the Partnership by an existing Partner acting in a partner
capacity, or by a new Partner acting in a partner capacity in anticipation of
being a Partner, the General Partner shall revalue the property of the
Partnership to its fair market value (as determined by the General Partner, in
its sole and absolute discretion, and taking into account Section 7701(g) of the
Code) in accordance with Regulations Section 1.704-1(b)(2)(iv)(f). When the
Partnership’s property is revalued by the General Partner, the Capital Accounts
of the Partners shall be adjusted in accordance with Regulations Sections
1.704-1(b)(2)(iv)(f) and (g), which generally require such Capital Accounts to
be adjusted to reflect the manner in which the unrealized gain or loss inherent
in such property (that has not been reflected in the Capital Accounts
previously) would be allocated among the Partners pursuant to Section 5.1 if
there were a taxable disposition of such property for its fair market value (as
determined by the General Partner, in its sole and absolute discretion, and
taking into account Section 7701(g) of the Code) on the date of the revaluation.
4.5Percentage Interests. If the number of outstanding Partnership Units
increases or decreases during a taxable year, each Partner’s Percentage Interest
shall be adjusted by the General Partner effective as of the effective date of
each such increase or decrease to a percentage equal to the number of
Partnership Units held by such Partner divided by the aggregate number of
Partnership Units outstanding after giving effect to such increase or decrease.
If the Partners’ Percentage Interests are adjusted pursuant to this Section 4.5,
the Profits and Losses for the taxable year in which the adjustment occurs shall
be allocated between the part of the year ending on the day when the
Partnership’s property is revalued by the General Partner and the part of the
year beginning on the following day either (i) as if the taxable year had ended
on the date of the adjustment or (ii) based on the number of days in each part.
The General Partner, in its sole and absolute discretion, shall determine which
method shall be used to allocate Profits and Losses for the taxable year in
which the adjustment occurs. The allocation of Profits and Losses for the
earlier part of the year shall be based on the Percentage Interests before
adjustment, and the allocation of Profits and Losses for the later part shall be
based on the adjusted Percentage Interests.
4.6No Interest on Contributions. No Partner shall be entitled to interest on its
Capital Contribution.
4.7Return of Capital Contributions. No Partner shall be entitled to withdraw any
part of its Capital Contribution or its Capital Account or to receive any
distribution from the Partnership, except as specifically provided in this
Agreement. Except as otherwise provided herein, there shall be no obligation to
return to any Partner or withdrawn Partner any part of such Partner’s Capital
Contribution for so long as the Partnership continues in existence.
4.8No Third Party Beneficiary. No creditor or other third party having dealings
with the Partnership shall have the right to enforce the right or obligation of
any Partner to make Capital Contributions or loans or to pursue any other right
or remedy hereunder or at law or in equity, it being understood and agreed that
the provisions of this Agreement shall be solely for the benefit of, and may be
enforced solely by, the parties hereto and their respective successors and
assigns. None of the rights or obligations of the Partners herein set forth to
make Capital Contributions or loans to the Partnership shall be deemed an asset
of the Partnership for any purpose by any creditor or other third party, nor may
such rights or obligations be sold, transferred or assigned by the Partnership
or pledged or encumbered by the Partnership to secure any debt or other
obligation of the Partnership or of any of the Partners. In addition, it is the
intent of the parties hereto that no distribution to any Limited Partner shall
be deemed a return of money or other

15

--------------------------------------------------------------------------------


property in violation of the Act. However, if any court of competent
jurisdiction holds that, notwithstanding the provisions of this Agreement, any
Limited Partner is obligated to return such money or property, such obligation
shall be the obligation of such Limited Partner and not of the General Partner.
Without limiting the generality of the foregoing, a deficit Capital Account of a
Partner shall not be deemed to be a liability of such Partner nor an asset or
property of the Partnership and upon a liquidation within the meaning of Treas.
Reg. Section 1.704‑1(b)(2)(ii)(g), if any Partner has a deficit Capital Account
(after giving effect to all contributions, distributions, allocations and other
Capital Account adjustments for all taxable years, including the year during
which such liquidation occurs), such Partner shall have no obligation to make
any Capital Contribution to reduce or eliminate the negative balance of such
Partner’s Capital Account.
ARTICLE 5
PROFITS AND LOSSES; DISTRIBUTIONS
5.1Allocation of Profit and Loss.
(a)General. After giving effect to the special allocations set forth in Sections
5.1(b) and 5.1(c) and the priority allocation with respect to the Preferred
Units in Section 5.1(e) below, the Partnership’s Profits and Losses shall be
allocated among the Partners in each taxable year (or portion thereof) as
provided below.
(i)Profits. Profits shall be allocated:
(A)first, to Partners holding Preferred Units (and if there are Preferred Units
with different priorities in preference in distribution, then in the order of
their preference in distribution) to the extent that Losses previously allocated
to such Partners pursuant to Section 5.1(a)(ii)(B) below exceed Profits
previously allocated to such Partners pursuant to this Section 5.1(a)(i)(A);
(B)second, to the General Partner to the extent that Losses previously allocated
to the General Partner pursuant to Section 5.1(a)(ii)(C) below exceed Profits
previously allocated to the General Partner pursuant to this Section
5.1(a)(i)(B);
(C)third, to those Partners, including the General Partner, holding Common Units
who have been allocated Losses pursuant to Section 5.1(a)(ii)(A) below in excess
of Profits previously allocated to such Partners pursuant to this Section
5.1(a)(i)(C) (and as among such Partners, in proportion to their respective
excess amounts);
(D)fourth, to the Partners in accordance with their respective Percentage
Interests in Common Units, provided that, in any taxable year for which a
distribution of Net Sale Proceeds is to be made to the Original Class A Limited
Partner, income or gain (or items thereof) from Sales shall be specially
allocated to the Original Class A Limited Partner in the amount of such
distribution.
(ii)Losses. Losses shall be allocated:
(A)first, to the Partners, including the General Partner, holding Common Units
in accordance with their respective Percentage Interests in Common Units, until
the Adjusted Capital Account (ignoring for this purpose any amounts a Partner is
obligated to contribute to the capital of the Partnership or is deemed obligated
to contribute pursuant to Regulations Section 1.704-1(b)(2)(ii)(c)(2)) of each
Partner is reduced to zero;
(B)second, to Partners holding Preferred Units in accordance with each such
Partner’s respective percentage interests in the Preferred Units determined
under the respective terms of the Preferred Units (and if there are Preferred
Units with different priorities in preference in distribution, then in the
reverse order of their preference in distribution), until the Adjusted Capital
Account (modified in the same manner as in clause (A)) of each such holder is
reduced to zero;
(C)third, to the General Partner.

16

--------------------------------------------------------------------------------


(b)Minimum Gain Chargeback. Notwithstanding any provision to the contrary,
(i) any expense of the Partnership that is a “nonrecourse deduction” within the
meaning of Regulations Section 1.704-2(b)(1) shall be allocated in accordance
with the Partners’ respective Percentage Interests, (ii) any expense of the
Partnership that is a “partner nonrecourse deduction” within the meaning of
Regulations Section 1.704-2(i)(2) shall be allocated to the Partner that bears
the “economic risk of loss” with respect to the “partner nonrecourse debt”
within the meaning of Regulations Section 1.704-2(b)(4) to which such partner
nonrecourse deduction is attributable in accordance with Regulations Section
1.704-2(i)(1), (iii) if there is a net decrease in Partnership Minimum Gain
within the meaning of Regulations Section 1.704-2(f)(1) for any Partnership
taxable year, then, subject to the exceptions set forth in Regulations Section
1.704-2(f)(2),(3), (4) and (5), items of gain and income shall be allocated
among the Partners in accordance with Regulations Section 1.704-2(f) and the
ordering rules contained in Regulations Section 1.704-2(j), and (iv) if there is
a net decrease in Partner Nonrecourse Debt Minimum Gain within the meaning of
Regulations Section 1.704-2(i)(4) for any Partnership taxable year, then,
subject to the exceptions set forth in Regulations Section 1.704-(2)(g), items
of gain and income shall be allocated among the Partners in accordance with
Regulations Section 1.704-2(i)(4) and the ordering rules contained in
Regulations Section 1.704-2(j). A Partner’s “interest in partnership profits”
for purposes of determining its share of the nonrecourse liabilities of the
Partnership within the meaning of Regulations Section 1.752-3(a)(3) shall be
such Partner’s Percentage Interest.
(c)Qualified Income Offset. If a Partner unexpectedly receives in any taxable
year an adjustment, allocation, or distribution described in subparagraphs (4),
(5), or (6) of Regulations Section 1.704-1(b)(2)(ii)(d) that causes or increases
a deficit balance in such Partner’s Capital Account that exceeds the sum of such
Partner’s shares of Partnership Minimum Gain and Partner Nonrecourse Debt
Minimum Gain, as determined in accordance with Regulations Sections 1.704-2(g)
and 1.704-2(i), such Partner shall be allocated specially for such taxable year
(and, if necessary, later taxable years) items of income and gain in an amount
and manner sufficient to eliminate such deficit Capital Account balance as
quickly as possible as provided in Regulations Section 1.704-1(b)(2)(ii)(d);
provided, that an allocation pursuant to this Section 5.1(c) shall be made only
if and to the extent that such Partner would have a deficit Capital Account
balance after all other allocations provided for in Article 5 have been
tentatively made as if this Section 5.1(c) were not in this Agreement. This
Section 5.1(c) is intended to constitute a “qualified income offset” under
Section 1.704-1(b)(2)(ii)(d) of the Regulations and shall be interpreted
consistently therewith.
(d)Capital Account Deficits. Loss shall not be allocated to a Limited Partner to
the extent that such allocation would cause or increase a deficit in such
Partner’s Capital Account at the end of any fiscal year (after reduction to
reflect the items described in Regulations Section 1.704-1(b)(2)(ii)(d)(4), (5)
and (6)) in excess of the sum of such Partner’s shares of Partnership Minimum
Gain and Partner Nonrecourse Debt Minimum Gain, as determined in accordance with
Regulations Sections 1.704-2(g) and 1.704-2(i).
(e)Priority Allocation With Respect to Preferred Units. Profits, and if
necessary, items of Partnership gross income or gain for the current taxable
year, shall be specially allocated to Partners that own Preferred Units in an
amount equal to the excess, if any, of the cumulative distributions received by
such Partner for or with respect to the current taxable year and all prior
taxable years with respect to such Preferred Units (with a distribution made on
the first business day after the end of a year being treated as made with
respect to such year) (other than distributions that are treated as being in
satisfaction of the Liquidation Preference for any Preferred Units held by such
Partner or amounts paid in redemption of any Preferred Units, except to the
extent that the Liquidation Preference or amount paid in redemption includes
accrued and unpaid distributions) over the cumulative allocations of Partnership
Profits, gross income and gain to such Partner under this Section 5.1(e) for all
prior taxable years.
(f)Allocations Between Transferor and Transferee. If a Partner transfers any
part or all of its Partnership Interest, the distributive shares of the various
items of Profit and Loss allocable among the Partners during such fiscal year of
the Partnership shall be allocated between the transferor and the transferee
Partner either (i) as if the Partnership’s fiscal year had ended on the date of
the transfer, or (ii) based on the number of days of such fiscal year that each
was a Partner without regard to the results of Partnership activities in the
respective portions of such fiscal year in which the transferor and the
transferee were Partners. The General Partner, in its sole and absolute
discretion, shall determine which method shall be used to allocate the
distributive shares of the various items of Profit and Loss between the
transferor and the transferee Partner.

17

--------------------------------------------------------------------------------


(g)Definition of Profit and Loss. “Profit” and “Loss” and any items of income,
gain, expense, or loss referred to in this Agreement shall be determined in
accordance with federal income tax accounting principles, as modified by
Regulations Section 1.704-1(b)(2)(iv), except that Profit and Loss shall not
include items of income, gain and expense that are specially allocated pursuant
to Sections 5.1(b), 5.1(c), or 5.1(e). All allocations of income, Profit, gain,
Loss and expense (and all items contained therein) for federal income tax
purposes shall be identical to all allocations of such items set forth in this
Section 5.1, except as otherwise required by Section 704(c) of the Code and
Regulations Section 1.704-1(b)(4). The General Partner shall have the authority
to elect the method to be used by the Partnership for allocating items of
income, gain, and expense as required by Section 704(c) of the Code including a
method that may result in a Partner receiving a disproportionately larger share
of the Partnership tax depreciation deductions, and such election shall be
binding on all Partners.
(h)Curative Allocations. The allocations set forth in Sections 5.1(b) and 5.1(c)
of this Agreement (the “Regulatory Allocations”) are intended to comply with
certain requirements of the Regulations. The General Partner is authorized to
offset all Regulatory Allocations either with other Regulatory Allocations or
with special allocations of other items of Partnership income, gain, loss or
deduction pursuant to this Section 5.1(h). Therefore, notwithstanding any other
provision of this Section 5.1 (other than the Regulatory Allocations), the
General Partner shall make such offsetting special allocations of Partnership
income, gain, loss or deduction in whatever manner it deems appropriate so that,
after such offsetting allocations are made, each Partner’s Capital Account is,
to the extent possible, equal to the Capital Account balance such Partner would
have had if the Regulatory Allocations were not part of this Agreement and all
Partnership items were allocated pursuant to Sections 5.1(a), 5.1(e) and 5.1(f).
5.2Distributions.
(a)Cash Available for Distribution. The Partnership shall distribute cash (other
than Net Sale Proceeds) on a quarterly (or, at the election of the General
Partner, more frequent) basis, in an amount determined by the General Partner in
its sole and absolute discretion, to the Partners who are Partners on the
Partnership Record Date with respect to such quarter (or other distribution
period) in the following order of priority:
(i)First, to the holders of the Preferred Units in such amounts as is required
for the Partnership to pay all distributions and any other amounts with respect
to such Preferred Units accumulated, due or payable in accordance with the
instruments designating such Preferred Units through the last day of such
quarter or other distribution period (such distributions shall be made to such
Partners in such order of priority and with such preferences as have been
established with respect to such Preferred Units as of the last day of such
quarter or other distribution period); and
(ii)Then, to the holders of the Common Units in proportion to their respective
Percentage Interests in the Common Units on the Partnership Record Date;
provided, however, that if a new or existing Partner acquires an additional
Partnership Interest in exchange for a Capital Contribution on any date other
than the next day after a Partnership Record Date, the cash distribution
attributable to such additional Partnership Interest relating to the Partnership
Record Date next following the issuance of such additional Partnership Interest
(or relating to the Partnership Record Date if such Partnership Interest was
acquired on a Partnership Record Date) shall be reduced in the proportion to (i)
the number of days that such additional Partnership Interest is held by such
Partner bears to (ii) the number of days between such Partnership Record Date
(including such Partnership Record Date) and the immediately preceding
Partnership Record Date.
(b)Net Sale Proceeds. Subject to the distribution, liquidation preference,
redemption, repurchase and other rights, if any, of the holders of any Preferred
Units, including, without limitation, Section 7(b) of the Designation of the
Rights, Powers, Privileges, Restrictions, Qualifications and Limitations of the
Series A Cumulative Redeemable Exchangeable Preferred Units contained in Exhibit
C hereto, and Section 5.2(g) hereof, Net Sale Proceeds shall be distributed as
follows:
(i)First, 100% to the Partners (other than the Original Class A Limited Partner)
who are Partners on the Partnership Record Date in accordance with their
respective Percentage Interests on the Partnership

18

--------------------------------------------------------------------------------


Record Date until the Stockholders have received Net Sale Proceeds from the Sale
of Properties plus the total of all Distributions paid to Stockholders
(excluding any stock dividends and Distributions paid on REIT Shares redeemed by
the General Partner) in an amount equal to the sum of (A) Invested Capital, plus
(B) Stockholders’ 6% Return; and
(ii)Second, (A) 95% to the Partners (other than the Original Class A Limited
Partner) who are Partners on the Partnership Record Date in accordance with
their respective Percentage Interests on the Partnership Record Date, and (B) 5%
to the Original Class A Limited Partner on the Partnership Record Date, until
the Stockholders have received Net Sale Proceeds from the Sale of Properties
plus the total of all Distributions paid to Stockholders (excluding any stock
dividends and Distributions paid on REIT Shares redeemed by the General Partner)
in an amount equal to the sum of (1) Invested Capital, plus (2) Stockholders’ 6%
Return or more but less than Stockholders’ 8% Return; and
(iii)Third, (A) 90% to the Partners (other than the Original Class A Limited
Partner) who are Partners on the Partnership Record Date in accordance with
their respective Percentage Interests on the Partnership Record Date, and (B)
10% to the Original Class A Limited Partner on the Partnership Record Date,
until the Stockholders have received Net Sale Proceeds from the Sale of
Properties plus the total of all Distributions paid to Stockholders (excluding
any stock dividends and Distributions paid on REIT Shares redeemed by the
General Partner) in an amount equal to the sum of (1) Invested Capital, plus (2)
Stockholders’ 8% Return or more but less than Stockholders’ 10% Return; and
(iv)Fourth, (A) 85% to the Partners (other than the Original Class A Limited
Partner) who are Partners on the Partnership Record Date in accordance with
their respective Percentage Interests on the Partnership Record Date, and (B)
15% to the Original Class A Limited Partner on the Partnership Record Date.
(c)Subordinated Incentive Listing Distribution. Subject to the distribution,
liquidation preference, redemption, repurchase and other rights, if any, of the
holders of Preferred Units and Section 5.2(g) hereof, upon Listing, and as soon
as practicable following the determination of Market Value, the General Partner
shall cause the Partnership to distribute to the Original Class A Limited
Partner in complete redemption of the Limited Partnership Interest of the
Original Class A Limited Partner the amount calculated pursuant to clause (a) of
the Subordinated Incentive Listing Distribution. Such Subordinated Incentive
Listing Distribution shall be due and payable to the Original Class A Limited
Partner no earlier than 7 months and no later than 19 months after Listing in
either cash, Common Units, or REIT Shares (or any combination thereof) in the
sole discretion of the Independent Directors.
(d)Subordinated Distribution Due Upon Termination. Subject to the distribution,
liquidation preference, redemption, repurchase and other rights, if any, of the
holders of Preferred Units and Section 5.2(g) hereof, upon a Termination, unless
such Termination is a voluntary Termination by mutual assent of the General
Partner and the Original Class A Limited Partner (a “Voluntary Termination”), or
such Termination is by the General Partner because of a material breach of the
Advisory Agreement by the Advisor as a result of willful or intentional
misconduct or bad faith on behalf of the Advisor, the General Partner shall
cause the Partnership to distribute to the Original Class A Limited Partner in
complete redemption of the Limited Partnership Interest of the Original Class A
Limited Partner the amount calculated pursuant to clause (a) of the Subordinated
Distribution Due Upon Termination. Such Subordinated Distribution Due Upon
Termination shall be payable to the Original Class A Limited Partner as follows:
(1) 1/3rd within thirty (30) days of the Termination Date; (2) 1/3rd upon the
one year anniversary of the Termination Date; and (3) 1/3rd upon the two year
anniversary of the Termination Date. The Original Class A Limited Partner may
elect to receive each installment of the Subordinated Distribution Due Upon
Termination in cash, Common Units or REIT Shares (or any combination thereof) in
its sole discretion provided that the General Partner may limit the amount to be
paid in cash to the extent necessary to enable the General Partner to pay cash
distributions to Stockholders in amounts necessary to meet the REIT requirements
for distributions under the Code. If the General Partner consummates an
Extraordinary Transaction and the Subordinated Distribution Due Upon Termination
has not yet been paid in full, any remaining installments of the Subordinated
Distribution Due Upon Termination shall be paid in full on the closing date of
the Extraordinary Transaction. In accordance with Section 736 of the Code, the
Original Class A Limited Partner shall continue to be treated as a partner in
the Partnership in respect of its Limited Partnership Interest for such purposes
until the Partnership has satisfied all of its payment obligations relating to
the Subordinated Distribution Due Upon Termination. In the event of a Voluntary
Termination, no Subordinated Distribution Due Upon Termination is payable

19

--------------------------------------------------------------------------------


to the Original Class A Limited Partner. Instead, the Original Class A Limited
Partner will be entitled to a redemption of the Limited Partnership Interest of
the Original Class A Limited Partner in accordance with either Section 5.2(b),
(c) or (e) hereof, as applicable.
(e)Subordinated Distribution Due Upon Extraordinary Transaction. Subject to the
distribution, liquidation preference, redemption, repurchase and other rights,
if any, of the holders of any Preferred Units and Section 5.2(g), upon the
occurrence of an Extraordinary Transaction, the General Partner shall cause the
Partnership to distribute to the Original Class A Limited Partner in complete
redemption of the Limited Partnership Interest of the Original Class A Limited
Partner the amount calculated pursuant to clause (a) of the Subordinated
Distribution Due Upon Extraordinary Transaction. Such Subordinated Distribution
Due Upon Extraordinary Transaction shall be paid to the Original Class A Limited
Partner on the closing date of the Extraordinary Transaction. The Original Class
A Limited Partner may elect to receive the Subordinated Distribution Due Upon
Extraordinary Transaction in cash, Common Units or REIT Shares (or any
combination thereof) in its sole discretion provided that the General Partner
may limit the amount to be paid in cash to the extent necessary to enable the
General Partner to pay cash distributions to Stockholders in amounts necessary
to meet the REIT requirements for distributions under the Code.
(f)Distributions of Cash to Pay Taxes. Anything in Sections 5.2(c), (d), (e), or
(h) notwithstanding, but subject to the distribution, liquidation preference,
redemption, repurchase and other rights, if any, of the holders of Preferred
Units, in the event that a distribution under Sections 5.2(c), (d), (e), or (h)
is made other than in cash, the Original Class A Limited Partner may elect, by
written notice to the General Partner, to receive in cash such portion of such
distribution equal to the amount the Original Class A Limited Partner has
determined in good faith that it or its members will owe in federal or state
income taxes on account of such distribution for the year in which the
distribution is received. Furthermore, subject to the distribution, liquidation
preference, redemption, repurchase and other rights, if any, of the holders of
Preferred Units, in the event that the Original Class A Limited Partner has
determined in good faith, or a taxing authority has determined, that the
Original Class A Limited Partner or its members is subject to federal or state
income tax immediately on any deferred portion of any distribution under
Sections 5.2(c), (d) or (e), the Original Class A Limited Partner shall notify
the General Partner in writing of such determination and the General Partner
shall cause the Partnership to distribute, prior to the due date for payment of
any such income tax, cash, in prepayment of such deferred distributions, in an
amount at least equal to the amount of federal and state income tax reasonably
estimated by the Original Class A Limited Partner to be currently payable.
Subject to the distribution, liquidation preference, redemption, repurchase and
other rights, if any, of the holders of Preferred Units, the Original Class A
Limited Partner’s requests to be distributed cash under this Section 5.2(f)
shall be honored except, and only to the extent, that the General Partner
determines that such cash is necessary to make distributions to the Stockholders
in the amounts necessary to satisfy the REIT distribution requirements under the
Code.
(g)Coordination of Original Class A Limited Partner Distributions. The following
provisions shall apply to the General Partner in connection with distributions
made pursuant to Sections 5.2(b), (c), (d), or (e) herein:
(i)Any Net Sale Proceeds paid to the Original Class A Limited Partner pursuant
to Section 5.2(b) prior to Listing shall reduce dollar for dollar the amount of
the Subordinated Incentive Listing Distribution pursuant to Section 5.2(c). If
the Original Class A Limited Partner receives the Subordinated Incentive Listing
Distribution pursuant to Section 5.2(c), the Original Class A Limited Partner
will no longer be entitled to receive distributions of Net Sale Proceeds
pursuant to Section 5.2(b), the Subordinated Distribution Due Upon Termination
pursuant to Section 5.2(d), or the Subordinated Distribution Due Upon
Extraordinary Transaction pursuant to Section 5.2(e).
(ii)Any Net Sale Proceeds paid to the Original Class A Limited Partner pursuant
to Section 5.2(b) prior to the Termination Date shall reduce dollar for dollar
the amount of the Subordinated Distribution Due Upon Termination pursuant to
Section 5.2(d). If the Original Class A Limited Partner receives the
Subordinated Distribution Due Upon Termination pursuant to Section 5.2(d), (A)
the Original Class A Limited Partner will no longer be entitled to receive
distributions of Net Sale Proceeds pursuant to Section 5.2(b), the Subordinated
Incentive Listing Distribution pursuant to Section 5.2(c), or the Subordinated
Distribution Due Upon Extraordinary Transaction pursuant

20

--------------------------------------------------------------------------------


to Section 5.2(e), and (B) any Net Sale Proceeds received by the Partnership
after the Termination Date shall be applied first to satisfy the Partnership’s
obligation to make the Subordinated Distribution Due Upon Termination.
(iii)Any Net Sale Proceeds paid to the Original Class A Limited Partner pursuant
to Section 5.2(b) prior to an Extraordinary Transaction shall reduce dollar for
dollar the amount of the Subordinated Distribution Due Upon Extraordinary
Transaction to be distributed pursuant to Section 5.2(e). If the Original Class
A Limited Partner receives the Subordinated Distribution Due Upon Extraordinary
Transaction pursuant to Section 5.2(e), the Original Class A Limited Partner
will no longer be entitled to receive distributions of Net Sale Proceeds
pursuant to Section 5.2(b), the Subordinated Incentive Listing Distribution
pursuant to Section 5.2(c), or the Subordinated Distribution Due Upon
Termination pursuant to Section 5.2(d).
(iv)If the priority distribution of Net Sale Proceeds to the Original Class A
Limited Partner pursuant to this Section 5.2(g) prevents the Partnership from
being able to distribute sufficient amounts to the General Partner pursuant to
Section 5.2(b) to enable the General Partner to satisfy its REIT requirements
under the Code, the General Partner may in its sole discretion cause the
Partnership to distribute some or all of the Net Sale Proceeds otherwise subject
to the priority distribution to the Original Class A Limited Partner pursuant to
Section 5.2(g) to the General Partner in an amount sufficient to enable the
General Partner to pay distributions to the Stockholders necessary to satisfy
the REIT requirements under the Code.
(h)Return of Capital Distribution. In the event of a merger of the Original
Class A Limited Partner into the General Partner or one of its Affiliates in
anticipation of Listing or a merger with an already Listed entity, any merger
consideration paid to the Sponsor or any of its Affiliates in excess of the
Sponsor Break-even Amount (the “Excess Merger Consideration”) shall be
subordinated to Invested Capital. Such Excess Merger Consideration shall be paid
in Stock and (a) may not be traded for one year from the date of receiving the
Stock, and (b) such Stock shall be held in escrow until the closing price of the
General Partner’s Listed Common Stock is equal to, or greater than Invested
Capital divided by the amount of Shares of Common Stock issued and outstanding
on the last business day prior to a Listing.
(i)Withholding; Partnership Loans. Notwithstanding any other provision of this
Agreement, the General Partner is authorized to take any action that it
determines to be necessary or appropriate to cause the Partnership to comply
with any withholding requirements established under the Code or any other
federal, state or local law including, without limitation, pursuant to Sections
1441, 1442, 1445 and 1446 of the Code. To the extent that the Partnership is
required to withhold and pay over to any taxing authority any amount resulting
from the allocation or distribution of income to any Partner or assignee
(including by reason of Section 1446 of the Code), either (i) if the actual
amount to be distributed to the Partner equals or exceeds the amount required to
be withheld by the Partnership, the amount withheld shall be treated as a
distribution of cash in the amount of such withholding to such Partner, or (ii)
if the actual amount to be distributed to the Partner is less than the amount
required to be withheld by the Partnership, the excess of the amount required to
be withheld over the actual amount to be distributed shall be treated as a loan
(a “Partnership Loan”) from the Partnership to the Partner on the day the
Partnership pays over such amount to a taxing authority. A Partnership Loan
shall be repaid through withholding by the Partnership with respect to
subsequent distributions to the applicable Partner or assignee. In the event
that a Limited Partner (a “Defaulting Limited Partner”) fails to pay any amount
owed to the Partnership with respect to the Partnership Loan within 15 days
after demand for payment thereof is made by the Partnership on the Limited
Partner, the General Partner, in its sole and absolute discretion, may elect to
make the payment to the Partnership on behalf of such Defaulting Limited
Partner. In such event, on the date of payment, the General Partner shall be
deemed to have extended a loan (a “General Partner Loan”) to the Defaulting
Limited Partner in the amount of the payment made by the General Partner and
shall succeed to all rights and remedies of the Partnership against the
Defaulting Limited Partner as to that amount. Without limitation, the General
Partner shall have the right to receive any distributions that otherwise would
be made by the Partnership to the Defaulting Limited Partner until such time as
the General Partner Loan has been paid in full, and any such distributions so
received by the General Partner shall be treated as having been received by the
Defaulting Limited Partner and immediately paid to the General Partner.
Any amounts treated as a Partnership Loan or a General Partner Loan pursuant to
this Section 5.2(i) shall bear interest at the lesser of (i) the base rate on
corporate loans at large United States money center commercial banks, as

21

--------------------------------------------------------------------------------


published from time to time in The Wall Street Journal, or (ii) the maximum
lawful rate of interest on such obligation, such interest to accrue from the
date the Partnership or the General Partner, as applicable, is deemed to extend
the loan until such loan is repaid in full.
(j)Limitation on Distributions. In no event may a Partner receive a distribution
of cash with respect to a Partnership Unit if such Partner is entitled to
receive a cash distribution as the holder of record of a REIT Share for which
all or part of such Partnership Unit has been or will be exchanged.
5.3REIT Distribution Requirements. The General Partner shall use its
commercially reasonable efforts to cause the Partnership to distribute amounts
sufficient to enable the General Partner to pay stockholder dividends that will
allow the General Partner to (i) meet its distribution requirement for
qualification as a REIT as set forth in Section 857 of the Code and (ii) avoid
any federal income or excise tax liability imposed by the Code.
5.4No Right to Distributions In Kind. No Partner shall be entitled to demand
property other than cash in connection with any distributions by the
Partnership.
5.5Limitations of Return of Capital Contributions. Notwithstanding any of the
provisions of this Article 5, no Partner shall have the right to receive and the
General Partner shall not have the right to make, a distribution that includes a
return of all or part of a Partner’s Capital Contributions, unless after giving
effect to the return of a Capital Contribution, the sum of all Partnership
liabilities, other than the liabilities to a Partner for the return of his
Capital Contribution, does not exceed the fair market value of the Partnership’s
assets.
5.6Distributions Upon Liquidation. Upon liquidation of the Partnership, after
payment of, or adequate provision for, debts and obligations of the Partnership,
including any Partner loans, any remaining assets of the Partnership shall be
distributed to all Partners with positive Capital Accounts in accordance with
their respective positive Capital Account balances, subject to the rights of the
holders of Preferred Units to receive the Liquidation Preference, with
appropriate adjustments to the Capital Accounts of such holders of the Preferred
Units entitled to receive the Liquidation Preference to reflect payment of the
Liquidation Preference. For purposes of the preceding sentence, the Capital
Account of each Partner shall be determined after all adjustments have been made
in accordance with Sections 4.4, 5.1 and 5.2 resulting from Partnership
operations and from all sales and dispositions of all or any part of the
Partnership’s assets. To the extent deemed advisable by the General Partner,
appropriate arrangements (including the use of a liquidating trust) may be made
to assure that adequate funds are available to pay any contingent debts or
obligations.
5.7Substantial Economic Effect. It is the intent of the Partners that the
allocations of Profit and Loss under this Agreement have substantial economic
effect (or be consistent with the Partners’ interests in the Partnership in the
case of the allocation of losses attributable to nonrecourse debt) within the
meaning of Section 704(b) of the Code as interpreted by the Regulations
promulgated pursuant thereto. Article 5 and other relevant provisions of this
Agreement shall be interpreted in a manner consistent with such intent.
ARTICLE 6
RIGHTS, OBLIGATIONS AND
POWERS OF THE GENERAL PARTNER
6.1Management of the Partnership.
(a)Except as otherwise expressly provided in this Agreement, the General Partner
shall have full, complete and exclusive discretion to manage and control the
business of the Partnership for the purposes herein stated, and shall make all
decisions affecting the business and assets of the Partnership. Subject to the
restrictions specifically contained in this Agreement, the powers of the General
Partner shall include, without limitation, the authority to take the following
actions on behalf of the Partnership:
(i)to acquire, purchase, own, operate, lease and dispose of (other than in a
“prohibited transaction” within the meaning of Section 857(b)(6)(B)(iii) of the
Code) any real property and any other property or

22

--------------------------------------------------------------------------------


assets including, but not limited to notes and mortgages, that the General
Partner determines are necessary or appropriate or in the best interests of the
business of the Partnership;
(ii)to construct buildings and make other improvements on the Properties owned
or leased by the Partnership;
(iii)to authorize, issue, sell, redeem or otherwise purchase any Partnership
Interests or any securities (including secured and unsecured debt obligations of
the Partnership, debt obligations of the Partnership convertible into any class
or series of Partnership Interests, or options, rights, warrants or appreciation
rights relating to any Partnership Interests) of the Partnership;
(iv)to borrow or lend money for the Partnership, issue or receive evidences of
indebtedness in connection therewith, refinance, increase the amount of, modify,
amend or change the terms of, or extend the time for the payment of, any such
indebtedness, and secure such indebtedness by mortgage, deed of trust, pledge or
other lien on the Partnership’s assets;
(v)to pay, either directly or by reimbursement, for all Administrative Expenses
to third parties or to the General Partner or its Affiliates as set forth in
this Agreement;
(vi)to guarantee or become a co-maker of indebtedness of the General Partner or
any Subsidiary thereof, refinance, increase the amount of, modify, amend or
change the terms of, or extend the time for the payment of, any such guarantee
or indebtedness, and secure such guarantee or indebtedness by mortgage, deed of
trust, pledge or other lien on the Partnership’s assets;
(vii)to use assets of the Partnership (including, without limitation, cash on
hand) for any purpose consistent with this Agreement, including, without
limitation, payment, either directly or by reimbursement, of all Administrative
Expenses of the General Partner, the Partnership or any Subsidiary of either, to
third parties or to the General Partner as set forth in this Agreement;
(viii)to lease all or any portion of any of the Partnership’s assets, whether or
not the terms of such leases extend beyond the termination date of the
Partnership and whether or not any portion of the Partnership’s assets so leased
are to be occupied by the lessee, or, in turn, subleased in whole or in part to
others, for such consideration and on such terms as the General Partner may
determine;
(ix)to prosecute, defend, arbitrate, or compromise any and all claims or
liabilities in favor of or against the Partnership, on such terms and in such
manner as the General Partner may reasonably determine, and similarly to
prosecute, settle or defend litigation with respect to the Partners, the
Partnership, or the Partnership’s assets;
(x)to file applications, communicate, and otherwise deal with any and all
governmental agencies having jurisdiction over, or in any way affecting, the
Partnership’s assets or any other aspect of the Partnership business;
(xi)to make or revoke any election permitted or required of the Partnership by
any taxing authority;
(xii)to maintain such insurance coverage for public liability, fire and
casualty, and any and all other insurance for the protection of the Partnership,
for the conservation of Partnership assets, or for any other purpose convenient
or beneficial to the Partnership, in such amounts and such types, as it shall
determine from time to time;
(xiii)to determine whether or not to apply any insurance proceeds for any
Property to the restoration of such Property or to distribute the same;

23

--------------------------------------------------------------------------------


(xiv)to establish one or more divisions of the Partnership, to hire and dismiss
employees of the Partnership or any division of the Partnership, and to retain
legal counsel, accountants, consultants, real estate brokers, and such other
persons, as the General Partner may deem necessary or appropriate in connection
with the Partnership business and to pay therefor such reasonable remuneration
as the General Partner may deem reasonable and proper;
(xv)to retain other services of any kind or nature in connection with the
Partnership business, and to pay therefor such remuneration as the General
Partner may deem reasonable and proper;
(xvi)to negotiate and conclude agreements on behalf of the Partnership with
respect to any of the rights, powers and authority conferred upon the General
Partner;
(xvii)to maintain accurate accounting records and to file promptly all federal,
state and local income tax returns on behalf of the Partnership;
(xviii)to distribute Partnership cash or other Partnership assets in accordance
with this Agreement;
(xix)to form or acquire an interest in, and contribute property to, any further
limited or general partnerships, limited liability companies, joint ventures or
other relationships that it deems desirable (including, without limitation, the
acquisition of interests in, and the contributions of property to, its
Subsidiaries and any other Person in which it has an equity interest from time
to time);
(xx)to establish Partnership reserves for working capital, capital expenditures,
contingent liabilities, or any other valid Partnership purpose;
(xxi)to merge, consolidate or combine the Partnership with or into another
Person;
(xxii)to do any and all acts and things necessary or prudent to ensure that the
Partnership will not be classified as a “publicly traded partnership” for
purposes of Section 7704 of the Code; and
(xxiii)to take such other action, execute, acknowledge, swear to or deliver such
other documents and instruments, and perform any and all other acts that the
General Partner deems necessary or appropriate for the formation, continuation
and conduct of the business and affairs of the Partnership (including, without
limitation, all actions consistent with allowing the General Partner at all
times to qualify as a REIT unless the General Partner voluntarily terminates its
REIT status) and to possess and enjoy all of the rights and powers of a general
partner as provided by the Act.
(b)Except as otherwise provided herein, to the extent the duties of the General
Partner require expenditures of funds to be paid to third parties, the General
Partner shall not have any obligations hereunder except to the extent that
Partnership funds are reasonably available to it for the performance of such
duties, and nothing herein contained shall be deemed to authorize or require the
General Partner, in its capacity as such, to expend its individual funds for
payment to third parties or to undertake any individual liability or obligation
on behalf of the Partnership.
6.2Delegation of Authority. The General Partner may delegate any or all of its
powers, rights and obligations hereunder, and may appoint, employ, contract or
otherwise deal with any Person for the transaction of the business of the
Partnership, which Person may, under supervision of the General Partner, perform
any acts or services for the Partnership as the General Partner may approve.
6.3Indemnification and Exculpation of Indemnitees.
(a)The Partnership shall indemnify an Indemnitee from and against any and all
losses, claims, damages, liabilities, joint or several, expenses (including
reasonable legal fees and expenses), judgments, fines, settlements, and other
amounts arising from any and all claims, demands, actions, suits or proceedings,
civil, criminal,

24

--------------------------------------------------------------------------------


administrative or investigative, that relate to the operations of the
Partnership as set forth in this Agreement in which any Indemnitee may be
involved, or is threatened to be involved, as a party or otherwise.
Notwithstanding the foregoing, the Partnership shall not provide for
indemnification for an Indemnitee for any liability or loss suffered by any of
them in contravention of Delaware law and unless all of the following conditions
are met:
(i)The Indemnitee determined, in good faith, that the course of conduct that
caused the loss or liability was in the best interests of the Partnership.
(ii)The Indemnitee was acting on behalf of or performing services for the
Partnership.
(iii)Such liability or loss was not the result of:
(A)negligence or misconduct by the Indemnitee (excluding the Independent
Directors); or
(B)gross negligence or willful misconduct by the Independent Directors.
Any indemnification pursuant to this Section 6.3 shall be made only out of the
assets of the Partnership.
(b)Notwithstanding the foregoing, the Partnership shall not indemnify an
Indemnitee or any Person acting as a broker-dealer for any loss, liability or
expense arising from or out of an alleged violation of federal or state
securities laws by such party unless one or more of the following conditions are
met: (i) there has been a successful adjudication on the merits of each count
involving alleged material securities law violations as to the particular
Indemnitee; (ii) such claims have been dismissed with prejudice on the merits by
a court of competent jurisdiction as to the particular Indemnitee; or (iii) a
court of competent jurisdiction approves a settlement of the claims against a
particular Indemnitee and finds that indemnification of the settlement and the
related costs should be made, and the court considering the request for
indemnification has been advised of the position of the Securities and Exchange
Commission and of the published position of any state securities regulatory
authority in which securities were offered or sold as to indemnification for
violations of securities laws.
(c)The Partnership shall pay or reimburse reasonable legal expenses and other
costs incurred by the Indemnitee in advance of the final disposition of a
proceeding only if (in addition to the procedures required by the Act) all of
the following are satisfied: (a) the proceeding relates to acts or omissions
with respect to the performance of duties or services on behalf of the
Partnership, (b) the legal proceeding was initiated by a third party who is not
a Limited Partner or, if by a Limited Partner acting in his or her capacity as
such, a court of competent jurisdiction approves such advancement, and (c) the
Indemnitee undertakes to repay the amount paid or reimbursed by the Partnership,
together with the applicable legal rate of interest thereon, if it is ultimately
determined that the Indemnitee is not entitled to indemnification.
(d)The indemnification provided by this Section 6.3 shall be in addition to any
other rights to which an Indemnitee or any other Person may be entitled under
any agreement, pursuant to any vote of the Partners, as a matter of law or
otherwise, and shall continue as to an Indemnitee who has ceased to serve in
such capacity.
(e)The Partnership may purchase and maintain insurance, on behalf of the
Indemnitees and such other Persons as the General Partner shall determine,
against any liability that may be asserted against or expenses that may be
incurred by such Person in connection with the Partnership’s activities,
regardless of whether the Partnership would have the power to indemnify such
Person against such liability under the provisions of this Agreement.
(f)For purposes of this Section 6.3, the Partnership shall be deemed to have
requested an Indemnitee to serve as fiduciary of an employee benefit plan
whenever the performance by it of its duties to the Partnership also imposes
duties on, or otherwise involves services by, it to the plan or participants or
beneficiaries of the plan; excise taxes assessed on an Indemnitee with respect
to an employee benefit plan pursuant to applicable law

25

--------------------------------------------------------------------------------


shall constitute fines within the meaning of this Section 6.3; and actions taken
or omitted by the Indemnitee with respect to an employee benefit plan in the
performance of its duties for a purpose reasonably believed by it to be in the
interest of the participants and beneficiaries of the plan shall be deemed to be
for a purpose which is not opposed to the best interests of the Partnership.
(g)In no event may an Indemnitee subject the Limited Partners to personal
liability by reason of the indemnification provisions set forth in this
Agreement.
(h)An Indemnitee shall not be denied indemnification in whole or in part under
this Section 6.3 because the Indemnitee had an interest in the transaction with
respect to which the indemnification applies if the transaction was otherwise
permitted by the terms of this Agreement.
(i)The provisions of this Section 6.3 are for the benefit of the Indemnitees,
their heirs, successors, assigns and administrators and shall not be deemed to
create any rights for the benefit of any other Persons.
(j)Neither the amendment nor repeal of this Section 6.3, nor the adoption or
amendment of any other provision of the Agreement inconsistent with Section 6.3,
shall apply to or affect in any respect the applicability with respect to any
act or failure to act which occurred prior to such amendment, repeal or
adoption.
6.4Liability of the General Partner.
(a)Notwithstanding anything to the contrary set forth in this Agreement, the
General Partner shall not be liable for monetary damages to the Partnership or
any Partners for losses sustained or liabilities incurred as a result of errors
in judgment or of any act or omission if the General Partner acted in good
faith. The General Partner shall not be in breach of any duty that the General
Partner may owe to the Limited Partners or the Partnership or any other Persons
under this Agreement or of any duty stated or implied by law or equity provided
the General Partner, acting in good faith, abides by the terms of this
Agreement.
(b)The Limited Partners expressly acknowledge that the General Partner is acting
on behalf of the Partnership, itself and its stockholders collectively, that the
General Partner is under no obligation to consider the separate interests of the
Limited Partners (including, without limitation, the tax consequences to Limited
Partners or the tax consequences of some, but not all, of the Limited Partners)
in deciding whether to cause the Partnership to take (or decline to take) any
actions. In the event of a conflict between the interests of its stockholders on
one hand and the Limited Partners on the other, the General Partner shall
endeavor in good faith to resolve the conflict in a manner not adverse to either
its stockholders or the Limited Partners; provided, however, that for so long as
the General Partner directly owns a controlling interest in the Partnership, any
such conflict that the General Partner, in its sole and absolute discretion,
determines cannot be resolved in a manner not adverse to either its stockholders
or the Limited Partner shall be resolved in favor of the stockholders. The
General Partner shall not be liable for monetary damages for losses sustained,
liabilities incurred, or benefits not derived by Limited Partners in connection
with such decisions, provided that the General Partner has acted in good faith.
(c)Subject to its obligations and duties as General Partner set forth in Section
6.1 hereof, the General Partner may exercise any of the powers granted to it
under this Agreement and perform any of the duties imposed upon it hereunder
either directly or by or through its agents. The General Partner shall not be
responsible for any misconduct or negligence on the part of any such agent
appointed by it in good faith.
(d)Notwithstanding any other provisions of this Agreement or the Act, any action
of the General Partner on behalf of the Partnership or any decision of the
General Partner to refrain from acting on behalf of the Partnership, undertaken
in the good faith belief that such action or omission is necessary or advisable
in order (i) to protect the ability of the General Partner to continue to
qualify as a REIT or (ii) to prevent the General Partner from incurring any
taxes under Section 857, Section 4981, or any other provision of the Code, is
expressly authorized under this Agreement and is deemed approved by all of the
Limited Partners.

26

--------------------------------------------------------------------------------


(e)Any amendment, modification or repeal of this Section 6.4 or any provision
hereof shall be prospective only and shall not in any way affect the limitations
on the General Partner’s liability to the Partnership and the Limited Partners
under this Section 6.4 as in effect immediately prior to such amendment,
modification or repeal with respect to matters occurring, in whole or in part,
prior to such amendment, modification or repeal, regardless of when claims
relating to such matters may arise or be asserted.
6.5Reimbursement of General Partner.
(a)Except as provided in this Section 6.5 and elsewhere in this Agreement
(including the provisions of Articles 5 and 6 regarding distributions, payments,
and allocations to which it may be entitled), the General Partner shall not be
compensated for its services as general partner of the Partnership.
(b)The General Partner shall be reimbursed on a monthly basis, or such other
basis as the General Partner may determine in its sole and absolute discretion,
for all Administrative Expenses.
6.6Outside Activities. Subject to the Articles of Incorporation and any
agreements entered into by the General Partner or its Affiliates with the
Partnership or a Subsidiary, any officer, director, employee, agent, trustee,
Affiliate or stockholder of the General Partner shall be entitled to and may
have business interests and engage in business activities in addition to those
relating to the Partnership, including business interests and activities
substantially similar or identical to those of the Partnership. Neither the
Partnership nor any of the Limited Partners shall have any rights by virtue of
this Agreement in any such business ventures, interest or activities. None of
the Limited Partners nor any other Person shall have any rights by virtue of
this Agreement or the partnership relationship established hereby in any such
business ventures, interests or activities, and the General Partner shall have
no obligation pursuant to this Agreement to offer any interest in any such
business ventures, interests and activities to the Partnership or any Limited
Partner, even if such opportunity is of a character which, if presented to the
Partnership or any Limited Partner, could be taken by such Person.
6.7Employment or Retention of Affiliates.
(a)Any Affiliate of the General Partner may be employed or retained by the
Partnership and may otherwise deal with the Partnership (whether as a buyer,
lessor, lessee, manager, furnisher of goods or services, broker, agent, lender
or otherwise) and may receive from the Partnership any compensation, price, or
other payment therefor which the General Partner determines to be fair and
reasonable.
(b)The Partnership may lend or contribute to its Subsidiaries or other Persons
in which it has an equity investment, and such Persons may borrow funds from the
Partnership, on terms and conditions established in the sole and absolute
discretion of the General Partner. The foregoing authority shall not create any
right or benefit in favor of any Subsidiary or any other Person.
(c)The Partnership may transfer assets to joint ventures, other partnerships,
corporations or other business entities in which it is or thereby becomes a
participant upon such terms and subject to such conditions as the General
Partner deems are consistent with this Agreement and applicable law.
(d)Except as expressly permitted by this Agreement, neither the General Partner
nor any of its Affiliates shall sell, transfer or convey any property to, or
purchase any property from, the Partnership, directly or indirectly, except
pursuant to transactions that are on terms that are fair and reasonable to the
Partnership.
6.8General Partner Participation. The General Partner agrees that all business
activities of the General Partner, including activities pertaining to the
acquisition, development or ownership of Properties, shall be conducted through
the Partnership or one or more Subsidiary Partnerships; provided, however, that
the General Partner is allowed to make a direct acquisition, but if and only if,
such acquisition is made in connection with the issuance of Additional
Securities, which direct acquisition and issuance have been approved and
determined to be in the best interests of the General Partner and the
Partnership by a majority of the Independent Directors.

27

--------------------------------------------------------------------------------


6.9Title to Partnership Assets. Title to Partnership assets, whether real,
personal or mixed and whether tangible or intangible, shall be deemed to be
owned by the Partnership as an entity, and no Partner, individually or
collectively, shall have any ownership interest in such Partnership assets or
any portion thereof. Title to any or all of the Partnership assets may be held
in the name of the Partnership, the General Partner or one or more nominees, as
the General Partner may determine, including Affiliates of the General Partner.
The General Partner hereby declares and warrants that any Partnership assets for
which legal title is held in the name of the General Partner or any nominee or
Affiliate of the General Partner shall be held by the General Partner for the
use and benefit of the Partnership in accordance with the provisions of this
Agreement; provided, however, that the General Partner shall use its best
efforts to cause beneficial and record title to such assets to be vested in the
Partnership as soon as reasonably practicable. All Partnership assets shall be
recorded as the property of the Partnership in its books and records,
irrespective of the name in which legal title to such Partnership assets is
held.
6.10Miscellaneous. In the event the General Partner redeems any REIT Shares
(other than REIT Shares redeemed in accordance with the share redemption program
of the General Partner through proceeds received from the General Partner’s
distribution reinvestment plan), then the General Partner shall cause the
Partnership to purchase from the General Partner a number of Partnership Units
as determined based on the application of the Conversion Factor on the same
terms that the General Partner exchanged such REIT Shares. Moreover, if the
General Partner makes a cash tender offer or other offer to acquire REIT Shares,
then the General Partner shall cause the Partnership to make a corresponding
offer to the General Partner to acquire an equal number of Partnership Units
held by the General Partner. In the event any REIT Shares are exchanged by the
General Partner pursuant to such offer, the Partnership shall redeem an
equivalent number of the General Partner’s Partnership Units for an equivalent
purchase price based on the application of the Conversion Factor.
ARTICLE 7
CHANGES IN GENERAL PARTNER
7.1Transfer of the General Partner's Partnership Interest.
(a)The General Partner shall not transfer all or any portion of its General
Partnership Interest or withdraw as General Partner except as provided in or in
connection with a transaction contemplated by Section 7.1(b), (c) or (d).
(b)Except as otherwise provided in Section 7.1(c) or (d) hereof, the General
Partner shall not engage in any merger, consolidation or other combination with
or into another Person or sale of all or substantially all of its assets, (other
than in connection with a change in the General Partner’s state of incorporation
or organizational form) in each case which results in a change of control of the
General Partner (a “Transaction”), unless:
(i)the approval of the holders of a majority of the Common Units (including the
Class B Common Units held by the General Partner or an Affiliate thereof) is
obtained;
(ii)as a result of such Transaction all Limited Partners will receive for each
Common Unit an amount of cash, securities, or other property equal to the
product of the Conversion Factor and the greatest amount of cash, securities or
other property paid in the Transaction to a holder of one REIT Share in
consideration of one REIT Share, provided that if, in connection with the
Transaction, a purchase, tender or exchange offer (“Offer”) shall have been made
to and accepted by the holders of more than 50% of the outstanding REIT Shares,
each holder of Common Units shall be given the option to exchange its Common
Units for the greatest amount of cash, securities, or other property which a
Limited Partner would have received had it (A) exercised its Exchange Right and
(B) sold, tendered or exchanged pursuant to the Offer the REIT Shares received
upon exercise of the Exchange Right immediately prior to the expiration of the
Offer; or
(iii)the General Partner is the surviving entity in the Transaction and either
(A) the holders of REIT Shares do not receive cash, securities, or other
property in the Transaction or (B) all Limited Partners (other than the General
Partner or any Subsidiary) receive an amount of cash, securities, or other
property (expressed as an amount per REIT Share) that is no less than the
product of the Conversion Factor and the greatest amount of cash,

28

--------------------------------------------------------------------------------


securities, or other property (expressed as an amount per REIT Share) received
in the Transaction by any holder of REIT Shares.
(c)Notwithstanding Section 7.1(b), the General Partner may merge with or into or
consolidate with another entity if immediately after such merger or
consolidation (i) substantially all of the assets of the successor or surviving
entity (the “Surviving General Partner”), other than Partnership Units held by
the General Partner, are contributed, directly or indirectly, to the Partnership
as a Capital Contribution in exchange for Partnership Units with a fair market
value equal to the value of the assets so contributed as determined by the
Surviving General Partner in good faith and (ii) the Surviving General Partner
expressly agrees to assume all obligations of the General Partner, as
appropriate, hereunder. Upon such contribution and assumption, the Surviving
General Partner shall have the right and duty to amend this Agreement as set
forth in this Section 7.1(c). The Surviving General Partner shall in good faith
arrive at a new method for the calculation of the Cash Amount, the REIT Shares
Amount and Conversion Factor for a Partnership Unit after any such merger or
consolidation so as to approximate the existing method for such calculation as
closely as reasonably possible. Such calculation shall take into account, among
other things, the kind and amount of securities, cash and other property that
was receivable upon such merger or consolidation by a holder of REIT Shares or
options, warrants or other rights relating thereto, and to which a holder of
Partnership Units could have acquired had such Partnership Units been exchanged
immediately prior to such merger or consolidation. Such amendment to this
Agreement shall provide for adjustment to such method of calculation, which
shall be as nearly equivalent as may be practicable to the adjustments provided
for with respect to the Conversion Factor. The Surviving General Partner also
shall in good faith modify the definition of REIT Shares and make such
amendments to Section 8.4 hereof so as to approximate the existing rights and
obligations set forth in Section 8.4 as closely as reasonably possible. The
above provisions of this Section 7.1(c) shall similarly apply to successive
mergers or consolidations permitted hereunder.
In respect of any transaction described in the preceding paragraph, the General
Partner is required to use its commercially reasonable efforts to structure such
transaction to avoid causing the Limited Partners to recognize a gain for
federal income tax purposes by virtue of the occurrence of or their
participation in such transaction, provided such efforts are consistent with the
exercise of the fiduciary duties of the board of directors of the General
Partner to the Stockholders under applicable law.
(d)Notwithstanding Section 7.1(b),
(i)a General Partner may transfer all or any portion of its General Partnership
Interest to (A) a wholly-owned Subsidiary of such General Partner or (B) the
owner of all of the ownership interests of such General Partner, and following a
transfer of all of its General Partnership Interest, may withdraw as General
Partner; and
(ii)the General Partner may engage in Transactions not required by law or by the
rules of any National Securities Exchange on which the REIT Shares are listed to
be submitted to the vote of the holders of the REIT Shares.
7.2Admission of a Substitute or Additional General Partner. A Person shall be
admitted as a substitute or additional General Partner of the Partnership only
if the following terms and conditions are satisfied:
(a)the Person to be admitted as a substitute or additional General Partner shall
have accepted and agreed to be bound by all the terms and provisions of this
Agreement by executing a counterpart thereof and such other documents or
instruments as may be required or appropriate in order to effect the admission
of such Person as a General Partner, and a certificate evidencing the admission
of such Person as a General Partner shall have been filed for recordation and
all other actions required by Section 2.5 hereof in connection with such
admission shall have been performed;
(b)if the Person to be admitted as a substitute or additional General Partner is
a corporation or a partnership it shall have provided the Partnership with
evidence satisfactory to counsel for the Partnership of such Person’s authority
to become a General Partner and to be bound by the terms and provisions of this
Agreement; and

29

--------------------------------------------------------------------------------


(c)counsel for the Partnership shall have rendered an opinion (relying on such
opinions from other counsel and the state or any other jurisdiction as may be
necessary) that the admission of the person to be admitted as a substitute or
additional General Partner is in conformity with the Act, that none of the
actions taken in connection with the admission of such Person as a substitute or
additional General Partner will cause (i) the Partnership to be classified other
than as a partnership for federal income tax purposes, or (ii) the loss of any
Limited Partner’s limited liability.
7.3Effect of Bankruptcy, Withdrawal, Death or Dissolution of a General Partner.
(a)Upon the occurrence of an Event of Bankruptcy as to a General Partner (and
its removal pursuant to Section 7.4(a) hereof) or the death, withdrawal, removal
or dissolution of a General Partner (except that, if a General Partner is on the
date of such occurrence a partnership, the withdrawal, death, dissolution, Event
of Bankruptcy as to, or removal of a partner in, such partnership shall be
deemed not to be a dissolution of such General Partner if the business of such
General Partner is continued by the remaining partner or partners), the
Partnership shall be dissolved and terminated unless the Partnership is
continued pursuant to Section 7.3(b) hereof. The merger of the General Partner
with or into any entity that is admitted as a substitute or successor General
Partner pursuant to Section 7.2 hereof shall not be deemed to be the withdrawal,
dissolution or removal of the General Partner.
(b)Following the occurrence of an Event of Bankruptcy as to a General Partner
(and its removal pursuant to Section 7.4(a) hereof) or the death, withdrawal,
removal or dissolution of a General Partner (except that, if a General Partner
is on the date of such occurrence a partnership, the withdrawal, death,
dissolution, Event of Bankruptcy as to, or removal of a partner in, such
partnership shall be deemed not to be a dissolution of such General Partner if
the business of such General Partner is continued by the remaining partner or
partners), the Limited Partners, within 90 days after such occurrence, may elect
to continue the business of the Partnership for the balance of the term
specified in Section 2.4 hereof by selecting, subject to Section 7.2 hereof and
any other provisions of this Agreement, a substitute General Partner by consent
of a majority in interest of the Class A Limited Partners. If the Class A
Limited Partners elect to continue the business of the Partnership and admit a
substitute General Partner, the relationship with the Partners and of any Person
who has acquired an interest of a Partner in the Partnership shall be governed
by this Agreement.
7.4Removal of a General Partner.
(a)Upon the occurrence of an Event of Bankruptcy as to, or the dissolution of, a
General Partner, such General Partner shall be deemed to be removed
automatically; provided, however, that if a General Partner is on the date of
such occurrence a partnership, the withdrawal, death, dissolution, Event of
Bankruptcy as to or removal of a partner in such partnership shall be deemed not
to be a dissolution of the General Partner if the business of such General
Partner is continued by the remaining partner or partners. The Limited Partners
may not remove the General Partner, with or without cause.
(b)If a General Partner has been removed pursuant to this Section 7.4 and the
Partnership is continued pursuant to Section 7.3 hereof, such General Partner
shall promptly transfer and assign its General Partnership Interest in the
Partnership to the substitute General Partner approved by a majority in interest
of the Class A Limited Partners in accordance with Section 7.3(b) hereof and
otherwise admitted to the Partnership in accordance with Section 7.2 hereof. At
the time of assignment, the removed General Partner shall be entitled to receive
from the substitute General Partner the fair market value of the General
Partnership Interest of such removed General Partner as reduced by any damages
caused to the Partnership by such General Partner. Such fair market value shall
be determined by an appraiser mutually agreed upon by the General Partner and a
majority in interest of the Class A Limited Partners within 10 days following
the removal of the General Partner. In the event that the parties are unable to
agree upon an appraiser, the removed General Partner and a majority in interest
of the Class A Limited Partners each shall select an appraiser. Each such
appraiser shall complete an appraisal of the fair market value of the removed
General Partner’s General Partnership Interest within 30 days of the General
Partner’s removal, and the fair market value of the removed General Partner’s
General Partnership Interest shall be the average of the two appraisals;
provided, however, that if the higher appraisal exceeds the lower appraisal by
more than 20% of the amount of the lower appraisal, the two appraisers, no later
than 40 days after the removal of the General Partner, shall select a third
appraiser who shall complete an appraisal

30

--------------------------------------------------------------------------------


of the fair market value of the removed General Partner’s General Partnership
Interest no later than 60 days after the removal of the General Partner. In such
case, the fair market value of the removed General Partner’s General Partnership
Interest shall be the average of the two appraisals closest in value.
(c)The General Partnership Interest of a removed General Partner, during the
time after default until transfer under Section 7.4(b), shall be converted to
that of a special Limited Partner; provided, however, such removed General
Partner shall not have any rights to participate in the management and affairs
of the Partnership, and shall not be entitled to any portion of the income,
expense, profit, gain or loss allocations or cash distributions allocable or
payable, as the case may be, to the Limited Partners. Instead, such removed
General Partner shall receive and be entitled only to retain distributions or
allocations of such items that it would have been entitled to receive in its
capacity as General Partner, until the transfer is effective pursuant to Section
7.4(b).
(d)All Partners shall have given and hereby do give such consents, shall take
such actions and shall execute such documents as shall be legally necessary and
sufficient to effect all the foregoing provisions of this Section.
ARTICLE 8
RIGHTS AND OBLIGATIONS OF THE LIMITED PARTNERS
8.1Management of the Partnership. The Limited Partners shall not participate in
the management or control of Partnership business nor shall they transact any
business for the Partnership, nor shall they have the power to sign for or bind
the Partnership, such powers being vested solely and exclusively in the General
Partner.
8.2Power of Attorney. Each Limited Partner hereby irrevocably appoints the
General Partner its true and lawful attorney-in-fact, who may act for each
Limited Partner and in its name, place and stead, and for its use and benefit,
to sign, acknowledge, swear to, deliver, file or record, at the appropriate
public offices, any and all documents, certificates, and instruments as may be
deemed necessary or desirable by the General Partner to carry out fully the
provisions of this Agreement and the Act in accordance with their terms, which
power of attorney is coupled with an interest and shall survive the death,
dissolution or legal incapacity of the Limited Partner, or the transfer by the
Limited Partner of any part or all of its Partnership Interest.
8.3Limitation on Liability of Limited Partners. No Limited Partner shall be
liable for any debts, liabilities, contracts or obligations of the Partnership.
A Limited Partner shall be liable to the Partnership only to make payments of
its Capital Contribution, if any, as and when due hereunder. After its Capital
Contribution is fully paid, no Limited Partner shall, except as otherwise
required by the Act, be required to make any further Capital Contributions or
other payments or lend any funds to the Partnership.
8.4Exchange Right.
(a)Subject to Sections 8.4(b), 8.4(c), 8.4(d), 8.4(e) and 8.4(f) and the
provisions of any agreements between the Partnership and one or more Limited
Partners with respect to Partnership Units held by them, each Limited Partner
shall have the right (the “Exchange Right”) to require the Partnership to redeem
on a Specified Exchange Date all or a portion of the Common Units held by such
Limited Partner at an exchange price equal to and in the form of the Cash Amount
to be paid by the Partnership, provided that such Common Units shall have been
outstanding for at least one year. The Exchange Right shall be exercised
pursuant to a Notice of Exchange delivered to the Partnership (with a copy to
the General Partner) by the Limited Partner who is exercising the Exchange Right
(the “Exchanging Partner”); provided, however, that the Partnership shall not be
obligated to satisfy such Exchange Right if the General Partner elects to
purchase the Common Units subject to the Notice of Exchange pursuant to Section
8.4(b); and provided, further, that no Limited Partner may deliver more than two
Notices of Exchange during each calendar year. A Limited Partner may not
exercise the Exchange Right for less than 1,000 Common Units or, if such Limited
Partner holds less than 1,000 Common Units, all of the Common Units held by such
Partner. The Exchanging Partner shall have no right, with respect to any Common
Units so exchanged, to receive any distribution paid with respect to Common
Units if the record date for such distribution is on or after the Specified
Exchange Date.

31

--------------------------------------------------------------------------------


(b)Notwithstanding the provisions of Section 8.4(a), a Limited Partner that
exercises the Exchange Right shall be deemed to have offered to sell the Common
Units described in the Notice of Exchange to the General Partner, and the
General Partner may, in its sole and absolute discretion, elect to purchase
directly and acquire such Common Units by paying to the Exchanging Partner
either the Cash Amount or the REIT Shares Amount, as elected by the General
Partner (in its sole and absolute discretion), on the Specified Exchange Date,
whereupon the General Partner shall acquire the Common Units offered for
exchange by the Exchanging Partner and shall be treated for all purposes of this
Agreement as the owner of such Common Units, which upon such acquisition shall
become Class B Common Units. If the General Partner shall elect to exercise its
right to purchase Common Units under this Section 8.4(b) with respect to a
Notice of Exchange, it shall so notify the Exchanging Partner within five
Business Days after the receipt by the General Partner of such Notice of
Exchange. Unless the General Partner (in its sole and absolute discretion) shall
exercise its right to purchase Common Units from the Exchanging Partner pursuant
to this Section 8.4(b), the General Partner shall have no obligation to the
Exchanging Partner or the Partnership with respect to the Exchanging Partner’s
exercise of the Exchange Right. In the event the General Partner shall exercise
its right to purchase Common Units with respect to the exercise of an Exchange
Right in the manner described in the first sentence of this Section 8.4(b), the
Partnership shall have no obligation to pay any amount to the Exchanging Partner
with respect to such Exchanging Partner’s exercise of such Exchange Right, and
each of the Exchanging Partner, the Partnership, and the General Partner, as the
case may be, shall treat the transaction between the General Partner, as the
case may be, and the Exchanging Partner for federal income tax purposes as a
sale of the Exchanging Partner’s Common Units to the General Partner, as the
case may be. Each Exchanging Partner agrees to execute such documents as the
General Partner may reasonably require in connection with the issuance of REIT
Shares upon exercise of the Exchange Right.
(c)Notwithstanding the provisions of Section 8.4(a) and 8.4(b), a Limited
Partner shall not be entitled to exercise the Exchange Right if the delivery of
REIT Shares to such Partner on the Specified Exchange Date by the General
Partner pursuant to Section 8.4(b) (regardless of whether or not the General
Partner would in fact exercise its rights under Section 8.4(b)) would (i) result
in such Partner or any other person owning, directly or indirectly, REIT Shares
in excess of the Ownership Limit (as defined in the Articles of Incorporation
and calculated in accordance therewith), except as provided in the Articles of
Incorporation, (ii) result in REIT Shares being owned by fewer than 100 persons
(determined without reference to any rules of attribution), except as provided
in the Articles of Incorporation, (iii) result in the General Partner being
“closely held” within the meaning of Section 856(h) of the Code, or (iv) cause
the General Partner to own, directly or constructively, 9.9% or more of the
ownership interests in a tenant within the meaning of Section 856(d)(2)(B) of
the Code. The General Partner, in its sole and absolute discretion, may waive
the restriction on exchange set forth in this Section 8.4(c).
(d)Any Cash Amount to be paid to an Exchanging Partner pursuant to this Section
8.4 shall be paid on the Specified Exchange Date; provided, however, that the
General Partner may elect to cause the Specified Exchange Date to be delayed for
up to an additional 180 days to the extent required for the General Partner to
cause additional REIT Shares to be issued to provide financing to be used to
make such payment of the Cash Amount. Notwithstanding the foregoing, the General
Partner agrees to use its best efforts to cause the closing of the acquisition
of exchanged Common Units hereunder to occur as quickly as reasonably possible.
(e)Notwithstanding any other provision of this Agreement, the General Partner
shall place appropriate restrictions on the ability of the Limited Partners to
exercise their Exchange Rights as and if deemed necessary to ensure that the
Partnership does not constitute a “publicly traded partnership” under section
7704 of the Code. If and when the General Partner determines that imposing such
restrictions is necessary, the General Partner shall give prompt written notice
thereof (a “Restriction Notice”) to each of the Limited Partners, which notice
shall be accompanied by a copy of an opinion of counsel to the Partnership which
states that, in the opinion of such counsel, restrictions are necessary in order
to avoid the Partnership being treated as a “publicly traded partnership” under
section 7704 of the Code.
(f)Notwithstanding anything else in this Agreement to the contrary, Griffin
Capital Essential Asset Advisor, LLC is prohibited from exchanging or otherwise
transferring the Partnership Units purchased by it on December 26, 2008 for
$200,000 cash, so long as it acting as the Advisor pursuant to the Advisory
Agreement.

32

--------------------------------------------------------------------------------


(g)Each Limited Partner covenants and agrees with the General Partner that all
Common Units delivered for exchange shall be delivered to the Partnership or the
General Partner, as the case may be, free and clear of all liens; and,
notwithstanding anything contained herein to the contrary, neither the General
Partner nor the Partnership shall be under any obligation to acquire Common
Units which are or may be subject to any liens. Each Limited Partner further
agrees that, if any state or local property transfer tax is payable as a result
of the transfer of its Common Units to the Partnership or the General Partner,
such Limited Partner shall assume and pay such transfer tax.
ARTICLE 9
TRANSFERS OF LIMITED PARTNERSHIP INTERESTS
9.1Purchase for Investment.
(a)Each Limited Partner hereby represents and warrants to the General Partner
and to the Partnership that the acquisition of its Partnership Interests is made
as a principal for its account for investment purposes only and not with a view
to the resale or distribution of such Partnership Interest.
(b)Each Limited Partner agrees that it will not sell, assign or otherwise
transfer its Partnership Interest or any fraction thereof, whether voluntarily
or by operation of law or at judicial sale or otherwise, to any Person who does
not make the representations and warranties to the General Partner set forth in
Section 9.1(a) above and similarly agree not to sell, assign or transfer such
Partnership Interest or fraction thereof to any Person who does not similarly
represent, warrant and agree.
9.2Restrictions on Transfer of Limited Partnership Interests.
(a)Subject to the provisions of 9.2(b), (c) and (d), no Limited Partner may
offer, sell, assign, hypothecate, pledge or otherwise transfer all or any
portion of its Limited Partnership Interest, or any of such Limited Partner’s
economic rights as a Limited Partner, whether voluntarily or by operation of law
or at judicial sale or otherwise (collectively, a “Transfer”) without the
consent of the General Partner, which consent may be granted or withheld in its
sole and absolute discretion. Any such purported transfer undertaken without
such consent shall be considered to be null and void ab initio and shall not be
given effect. The General Partner may require, as a condition of any Transfer to
which it consents, that the transferor assume all costs incurred by the
Partnership in connection therewith.
(b)No Limited Partner may withdraw from the Partnership other than as a result
of a permitted Transfer (i.e., a Transfer consented to as contemplated by clause
(a) above or clause (c) below or a Transfer pursuant to Section 9.5 below) of
all of its Partnership Units pursuant to this Article 9 or pursuant to an
exchange of all of its Common Units pursuant to Section 8.4. Upon the permitted
Transfer or redemption of all of a Limited Partner’s Partnership Interest, such
Limited Partner shall cease to be a Limited Partner.
(c)Subject to 9.2(d), (e) and (f) below, a Limited Partner may Transfer, with
the consent of the General Partner, all or a portion of its Partnership Units to
(i) a parent or parent’s spouse, natural or adopted descendant or descendants,
spouse of such descendant, or brother or sister, or a trust created by such
Limited Partner for the benefit of such Limited Partner and/or any such
Person(s), of which trust such Limited Partner or any such Person(s) is a
trustee, (ii) a corporation controlled by a Person or Persons named in (i)
above, or (iii) if the Limited Partner is an entity, its beneficial owners.
(d)No Limited Partner may effect a Transfer of its Limited Partnership Interest,
in whole or in part, if, in the opinion of legal counsel for the Partnership,
such proposed Transfer would otherwise violate any applicable federal or state
securities or blue sky law (including investment suitability standards).
(e)No Transfer by a Limited Partner of its Partnership Units, in whole or in
part, may be made to any Person if (i) in the opinion of legal counsel for the
Partnership, the transfer would result in the Partnership’s being treated as an
association taxable as a corporation (other than a qualified REIT subsidiary
within the meaning of Section 856(i) of the Code), (ii) in the opinion of legal
counsel for the Partnership, it would adversely affect the ability of the
General Partner to continue to qualify as a REIT or subject the General Partner
to any additional taxes under

33

--------------------------------------------------------------------------------


Section 857 or Section 4981 of the Code, or (iii) such transfer is effectuated
through an “established securities market” or a “secondary market (or the
substantial equivalent thereof)” within the meaning of Section 7704 of the Code.
(f)No transfer of any Partnership Units may be made to a lender to the
Partnership or any Person who is related (within the meaning of Regulations
Section 1.752-4(b)) to any lender to the Partnership whose loan constitutes a
nonrecourse liability (within the meaning of Regulations Section 1.752-1(a)(2)),
without the consent of the General Partner, which may be withheld in its sole
and absolute discretion, provided that as a condition to such consent the lender
will be required to enter into an arrangement with the Partnership and the
General Partner to exchange or redeem for the Cash Amount any Partnership Units
in which a security interest is held simultaneously with the time at which such
lender would be deemed to be a partner in the Partnership for purposes of
allocating liabilities to such lender under Section 752 of the Code.
(g)Any Transfer in contravention of any of the provisions of this Article 9
shall be void and ineffectual and shall not be binding upon, or recognized by,
the Partnership.
(h)Prior to the consummation of any Transfer under this Article 9, the
transferor and/or the transferee shall deliver to the General Partner such
opinions, certificates and other documents as the General Partner shall request
in connection with such Transfer.
9.3Admission of Substitute Limited Partner.
(a)Subject to the other provisions of this Article 9, an assignee of the Limited
Partnership Interest of a Limited Partner (which shall be understood to include
any purchaser, transferee, donee, or other recipient of any disposition of such
Limited Partnership Interest) shall be deemed admitted as a Limited Partner of
the Partnership only with the consent of the General Partner and upon the
satisfactory completion of the following:
(i)The assignee shall have accepted and agreed to be bound by the terms and
provisions of this Agreement by executing a counterpart or an amendment thereof,
including a revised Exhibit A, and such other documents or instruments as the
General Partner may require in order to effect the admission of such Person as a
Limited Partner.
(ii)To the extent required, an amended Certificate evidencing the admission of
such Person as a Limited Partner shall have been signed, acknowledged and filed
for record in accordance with the Act.
(iii)The assignee shall have delivered a letter containing the representation
set forth in Section 9.1(a) hereof and the agreement set forth in Section 9.1(b)
hereof.
(iv)If the assignee is a corporation, partnership or trust, the assignee shall
have provided the General Partner with evidence satisfactory to counsel for the
Partnership of the assignee’s authority to become a Limited Partner under the
terms and provisions of this Agreement.
(v)The assignee shall have executed a power of attorney containing the terms and
provisions set forth in Section 8.2 hereof.
(vi)The assignee shall have paid all legal fees and other expenses of the
Partnership and the General Partner and filing and publication costs in
connection with its substitution as a Limited Partner.
(vii)The assignee has obtained the prior written consent of the General Partner
to its admission as a Substitute Limited Partner, which consent may be given or
denied in the exercise of the General Partner’s sole and absolute discretion.
(b)For the purpose of allocating Profits and Losses and distributing cash
received by the Partnership, a Substitute Limited Partner shall be treated as
having become, and appearing in the records of the Partnership as, a Partner
upon the filing of the Certificate described in Section 9.3(a)(ii) hereof or, if
no such filing is

34

--------------------------------------------------------------------------------


required, the later of the date specified in the transfer documents or the date
on which the General Partner has received all necessary instruments of transfer
and substitution.
(c)The General Partner shall cooperate with the Person seeking to become a
Substitute Limited Partner by preparing the documentation required by this
Section and making all official filings and publications. The Partnership shall
take all such action as promptly as practicable after the satisfaction of the
conditions in this Article 9 to the admission of such Person as a Limited
Partner of the Partnership.
9.4Rights of Assignees of Partnership Interests.
(a)Subject to the provisions of Sections 9.1 and 9.2 hereof, except as required
by operation of law, the Partnership shall not be obligated for any purposes
whatsoever to recognize the assignment by any Limited Partner of its Partnership
Interest until the Partnership has received notice thereof.
(b)Any Person who is the assignee of all or any portion of a Limited Partner’s
Limited Partnership Interest, but does not become a Substitute Limited Partner
and desires to make a further assignment of such Limited Partnership Interest,
shall be subject to all the provisions of this Article 9 to the same extent and
in the same manner as any Limited Partner desiring to make an assignment of its
Limited Partnership Interest.
9.5Effect of Bankruptcy, Death, Incompetence or Termination of a Limited
Partner. The occurrence of an Event of Bankruptcy as to a Limited Partner, the
death of a Limited Partner or a final adjudication that a Limited Partner is
incompetent (which term shall include, but not be limited to, insanity) shall
not cause the termination or dissolution of the Partnership, and the business of
the Partnership shall continue if an order for relief in a bankruptcy proceeding
is entered against a Limited Partner, the trustee or receiver of his estate or,
if he dies, his executor, administrator or trustee, or, if he is finally
adjudicated incompetent, his committee, guardian or conservator, shall have the
rights of such Limited Partner for the purpose of settling or managing his
estate property and such power as the bankrupt, deceased or incompetent Limited
Partner possessed to assign all or any part of his Partnership Interest and to
join with the assignee in satisfying conditions precedent to the admission of
the assignee as a Substitute Limited Partner.
9.6Joint Ownership of Interests. A Partnership Interest may be acquired by two
individuals as joint tenants with right of survivorship, provided that such
individuals either are married or are related and share the same home as tenants
in common. The written consent or vote of both owners of any such jointly held
Partnership Interest shall be required to constitute the action of the owners of
such Partnership Interest; provided, however, that the written consent of only
one joint owner will be required if the Partnership has been provided with
evidence satisfactory to the counsel for the Partnership that the actions of a
single joint owner can bind both owners under the applicable laws of the state
of residence of such joint owners. Upon the death of one owner of a Partnership
Interest held in a joint tenancy with a right of survivorship, the Partnership
Interest shall become owned solely by the survivor as a Limited Partner and not
as an assignee. The Partnership need not recognize the death of one of the
owners of a jointly-held Partnership Interest until it shall have received
notice of such death. Upon notice to the General Partner from either owner, the
General Partner shall cause the Partnership Interest to be divided into two
equal Partnership Interests, which shall thereafter be owned separately by each
of the former owners.
9.7Redemption of Partnership Units. The General Partner will cause the
Partnership to redeem Partnership Units, to the extent it shall have legally
available funds therefor, at any time the General Partner redeems shares of
capital stock in itself. The number and class or series of Partnership Units
redeemed and the redemption price shall equal the number (multiplied by the
Conversion Factor) of shares of capital stock the General Partner redeems and
the redemption price at which the General Partner redeems such shares,
respectively.
ARTICLE 10
ADMISSION OF ADDITIONAL LIMITED PARTNERS
10.1Admission of Additional Limited Partners. No Person shall be admitted as an
Additional Limited Partner without the consent of the General Partner, which
consent shall be given or withheld in the General Partner's

35

--------------------------------------------------------------------------------


sole and absolute discretion. A Person who makes a Capital Contribution to the
Partnership in accordance with this Agreement or who exercises an option to
receive Partnership Units shall be admitted to the Partnership as an Additional
Limited Partner only with the consent of the General Partner and only upon
furnishing to the General Partner (i) evidence of acceptance in form
satisfactory to the General Partner of all of the terms and conditions of this
Agreement, including, without limitation, the power of attorney granted in
Section 8.2 and (ii) such other documents or instruments as may be required in
the discretion of the General Partner to effect such Person's admission as an
Additional Limited Partner. The admission of any Person as an Additional Limited
Partner shall become effective on the date upon which the name of such Person is
recorded on the books and records of the Partnership, following the consent of
the General Partner to such admission.
10.2Allocations to Additional Limited Partners. If any Additional Limited
Partner is admitted to the Partnership on any day other than the first day of a
Fiscal Year, then Net Income, Net Losses, each item thereof and all other items
allocable among Partners and assignees for such Fiscal Year shall be allocated
among such Additional Limited Partner and all other Partners and assignees by
taking into account their varying interests during the Fiscal Year in accordance
with Section 706(d) of the Code, using the interim closing of the books method
(unless the General Partner, in its sole and absolute discretion, elects to
adopt a daily, weekly or monthly proration method, in which event Net Income,
Net Losses, and each item thereof would be prorated based upon the applicable
period selected by the General Partner). Solely for purposes of making such
allocations, each of such items for the calendar month in which an admission of
any Additional Limited Partner occurs shall be allocated among all the Partners
and assignees including such Additional Limited Partner. All distributions of
Available Cash with respect to which the Partnership Record Date is before the
date of such admission shall be made solely to Partners and assignees other than
the Additional Limited Partner, and all Distributions of Cash thereafter shall
be made to all the Partners and assignees including such Additional Limited
Partner.
10.3Amendment of Agreement and Certificate of Limited Partnership. For the
admission to the Partnership of any Partner, the General Partner shall take all
steps necessary and appropriate under the Act to amend the records of the
Partnership and, if necessary, to prepare as soon as practical an amendment of
this Agreement (including an amendment to the Partner Registry) and, if required
by law, shall prepare and file an amendment to the Certificate of Limited
Partnership and may for this purpose exercise the power of attorney granted
pursuant to Section 8.2 hereof.
ARTICLE 11
BOOKS AND RECORDS; ACCOUNTING; TAX MATTERS
11.1Books and Records. At all times during the continuance of the Partnership,
the Partners shall keep or cause to be kept at the Partnership’s specified
office true and complete books of account in accordance with generally accepted
accounting principles, including: (a) a current list of the full name and last
known business address of each Partner, (b) a copy of the Certificate of Limited
Partnership and all certificates of amendment thereto, (c) copies of the
Partnership’s federal, state and local income tax returns and reports, (d)
copies of this Agreement and amendments thereto and any financial statements of
the Partnership for the three most recent years and (e) all documents and
information required under the Act. Any Partner or its duly authorized
representative, upon paying the costs of collection, duplication and mailing,
shall be entitled to inspect or copy such records during ordinary business
hours.
11.2Custody of Partnership Funds; Bank Accounts.
(a)All funds of the Partnership not otherwise invested shall be deposited in one
or more accounts maintained in such banking or brokerage institutions as the
General Partner shall determine, and withdrawals shall be made only on such
signature or signatures as the General Partner may, from time to time,
determine.
(b)All deposits and other funds not needed in the operation of the business of
the Partnership may be invested by the General Partner in investment grade
instruments (or investment companies whose portfolio consists primarily
thereof), government obligations, certificates of deposit, bankers’ acceptances
and municipal notes and bonds. The funds of the Partnership shall not be
commingled with the funds of any other Person except for such commingling as may
necessarily result from an investment in those investment companies permitted by
this Section 11.2(b).

36

--------------------------------------------------------------------------------


11.3Fiscal and Taxable Year. The fiscal and taxable year of the Partnership
shall be the calendar year.
11.4Annual Tax Information and Report. Within 90 days after the end of each
fiscal year of the Partnership, the General Partner shall furnish to each person
who was a Limited Partner at any time during such year the tax information
necessary to file such Limited Partner’s individual tax returns as shall be
reasonably required by law.
11.5Tax Matters Partner; Tax Elections; Special Basis Adjustments.
(a)The General Partner shall be the Tax Matters Partner of the Partnership
within the meaning of Section 6231(a)(7) of the Code. As Tax Matters Partner,
the General Partner shall have the right and obligation to take all actions
authorized and required, respectively, by the Code for the Tax Matters Partner.
The General Partner shall have the right to retain professional assistance in
respect of any audit of the Partnership by the Service and all out-of-pocket
expenses and fees incurred by the General Partner on behalf of the Partnership
as Tax Matters Partner shall constitute Partnership expenses. In the event the
General Partner receives notice of a final Partnership adjustment under Section
6223(a)(2) of the Code, the General Partner shall either (i) file a court
petition for judicial review of such final adjustment within the period provided
under Section 6226(a) of the Code, a copy of which petition shall be mailed to
all Limited Partners on the date such petition is filed, or (ii) mail a written
notice to all Limited Partners, within such period, that describes the General
Partner’s reasons for determining not to file such a petition.
(b)All elections required or permitted to be made by the Partnership under the
Code or any applicable state or local tax law shall be made by the General
Partner in its sole and absolute discretion.
(c)In the event of a transfer of all or any part of the Partnership Interest of
any Partner, the Partnership, at the option of the General Partner, may elect
pursuant to Section 754 of the Code to adjust the basis of the Partnership’s
assets. Notwithstanding anything contained in Article 5 of this Agreement, any
adjustments made pursuant to Section 754 of the Code shall affect only the
successor in interest to the transferring Partner and in no event shall be taken
into account in establishing, maintaining or computing Capital Accounts for the
other Partners for any purpose under this Agreement. Each Partner will furnish
the Partnership with all information necessary to give effect to such election.
(d)The Partnership shall elect to deduct expenses, if any, incurred by it in
organizing the Partnership ratably over a sixty (60) month period as provided in
Section 709 of the Code.
11.6Reports Made Available to Limited Partners.
(a)As soon as practicable after the close of each fiscal quarter (other than the
last quarter of the fiscal year), upon written request by a Limited Partner to
the General Partner, the General Partner will make available, without cost, to
each Limited Partner a quarterly report containing financial statements of the
Partnership, or of the General Partner if such statements are prepared solely on
a consolidated basis with the General Partner, for such fiscal quarter,
presented in accordance with generally accepted accounting principles. As soon
as practicable after the close of each fiscal year, upon written request by a
Limited Partner to the General Partner, the General Partner will make available,
without cost, to each Limited Partner an annual report containing financial
statements of the Partnership, or of the General Partner if such statements are
prepared solely on a consolidated basis with the General Partner, for such
fiscal year, presented in accordance with generally accepted accounting
principles.
(b)Any Partner shall further have the right to a private audit of the books and
records of the Partnership at the expense of such Partner, provided such audit
is made for Partnership purposes and is made during normal business hours.
ARTICLE 12
AMENDMENT OF AGREEMENT; MERGER
The General Partner’s consent shall be required for any amendment to this
Agreement. The General Partner, without the consent of the Limited Partners, may
amend this Agreement in any respect or merge or consolidate the

37

--------------------------------------------------------------------------------


Partnership with or into any other partnership or business entity (as defined in
Section 17-211 of the Act) in a transaction pursuant to Section 7.1(b), (c) or
(d) hereof; provided, however, that the following amendments and any other
merger or consolidation of the Partnership shall require the consent of the
holders of a majority of the Class A Common Units:
(a)any amendment affecting the operation of the Conversion Factor or the
Exchange Right (except as provided in Section 8.4(d) or 7.1(c) hereof) in a
manner adverse to the Limited Partners;
(b)any amendment that would adversely affect the rights of the Limited Partners
to receive the distributions payable to them hereunder, other than with respect
to the issuance of additional Partnership Interests pursuant to Section 4.2
hereof;
(c)any amendment that would alter the Partnership’s allocations of Profit and
Loss to the Limited Partners, other than with respect to the issuance of
additional Partnership Interests pursuant to Section 4.2 hereof; or
(d)any amendment that would impose on the Limited Partners any obligation to
make additional Capital Contributions to the Partnership.
ARTICLE 13
GENERAL PROVISIONS
13.1Preferred Unit Transaction Documents. All references in the Transaction
Documents, if any, to Amendment No. 1 to the Second Amended and Restated Limited
Partnership Agreement of the Partnership shall mean the Designation of the
Rights, Powers, Privileges, Restrictions, Qualifications and Limitations of the
Series A Cumulative Redeemable Exchangeable Preferred Units contained in Exhibit
C hereto and all references, if any, to the Second Amended and Restated Limited
Partnership Agreement of the Partnership shall mean this Third Amended and
Restated Limited Partnership Agreement of the Partnership. All applicable
Transaction Documents shall be deemed to have been amended as of the date of
this Agreement to reflect the definitional changes set forth in this Section
13.1.
13.2Notices. All communications required or permitted under this Agreement shall
be in writing and shall be deemed to have been given when delivered personally
or upon deposit in the United States mail, registered, postage prepaid return
receipt requested, to the Partners at the addresses set forth in Exhibit A
attached hereto; provided, however, that any Partner may specify a different
address by notifying the General Partner in writing of such different address.
Notices to the Partnership shall be delivered at or mailed to its specified
office.
13.3Survival of Rights. Subject to the provisions hereof limiting transfers,
this Agreement shall be binding upon and inure to the benefit of the Partners
and the Partnership and their respective legal representatives, successors,
transferees and assigns.
13.4Additional Documents. Each Partner agrees to perform all further acts and
execute, swear to, acknowledge and deliver all further documents which may be
reasonable, necessary, appropriate or desirable to carry out the provisions of
this Agreement or the Act.
13.5Severability. If any provision of this Agreement shall be declared illegal,
invalid, or unenforceable in any jurisdiction, then such provision shall be
deemed to be severable from this Agreement (to the extent permitted by law) and
in any event such illegality, invalidity or unenforceability shall not affect
the remainder hereof.
13.6Entire Agreement. This Agreement and exhibits attached hereto constitute the
entire Agreement of the Partners and supersede all prior written agreements and
prior and contemporaneous oral agreements, understandings and negotiations with
respect to the subject matter hereof.
13.7Pronouns and Plurals. When the context in which words are used in the
Agreement indicates that such is the intent, words in the singular number shall
include the plural and the masculine gender shall include the neuter or female
gender as the context may require.

38

--------------------------------------------------------------------------------


13.8Headings. The Article headings or sections in this Agreement are for
convenience only and shall not be used in construing the scope of this Agreement
or any particular Article.
13.9Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original copy and all of which together shall
constitute one and the same instrument binding on all parties hereto,
notwithstanding that all parties shall not have signed the same counterpart.
13.10Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware; provided, however, that
causes of action for violations of federal or state securities laws shall not be
governed by this Section 13.10.

39

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have hereunder affixed their signatures
to this Third Amended and Restated Limited Partnership Agreement, all as of the
15th day of October, 2014.
 
GENERAL PARTNER:
 
 
 
GRIFFIN CAPITAL ESSENTIAL ASSET REIT, INC.
 
 
 
By:    /s/ Kevin A. Shields                                               
 
Kevin A. Shields, Chief Executive Officer
 
 
 
ORIGINAL CLASS A LIMITED PARTNER:
 
 
 
GRIFFIN CAPITAL ESSENTIAL ASSET ADVISOR, LLC
 
 
 
By:    /s/ Kevin A. Shields                                               
 
Kevin A. Shields, President
 
 
 
CLASS A LIMITED PARTNERS:
 
 
 
By: GRIFFIN CAPITAL ESSENTIAL ASSET REIT, INC., as Attorney-in-Fact for the
Limited Partners holding Partnership Units
 
 
 
By:   /s/ Kevin A. Shields                                          
 
Kevin A. Shields, Chief Executive Officer
 
 
 
CLASS B LIMITED PARTNER:
 
 
 
GRIFFIN CAPITAL ESSENTIAL ASSET REIT, INC.
 
 
 
By:    /s/ Kevin A. Shields                                               
 
Kevin A. Shields, Chief Executive Officer
 
 
 
PREFERRED UNIT HOLDER:
 
 
 
SPT GRIFFIN HOLDINGS, LLC
 
 
 
By:   /s/ Andrew J. Sossen                                                
 
Name:    Andrew J. Sossen
 
Title:      Chief Operating Officer




40

--------------------------------------------------------------------------------




EXHIBIT A
General Partner and Original Limited Partner, Capital Contributions,
Redemption Value and Percentage Interests as of
September 30, 2014




Name
 
Agreed Value of
Capital Contribution
 
Redemption Value of
Capital Contribution
 
Partnership
Units
 
Percentage
 Interest
GENERAL PARTNER:
 
 
 
 
 
 
 
 
Griffin Capital Essential Asset REIT, Inc.
Griffin Capital Plaza
1520 Grand Avenue
El Segundo, CA 90245
 
$
1,310,962,763


 
$
1,310,962,763


 
128,551,151


 
81.46
%
ORIGINAL LIMITED PARTNER:
 
 
 
 
 
 
 
 
Griffin Capital Essential Asset Advisor, LLC
Griffin Capital Plaza
1520 Grand Avenue
El Segundo, CA 90245
 
$
200,000


 
$
200,000


 
20,000


 
0.01
%
AFFILIATED LIMITED PARTNERS:
 
 
 
 
 
 
 
 
Various
 
$
26,383,334


 
$
25,889,181


 
2,638,333


 
1.68
%
UNAFFILIATED LIMITED PARTNERS:
 
 
 
 
 
 
 
 
Various
 
$
23,067,616


 
$
22,200,647


 
2,281,460


 
1.44
%
PREFERRED UNIT HOLDER:
 
 
 
 
 
 
 
 
SPT Griffin Holdings, LLC
c/o Starwood Property Trust, Inc.
591 West Putnam Avenue
Greenwich, Connecticut 06830
 
$
250,000,000


 
$
250,000,000


 
24,319,066


 
15.41
%
Total
 
$
1,610,613,713


 
$
1,609,252,591


 
157,810,010


 
100
%




A - 1

--------------------------------------------------------------------------------




EXHIBIT B
NOTICE OF EXERCISE OF EXCHANGE RIGHT
In accordance with Section 8.4 of the Third Amended and Restated Limited
Partnership Agreement (the “Agreement”) of Griffin Capital Essential Asset
Operating Partnership, L.P., the undersigned hereby irrevocably (i) presents for
exchange _______ Common Units in Griffin Capital Essential Asset Operating
Partnership, L.P. in accordance with the terms of the Agreement and the Exchange
Right referred to in Section 8.4 thereof, (ii) surrenders such Common Units and
all right, title and interest therein, and (iii) directs that the Cash Amount or
REIT Shares Amount (as defined in the Agreement) as determined by the General
Partner deliverable upon exercise of the Exchange Right be delivered to the
address specified below, and if REIT Shares (as defined in the Agreement) are to
be delivered, such REIT Shares be registered or placed in the name(s) and at the
address(es) specified below.
 
Dated: ________________, ___________
 
 
 
 
 
(Name of Limited Partner)
 
 
 
 
 
(Signature of Limited Partner)
 
 
 
 
 
(Mailing Address)
 
 
 
 
 
(City) (State) (Zip Code)
 
 
 
 
 
Signature Guaranteed by:
 
 
 
 
 
 
 
 
 
If REIT Shares are to be issued, issue to:
 
 
 
Name:
 
 
 
 
 
 
 
Social Security or Tax I.D. Number:
 
 
 
 




B - 1

--------------------------------------------------------------------------------




EXHIBIT C
DESIGNATION OF THE RIGHTS, POWERS, PRIVILEGES, RESTRICTIONS, QUALIFICATIONS AND
LIMITATIONS OF THE SERIES A CUMULATIVE REDEEMABLE EXCHANGEABLE PREFERRED UNITS
The following are the terms of the Series A Cumulative Redeemable Exchangeable
Preferred Units (the “Preferred Units”) established pursuant to this Designation
of Rights, Powers, Privileges, Restrictions, Qualifications and Limitations of
the Series A Cumulative Redeemable Exchangeable Preferred Units (the
“Designation of Rights”):
(1)Number. The maximum number of authorized Preferred Units shall be 24,319,066.
(2)Rank. The Preferred Units will, with respect to distribution rights and
rights upon liquidation, dissolution or winding up of the Partnership, rank:
(a) senior to all classes or series of Partnership Units not designated as
Preferred Units (“Common Units”) and to all equity securities issued by the
Partnership the terms of which provide that such equity securities shall rank
junior to such Preferred Units; (b) on a parity with all equity securities
issued by the Partnership other than those referred to in clauses (a) and (c);
and (c) junior to all equity securities issued by the Partnership that rank
senior to the Preferred Units. The term “equity securities” shall not include
convertible debt securities.
(3)Distributions.
(a)Commencing from and including the date hereof (the “Date of Issuance”),
distributions (the “Distributions”) on each Preferred Unit shall be payable
monthly in arrears, in an amount equal to: (i) in the case of the period from
and including the Date of Issuance to but excluding November 1, 2015, the LIBOR
Rate plus 7.25% per annum of the Liquidation Preference (as defined below) per
unit; (ii) in the case of the period from and including November 1, 2015 to but
excluding November 1, 2016, the LIBOR Rate plus 8.25% per annum of the
Liquidation Preference per unit; (iii) in the case of the period from and
including November 1, 2016 to but excluding November 1, 2017, the LIBOR Rate
plus 9.25% per annum of the Liquidation Preference per unit; (iv) in the case of
the period from and including November 1, 2017 to but excluding November 1,
2018, the LIBOR Rate plus 10.25% per annum of the Liquidation Preference per
unit; and (v) in the case of each twelve-month period thereafter, until the
redemption, repurchase or exchange of such Preferred Units in accordance with
Section 5, 6 or 10, as the case may be, from and including the 1st day of
November of such twelve-month period to but excluding the immediately succeeding
1st day of November, an amount per annum of the Liquidation Preference per unit
equal to the product of (A) the Distribution payable in the immediately
preceding twelve-month period per unit multiplied by (B) 105% (each of the
foregoing periods being referred to as a “Distribution Period” and each of the
foregoing rates for the applicable Distribution Period being referred to as a
“Pay Rate”, as any such Pay Rate may be adjusted as provided in Section 3(f)
below). Distributions on the Preferred Units shall be cumulative from the Date
of Issuance at the then-applicable Pay Rate, and shall be declared and payable
monthly in arrears on the 1st day of each month of each year or, if not a
business day, the next succeeding business day, commencing on December 1, 2013
(each, a “Distribution Payment Date”), and will be computed on the basis of a
360-day year and the actual number of days in the applicable period.
Distributions will be payable to holders of record as they appear in the records
of the Partnership at the close of business on the applicable record date by
wire transfer pursuant to wire instructions provided by such holders. The record
date shall be the last calendar day of the month immediately preceding each
Distribution Payment Date (each, a “Distribution Payment Record Date”).
(b)Distributions on the Preferred Units shall accumulate at the then-applicable
Pay Rate whether or not, in any Distribution Period, the Partnership has
earnings, whether or not such Distribution shall be authorized and declared and
whether or not there shall be funds of the Partnership legally available for
payment of such Distributions. If on any Distribution Payment Date the
Partnership shall not be permitted under Delaware law to pay all or a portion of
any such Distributions, the Partnership shall take such action as may be
lawfully permitted in order to enable the Partnership, to the extent permitted
by Delaware law, lawfully to pay such Distributions. Accumulated but unpaid
Distributions, if any, on the Preferred Units will accrue interest at the
then-applicable Default Rate (as defined below).

C - 1

--------------------------------------------------------------------------------




(c)No full distributions will be authorized or paid or set apart for payment on
any equity securities of the Partnership ranking, as to distributions, on a
parity with or junior to the Preferred Units for any period unless full
Distributions on the Preferred Units (plus accrued interest thereon, if any,
pursuant to Section 3(b)) have been or contemporaneously are authorized and paid
or authorized and a sum sufficient for the payment thereof is set apart for such
payment for all past Distribution Periods and the then-current Distribution
Period. Subject to Section 6(f) and Sections 7(a) through 7(d), when
Distributions are not paid in full or a sum sufficient for such full payment is
not so set apart on the Preferred Units (plus accrued interest thereon, if any,
pursuant to Section 3(b)) and the other equity securities of the Partnership
ranking on a parity as to distributions with the Preferred Units, all
distributions authorized upon the Preferred Units and any other equity
securities of the Partnership ranking on a parity as to distributions with the
Preferred Units shall be authorized pro rata so that the amount of distributions
authorized per Preferred Unit and such other equity securities shall in all
cases bear to each other the same ratio that accumulated distributions per
Preferred Unit and such other equity securities (which shall not include any
accumulation in respect of unpaid distributions for prior distribution periods
if such equity securities do not have cumulative distributions) bear to each
other.
(d)Except as provided in Section 3(c), unless full Distributions on the
Preferred Units (plus accrued interest thereon, if any, pursuant to Section
3(b)) have been or contemporaneously are authorized and paid or authorized and a
sum sufficient for the payment thereof is set apart for payment for all past
Distribution Periods and the then-current Distribution Period, no distributions
shall be authorized or paid or set apart for payment or other distribution shall
be authorized or made upon the Common Units or any other equity securities of
the Partnership ranking junior to or on a parity with the Preferred Units as to
distributions or upon liquidation, nor shall any Common Units or any other
equity securities of the Partnership ranking junior to or on a parity with the
Preferred Units as to distributions or upon liquidation be redeemed, purchased
or otherwise acquired for any consideration (or any monies be paid to or made
available for a sinking fund for the redemption of any such units) by the
Partnership.
(e)Any Distribution payment made on Preferred Units shall first be credited
against the earliest accumulated but unpaid Distribution due with respect to
such Preferred Units which remains payable (plus accrued interest thereon
pursuant to Section 3(b)).
(f)During the continuance of an Event of Default, the then-current Pay Rate for
the applicable Distribution Period shall be increased such that the Pay Rate for
such Distribution Period shall be deemed to equal the lesser of (i) the sum of
(x) such Pay Rate plus (y) 5% of such Pay Rate and (ii) the maximum rate
permitted by applicable law (the “Default Rate”). Any such increase in the Pay
Rate shall take effect from the first day of the Distribution Period during
which such Event of Default occurred. In the event that such Event of Default is
subsequently cured or waived by the holders of the Preferred Units, the Pay Rate
shall be reduced to the Pay Rate that would have been in effect pursuant to
Section 3(a) had no such Event of Default taken place, with such reduction to
take effect as of the first day of the Distribution Period immediately following
the Distribution Period during which such Event of Default was cured or waived.
(4)Liquidation Preference.
(a)Upon any voluntary or involuntary liquidation, dissolution or winding up of
the affairs of the Partnership (referred to herein as a “liquidation”), the
holders of the Preferred Units will be entitled to be paid out of the assets of
the Partnership legally available for distribution to its unitholders
liquidating distributions, in cash, in the amount of a liquidation preference of
$10.28 per unit of outstanding Preferred Units (the “Liquidation Preference”),
plus an amount equal to any accumulated and unpaid Distributions to the date of
such liquidation (plus accrued interest thereon pursuant to Section 3(b)),
before any distribution or payment is made to holders of Common Units or any
other equity securities of the Partnership ranking junior to the Preferred Units
as to the distribution of assets upon a liquidation. After payment of the full
amount of the liquidating distributions to which they are entitled, the holders
of Preferred Units will have no right or claim to any of the remaining assets of
the Partnership.
(b)In the event that, upon any liquidation of the Partnership, the available
assets of the Partnership are insufficient to pay the amount of the liquidating
distributions on all outstanding Preferred Units, plus an amount equal to any
accumulated and unpaid Distributions to the date of such liquidation (plus
accrued interest thereon pursuant to Section 3(b)) and the corresponding amounts
payable on all other equity securities of the Partnership ranking on a

C - 2

--------------------------------------------------------------------------------




parity with Preferred Units in the distribution of assets upon a liquidation,
then the holders of Preferred Units and all other such equity securities of the
Partnership ranking on a parity with Preferred Units shall share ratably in any
such distribution of assets in proportion to the full liquidating distributions
per unit to which they would otherwise be respectively entitled.
(c)The consolidation or merger of the Partnership with or into any other entity,
or the merger of another entity with or into the Partnership, or a statutory
unit exchange by the Partnership, or the sale, lease or conveyance of all or
substantially all of the property or business of the Partnership, shall be
deemed to constitute a liquidation of the Partnership.
(d)The Liquidation Preference of the outstanding Preferred Units will not be
added to the liabilities of the Partnership for the purpose of determining
whether under the Delaware Revised Uniform Limited Partnership Act a
distribution may be made to unitholders of the Partnership whose preferential
rights upon dissolution of the Partnership are junior to those of holders of
Preferred Units. This Section 4(d) shall be without prejudice to the provisions
of Sections 3(a) and 4(a) hereof.
(5)Redemption and Repurchase.
(a)The Partnership may redeem the Preferred Units, in whole or in part at the
option of the Partnership at any time or from time to time, at a redemption
price per unit in cash equal to: (i) in the case of a redemption made at any
time prior to the 24-month anniversary of the Date of Issuance, an amount equal
to the sum of (A) the Liquidation Preference plus (B) 1.81% of the Liquidation
Preference plus (C) the Make Whole Payment; and (ii) in the case of a redemption
made at any time thereafter, an amount equal to the sum of (A) the Liquidation
Preference plus (B) 1.81% of the Liquidation Preference, plus, in the case of
both clauses (i) and (ii) above, all accumulated and unpaid Distributions
thereon to the date of redemption (plus accrued interest thereon pursuant to
Section 3(b)) (the “Redemption Price”). If fewer than all of the outstanding
Preferred Units are to be redeemed at the option of the Partnership, the
Preferred Units to be redeemed shall be determined pro rata or by lot or in such
other manner as determined by the General Partner to be fair and equitable to
holders of Preferred Units.
(b)In addition to redemption at the option of the Partnership pursuant to
Section 5(a), on the Distribution Payment Date occurring in the 25th month
following the Date of Issuance, and on each six-month anniversary thereafter
(each such date, a “Semi-Annual Repurchase Date”), the Partnership will be
required to repurchase a number of Preferred Units equal to the lesser of:
(i) 10% of the then-outstanding Preferred Units and (ii) an aggregate
Liquidation Preference of $25.0 million (the “Semi-Annual Repurchase”) at the
Redemption Price and, in each case, rounded to the nearest whole unit; provided,
however, that, if on any Semi-Annual Repurchase Date, (A) the aggregate of all
Indebtedness and the Liquidation Preference of all then-outstanding Preferred
Units is less than 55% of the “as stabilized” value of the Portfolio, as
appraised by an independent third party appraiser acceptable to holders of
record of at least a majority of the Preferred Units then outstanding, and
(B) the Portfolio is generating a minimum “as stabilized” Debt Yield of 14.0%,
the Semi-Annual Repurchase will not be required on such Semi-Annual Repurchase
Date. If fewer than all of the outstanding Preferred Units are to be repurchased
on a Semi-Annual Repurchase Date, the Preferred Units to be repurchased shall be
determined pro rata or by lot or in such other manner as determined by the
General Partner to be fair and equitable to holders of Preferred Units.
(c)Notice of a redemption or repurchase pursuant to either Section 5(a) or 5(b),
respectively, will be mailed by the Partnership, postage prepaid, not less than
10 nor more than 30 days prior to the redemption or repurchase date (as the case
may be), addressed to the respective holders of the Preferred Units to be
redeemed or repurchased at their respective addresses as they appear on the
books of the Partnership. Each notice shall state: (i) the redemption or
repurchase date; (ii) the number of Preferred Units to be redeemed or
repurchased; (iii) the Redemption Price; (iv) the place or places where
certificates representing such Preferred Units are to be surrendered for payment
of the Redemption Price; and (v) that Distributions on the Preferred Units to be
redeemed or repurchased will cease to accumulate on such redemption or
repurchase date. If fewer than all the Preferred Units are to be redeemed or
repurchased, the notice mailed to each such holder thereof shall also specify
the number of Preferred Units to be redeemed or repurchased from each such
holder. In the event that the Partnership determines that, for any Semi-Annual
Repurchase Date, a Semi-Annual Repurchase will not be required pursuant to the
terms of Section 5(b), the Partnership shall provide notice to the holders of
Preferred Units of such determination (which notice shall include the
calculations

C - 3

--------------------------------------------------------------------------------




pursuant to which the Partnership determined that a Semi-Annual Repurchase is
not required on such Semi-Annual Repurchase Date) not later than such
Semi-Annual Repurchase Date.
(d)On or after a redemption or repurchase date, each holder of Preferred Units
to be redeemed or repurchased must present and surrender the certificates
representing the Preferred Units to the Partnership at the place designated in
the notice of redemption or repurchase and thereupon the Redemption Price of
such Preferred Units will be paid to or on the order of the Person whose name
appears on such certificates as the owner thereof by wire transfer pursuant to
wire instructions provided by such Person and each surrendered certificate will
be canceled. In the event that fewer than all the Preferred Units are to be
redeemed or repurchased, a new certificate will be issued representing the
unredeemed or unrepurchased Preferred Units.
(e)From and after a redemption or repurchase date (unless the Partnership
defaults in payment of the Redemption Price), all distributions on the Preferred
Units subject to such redemption or repurchase will cease to accumulate and all
rights of the holders thereof, except the right to receive the Redemption Price
thereof (including all accumulated and unpaid Distributions to the redemption or
repurchase date (plus accrued interest thereon pursuant to Section 3(b))), will
cease and terminate and such Preferred Units will not thereafter be transferred
(except with the consent of the Partnership) on the Partnership’s records, and
such Preferred Units shall not be deemed to be outstanding for any purpose
whatsoever. In the event that the Partnership defaults in the payment of the
Redemption Price for any Preferred Units surrendered for redemption or
repurchase, such Preferred Units shall continue to be deemed to be outstanding
for all purposes and to be owned by the respective holders that surrendered such
Preferred Units, and the Partnership shall promptly return the surrendered
certificates representing such Preferred Units to such holders (although the
failure of the Partnership to return such certificates to such holders shall in
no way affect the ownership of such Preferred Units by such holders or their
rights thereunder).
(f)Immediately prior to any redemption or repurchase of Preferred Units, the
Partnership shall pay, in cash, any accumulated and unpaid Distributions to the
redemption or repurchase date (plus accrued interest thereon pursuant to Section
3(b)), unless such redemption or repurchase date falls after a Distribution
Payment Record Date and on or prior to the corresponding Distribution Payment
Date, in which case each holder of Preferred Units at the close of business on
such Distribution Payment Record Date shall be entitled to the Distribution
payable on such Preferred Units on the corresponding Distribution Payment Date
notwithstanding the redemption or repurchase of such Preferred Units on or prior
to such Distribution Payment Date.
(g)Unless full Distributions on all Preferred Units (plus accrued interest
thereon, if any, pursuant to Section 3(b)) shall have been or contemporaneously
are authorized and paid or set apart for payment for all past Distribution
Periods and the then-current Distribution Period, no Preferred Units shall be
redeemed pursuant to Section 5(a) unless all outstanding Preferred Units are
simultaneously redeemed.
(h)Any Preferred Units that have been redeemed or repurchased shall, after such
redemption or repurchase, have the status of authorized but unissued Partnership
Units, without designation as to series, until such units are once more
designated as part of a particular series by the General Partner.
(i)Notwithstanding anything to the contrary in this Section 5, in the event that
any Preferred Units have been exchanged for Series A Cumulative Voting
Redeemable Preferred Stock of the General Partner (the “Series A Preferred
Shares”) pursuant to Section 10 and the Partnership redeems or repurchases such
exchanged Preferred Units from the General Partner, as the holder of such
exchanged Preferred Units, the General Partner shall redeem or repurchase an
equivalent number of Series A Preferred Shares pursuant to the terms of the
Articles Supplementary.
(j)The Preferred Units will not have a stated maturity date and will not be
subject to any sinking fund.
(6)Repurchase at the Election of Holders.
(a)Following the occurrence of an Optional Repurchase Event, a holder of
Preferred Units, at its election, may require the Partnership to repurchase all
or any portion of such holder’s Preferred Units at any time

C - 4

--------------------------------------------------------------------------------




or from time to time, at a repurchase price per unit in cash equal to: (i) in
the case of a repurchase made at any time prior to the 24-month anniversary of
the Date of Issuance, an amount equal to the sum of (A) the Liquidation
Preference plus (B) 1.81% of the Liquidation Preference plus (C) the Make Whole
Payment; and (ii) in the case of a repurchase made at any time thereafter, an
amount equal to the sum of (A) the Liquidation Preference plus (B) 1.81% of the
Liquidation Preference, plus, in the case of both clauses (i) and (ii) above,
all accumulated and unpaid Distributions thereon to the date of repurchase (plus
accrued interest thereon pursuant to Section 3(b)) (the “Holder Repurchase
Price”).
(b)Holders may exercise the rights specified in this Section 6 upon delivery to
the Partnership of a written notice of repurchase in the form attached as
Schedule A hereto (a “Holder Repurchase Notice”) via telecopy, email, hand
delivery or other mail or messenger service. The original Holder Repurchase
Notice and the certificates representing the Preferred Units for which
repurchase is elected shall be delivered to the Partnership by nationally
recognized courier, duly endorsed. The date upon which a Holder Repurchase
Notice is initially received by the Partnership shall be a “Holder Repurchase
Notice Date.”
(c)The Partnership shall pay within 10 business days after the Holder Repurchase
Notice Date, to or on the order of the Person whose name appears on such
certificates as the owner thereof by wire transfer pursuant to wire instructions
provided by such Person, the Holder Repurchase Price for the Preferred Units
being repurchased and each surrendered certificate will be canceled. In the
event that fewer than all the Preferred Units are to be repurchased, a new
certificate will be issued representing the Preferred Units that were not
repurchased.
(d)From and after a repurchase date (unless the Partnership defaults in payment
of the Holder Repurchase Price), all Distributions on the Preferred Units
tendered for repurchase will cease to accumulate and all rights of the holders
thereof, except the right to receive the Holder Repurchase Price thereof
(including all accumulated and unpaid Distributions to the repurchase date (plus
accrued interest thereon pursuant to Section 3(b))), will cease and terminate
and such Preferred Units will not thereafter be transferred (except with the
consent of the Partnership) on the Partnership’s records, and such Preferred
Units shall not be deemed to be outstanding for any purpose whatsoever. In the
event that the Partnership defaults in the payment of the Repurchase Price for
any Preferred Units tendered for repurchase, such Preferred Units shall continue
to be deemed to be outstanding for all purposes and to be owned by the
respective holders that tendered such Preferred Units, and the Partnership shall
promptly return the tendered certificates representing such Preferred Units to
such holders (although the failure of the Partnership to return such
certificates to such holders shall in no way affect the ownership of such
Preferred Units by such holders or their rights thereunder).
(e)Immediately prior to any repurchase of Preferred Units, the Partnership shall
pay, in cash, any accumulated and unpaid Distributions to the repurchase date
(plus accrued interest thereon pursuant to Section 3(b)), unless such repurchase
date falls after a Distribution Payment Record Date and on or prior to the
corresponding Distribution Payment Date, in which case each holder of Preferred
Units at the close of business on such Distribution Payment Record Date shall be
entitled to the Distribution payable on such Preferred Units on the
corresponding Distribution Payment Date notwithstanding the repurchase of such
Preferred Units on or prior to such Distribution Payment Date.
(f)From and after the occurrence of an Optional Repurchase Event until such date
as all Preferred Units have been repurchased or redeemed pursuant to this
Section 6 or Section 5, none of the Partnership, the General Partner or their
respective Subsidiaries may undertake (and the Partnership and the General
Partner shall cause each of their respective Subsidiaries not to undertake) any
of the following actions, directly or indirectly, without the prior written
consent of the holders of record of at least a majority of the Preferred Units
then outstanding:
(i)authorize, declare or pay, or set apart for payment, any distributions on any
equity securities of the Partnership, the General Partner or any of their
respective Subsidiaries, other than, with respect to the Partnership,
Distributions on the Preferred Units and, in the event that any Preferred Units
have been exchanged for Series A Preferred Shares pursuant to Section 10, with
respect to the General Partner, distributions on the Series A Preferred Shares;

C - 5

--------------------------------------------------------------------------------




(ii)redeem or repurchase any equity securities of the Partnership, the General
Partner or any of their respective Subsidiaries, other than, with respect to the
Partnership, redemptions or repurchases of the Preferred Units and, in the event
that any Preferred Units have been exchanged for Series A Preferred Shares
pursuant to Section 10, with respect to the General Partner, redemptions or
repurchases of the Series A Preferred Shares;
(iii)purchase or otherwise acquire any asset from another party, including real
property or interests therein, enter into any contract or agreement or option to
do so or make any non-refundable deposit in connection with any such proposed
acquisition;
(iv)sell, transfer, assign, hypothecate, pledge or dispose of all or any portion
of any Property or other asset of the Partnership, the General Partner or any of
their respective Subsidiaries, or any interest, whether legal or beneficial, in
any of the foregoing or enter into any contract or agreement or option to do so;
or
(v)(a) incur, renew, refinance, modify or otherwise discharge any Indebtedness
of the Partnership, the General Partner or any of their respective Subsidiaries,
or extend credit, make a loan or become a guarantor or surety for debt of
another party, or (b) create, suffer or permit to exist any Lien on, of or
against, or otherwise affecting, all or any portion of any Property (including,
without limitation, fixtures and other personal property) in each instance,
other than the Permitted Liens or other than in connection with a transaction
approved pursuant to clause (a) of this subsection.
Neither the Partnership nor the General Partner shall take, and shall cause
their respective Subsidiaries not to take, any action in furtherance of any of
the foregoing actions without obtaining the required consent therefor, as
specified in this Section 6(f).
In the event that any Preferred Units have been exchanged for Series A Preferred
Shares pursuant to Section 10, then the General Partner, as the holder of such
exchanged Preferred Units, shall provide or withhold its consent pursuant to
this Section 6(f) in accordance with the determination of (and in the same
proportion as) the holder(s) of such Series A Preferred Shares pursuant to the
Articles Supplementary.
(g)Notwithstanding anything to the contrary in this Section 6, in the event that
any Preferred Units have been exchanged for Series A Preferred Shares pursuant
to Section 10 and the General Partner redeems or repurchases Series A Preferred
Shares pursuant to the terms of the Articles Supplementary, the Partnership
shall redeem or repurchase an equivalent number of Preferred Units from the
General Partner on the same terms.
(h)Any Preferred Units that have been repurchased shall, after such repurchase,
have the status of authorized but unissued Partnership Units, without
designation as to series, until such units are once more designated as part of a
particular series by the General Partner.
(7)Covenants of the Partnership and the General Partner.
(a)Distributions of Net Operating Cash Flow. Notwithstanding any provisions in
the Partnership Agreement to the contrary, the Partnership and the General
Partner hereby covenant and agree that, for as long as any Preferred Units are
outstanding and a Cash Flow Sweep Event (as defined below) has not occurred and
is not continuing, (i) Net Operating Cash Flow for each fiscal year (or part
thereof) of the Partnership shall be distributed not less frequently than
monthly and (ii) all Net Operating Cash Flow in any fiscal quarter shall be
distributed or utilized by the Partnership as follows:
(i)first, to pay all accrued and unpaid Distributions on the Preferred Units
(plus accrued interest thereon pursuant to Section 3(b));
(ii)second, to pay Distributions on the Preferred Units for the current
Distribution Period;

C - 6

--------------------------------------------------------------------------------




(iii)third, to pay distributions on Common Units in a monthly amount equal to
the current distribution rate per Common Unit in effect on such distribution
date, not to exceed the monthly equivalent of an annual rate of 7.0% of the
restated stock price of REIT Shares;
(iv)fourth, to redeem REIT Shares pursuant to, and subject to the limitations
under, the General Partner’s Share Redemption Program as in effect on the Date
of Issuance;
(v)fifth, to repay principal of Indebtedness until the Senior Loan-to-Value
Ratio of the Portfolio is equal to or less than fifty percent (50%);
(vi)sixth, to repurchase Preferred Units until the Semi-Annual Repurchase has
been made, if so required pursuant to Section 5(b); and
(vii)thereafter, to invest in new properties and for other general partnership
purposes.
Notwithstanding that Net Operating Cash Flow may be distributed more frequently
than annually, Net Operating Cash Flow shall be ultimately determined on an
annual basis, based upon the annual audited financial statements (i) of the
General Partner as long as the Partnership’s financial results are consolidated
with and into the financial results of the General Partner and (ii) the
Partnership if the Partnership’s financial results are not consolidated with and
into the financial results of the General Partner.
(b)Distributions of Net Capital Proceeds. The Partnership and the General
Partner hereby covenant and agree that, for as long as any Preferred Units are
outstanding and for as long as a Cash Flow Sweep Event has not occurred and is
not continuing, Net Capital Proceeds from a Capital Event in any fiscal quarter
shall be distributed or utilized in such quarter as follows:
(i)first, to repay Indebtedness to the extent necessary to reduce the
Partnership’s Senior Loan-to-Value Ratio to fifty percent (50%) or to repay any
drawdowns on the KeyBank Bridge Credit Facility, pursuant to the terms thereof;
(ii)second, to pay all accrued and unpaid Distributions on the Preferred Units
(plus accrued interest thereon pursuant to Section 3(b));
(iii)third, to repurchase all or a portion of the then-outstanding Preferred
Units until the Semi-Annual Repurchase has been made, if so required pursuant to
Section 5(b); and
(iv)thereafter, to invest in new properties and for other general partnership
purposes.
(c)Cash Flow Sweep Event. The Partnership and the General Partner hereby
covenant and agree that, for as long as any Preferred Units are outstanding, if
a Cash Flow Sweep Event shall occur, then, notwithstanding anything to the
contrary contained herein, all Cash Flows in any fiscal quarter shall be
distributed or utilized in such quarter as follows:
(i)first, to pay all accrued and unpaid Distributions on the Preferred Units
(plus accrued interest thereon pursuant to Section 3(b)); and
(ii)second, to repurchase at the Redemption Price all then-outstanding Preferred
Units or such portion of the then-outstanding Preferred Units as can be
repurchased with the then-available Cash Flow in accordance with the applicable
procedures and provisions set forth in Section 5; provided, that, with respect
to this clause (ii) only, the Partnership shall be permitted to utilize Cash
Flows to make distributions to the General Partner to the extent necessary
to allow the General Partner to satisfy the annual minimum distribution
requirement under Section 857(a)(1) of the Code without the incurrence of
distribution-related excise taxes after taking into account all income
allocations in respect of the Preferred Units (it being understood and agreed
that this proviso shall apply only if and to the extent that the General Partner
has determined in good faith after consultation with competent outside counsel
that, as a practical matter, the annual minimum distribution requirement cannot
be satisfied

C - 7

--------------------------------------------------------------------------------




with a cashless “consent dividend” without undue risks or costs to the General
Partner; it being further understood and agreed that the General Partner shall
summarize such determination in writing and shall furnish such written summary
without undue delay to the holders of the Preferred Units).  For purposes of the
foregoing proviso, the amount of the necessary minimum annual distributions
required to be made by the General Partner shall be determined by the General
Partner in good faith after consultation with the accounting firm that prepares
and signs the General Partner’s REIT federal income tax returns, and the General
Partner shall furnish the written and detailed calculation of such amount
(including the related work-papers) to the holders of the Preferred Units.
During a Cash Flow Sweep Event, no amounts whatsoever shall be paid, distributed
or otherwise made to the Advisor or its Affiliates under the Advisory Agreement,
the Partnership Agreement or otherwise.
(d)Protective Provisions. The Partnership and the General Partner hereby
covenant and agree that, for as long as any Preferred Units are outstanding,
neither the Partnership nor the General Partner shall, and the Partnership and
the General Partner shall cause their respective Subsidiaries not to, undertake
or permit any of the following actions, directly or indirectly, without the
prior written consent of the holders of record of at least a majority of the
Preferred Units then outstanding:
(i)(1) in the case of the Partnership, authorize or issue, or increase the
authorized or issued amount of, (A) equity securities ranking, as to
distributions and upon liquidation, on a parity with or senior to the Preferred
Units or (B) Common Units or other equity securities ranking, as to
distributions and upon liquidation, junior to the Preferred Units, to the extent
that such Common Units or other junior equity securities contain any rights that
restrict in any way management of the Partnership, the General Partner or their
respective Subsidiaries or would reasonably be expected to interfere with the
Preferred Units or the rights of the holders thereof; and (2) in the case of the
General Partner, any Subsidiary of the General Partner or any Subsidiary of the
Partnership, authorize or issue additional (A) shares of preferred stock or
preferred equity securities or (B) shares of common stock or common equity
securities or other equity securities ranking, as to distributions and upon
liquidation, junior to shares of such entity’s preferred stock or preferred
equity securities, to the extent that such shares of common stock, common equity
securities or other junior equity securities contain any rights that restrict in
any way management of the General Partner, the Partnership or their respective
Subsidiaries or would reasonably be expected to interfere with the Preferred
Units or the rights of the holders thereof;
(ii)amend, alter, repeal or waive any of the provisions of (1) this Designation
of Rights, the Purchase Agreement or any of the other Transaction Documents or
the transactions contemplated hereby or thereby or (2) the certificate of
limited partnership of the Partnership, the Partnership Agreement, the Articles
of Incorporation or bylaws of the General Partner or the organizational
documents of any of their respective Subsidiaries, in the case of clause (2)
only, to the extent that such amendment would reasonably be expected to
adversely affect the Preferred Units or, in the event that any Preferred Units
have been exchanged for Series A Preferred Shares pursuant to Section 10, the
Series A Preferred Shares or the respective rights of the holders thereof;
(iii)incur, renew, refinance, modify or otherwise discharge any Indebtedness of
the Partnership, the General Partner or any of their respective Subsidiaries, or
extend credit, make a loan or become a guarantor or surety for debt of another
party, to the extent that any such action would cause a breach, violation of or
failure to meet one or more of the Financial Covenants;
(iv)redeem, purchase or otherwise acquire for any consideration (1) in the case
of the Partnership, equity securities of the Partnership that rank, as to
distributions and upon liquidation, junior to the Preferred Units, including
Common Units, and (2) in the case of the General Partner, any Subsidiary of the
General Partner or any Subsidiary of the Partnership, any class or series of
capital stock or equity securities; provided, that the foregoing shall not
prohibit the following: (A) redemptions pursuant to the Share Redemption Program
so long as a Cash Flow Sweep Event is not in effect; (B) redemptions of Common
Units in exchange for which the General Partner issues REIT Shares to

C - 8

--------------------------------------------------------------------------------




the holders of such Common Units as the sole consideration therefor pursuant to
the terms of the Partnership Agreement; and (C) redemptions of Common Units for
cash pursuant to the terms of the Contribution Agreements in an aggregate amount
not to exceed $5.0 million;
(v)hold assets or engage in any business outside the Partnership, the General
Partner or their respective Subsidiaries;
(vi)engage in any transaction with an Affiliate of the Partnership, the General
Partner or their respective Subsidiaries or amend an agreement with any such
Affiliate to the extent that such transaction or amendment would reasonably be
expected to adversely affect the Preferred Units or, in the event that any
Preferred Units have been exchanged for Series A Preferred Shares pursuant to
Section 10, the Series A Preferred Shares or the rights of the respective
holders thereof; provided, that the foregoing shall not prohibit the following:
(1) transactions described in the Advisory Agreement or in one or more of the
Property Management Agreements with the Property Manager; (2) the annual
approval of the Advisory Agreement by the independent members of the Board of
Directors of the General Partner, as required by the Advisory Agreement; and
(3) transactions contemplated as of the Date of Issuance to be entered into by
the Partnership and the General Partner in connection with the DST Program or
other Affiliated contributions or exchanges;
(vii)engage in a Change of Control;
(viii)commence or suffer to exist an Event of Bankruptcy as to the Partnership,
the General Partner or any of their respective Subsidiaries;
(ix)pay any special distributions (which, for purposes hereof, shall mean any
distribution other than a distribution made on a regular monthly basis
consistent with past practice) on (1) in the case of the Partnership, Common
Units or other equity securities that rank, as to distributions and upon
liquidation, junior to the Preferred Units and (2) in the case of the General
Partner, any Subsidiary of the General Partner or any Subsidiary of the
Partnership, shares of common stock or common equity securities or other equity
securities that rank, as to distributions and upon liquidation, junior to such
entity’s shares of preferred stock or preferred equity securities; provided,
that the foregoing shall not prohibit special distributions that are (x) made
pursuant to and in accordance with Section 7(a) or 7(b) or (y) necessary to
preserve the General Partner’s status as a REIT under the Code; or
(x)engage in a recapitalization, reorganization, merger, unit or stock split,
statutory unit or stock exchange, sale of all or substantially all of such
entity’s assets, tender offer for all or substantially all of its Common Units,
shares of common stock or other common equity securities, as the case may be,
Extraordinary Transaction (as defined in the Partnership Agreement) or other
similar transaction.
Neither the Partnership nor the General Partner shall take, and shall cause
their respective Subsidiaries not to take, any action in furtherance of any of
the foregoing actions without obtaining the required consent therefor, as
specified in this Section 7(d). Notwithstanding any provision in this Section
7(d) to the contrary, the Partnership shall be able to enter into tax protection
agreements in the ordinary course of its business.
In the event that any Preferred Units have been exchanged for Series A Preferred
Shares pursuant to Section 10, then the General Partner, as the holder of such
exchanged Preferred Units, shall provide or withhold its consent pursuant to
this Section 7(d) in accordance with the determination of (and in the same
proportion as) the holders of such Series A Preferred Shares pursuant to the
terms of the Articles Supplementary.
(e)Financial Covenants. The Partnership and the General Partner hereby covenant
and agree that, for as long as any Preferred Units are outstanding:
(i)as tested on a quarterly basis beginning with the quarter ending December 31,
2013, the Portfolio shall not have a Senior Loan-to-Value Ratio of greater than
(i) 54% during the period prior to the first anniversary of the Date of Issuance
and (ii) 50% thereafter;

C - 9

--------------------------------------------------------------------------------




(ii)as tested on a quarterly basis beginning with the quarter ending
December 31, 2013, the Portfolio shall maintain a minimum Debt Yield of 13.5%.
(f)Reports. The Partnership and the General Partner hereby covenant and agree
that, for as long as any Preferred Units are outstanding:
(i)the Partnership and the General Partner shall furnish to all holders of
Preferred Units, as their names and addresses appear on the books of the
Partnership and without cost to such holders, as soon as available, copies of
any report or communication of the Partnership or the General Partner mailed
generally to any holders of Common Units or other equity securities of the
Partnership or holders of capital stock of the General Partner, except for any
such reports or communications available through the EDGAR system of the
Securities and Exchange Commission (the “Commission”).
(ii)during any period in which the General Partner is not subject to Section 13
or 15(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), the General Partner will prepare and transmit by mail (or other
permissible means under the Exchange Act) to all holders of Preferred Units, as
their names and addresses appear on the books of the Partnership and without
cost to such holders, copies of the annual reports on Form 10-K, quarterly
reports on Form 10-Q and current reports on Form 8-K, respectively, that the
General Partner would have been required to file with the Commission pursuant to
Section 13 or 15(d) of the Exchange Act if it were subject thereto. The General
Partner will mail (or otherwise provide) such reports to the holders of the
Preferred Units within the time frames and on the respective dates by which such
report would have been required to be filed with the Commission, if the General
Partner were subject to Section 13 or 15(d) of the Exchange Act (in the case of
annual reports on Form 10-K and quarterly reports on Form 10-Q, based on the
dates on which the General Partner would be required to file such periodic
reports if it were a “non-accelerated filer” within the meaning of the Exchange
Act).
(g)REIT Information. Subject to the holders of Preferred Units executing a
confidentiality agreement (if such holders are not otherwise subject to the
confidentiality provisions set forth in the Purchase Agreement), the Partnership
and the General Partner hereby covenant and agree that, for as long as any
Preferred Units are outstanding,
(i)not later than 45 days after the end of each fiscal year, the General Partner
will provide to all holders of Preferred Units, as their names and addresses
appear on the books of the Partnership and without cost to such holders, with a
draft summary of the Partnership’s and the General Partner’s respective gross
incomes for such year, together with specific information regarding what portion
of such income qualifies for purposes of the 75% and 95% REIT gross income tests
under Sections 856(c)(2) and (c)(3) of the Code; and
(ii)not later than 35 days after the end of each fiscal quarter, the General
Partner will provide to all holders of Preferred Units, as their names and
addresses appear on the books of the Partnership and without cost to such
holders, with drafts of (1) a schedule of the Partnership’s and the General
Partner’s respective assets as of the end of such quarter, together with
specific information regarding which assets qualify for purposes of the 75% REIT
asset test under Section 856(c)(4)(A) of the Code and a list of the assets that
do not qualify for purposes of such test that sets forth an explanation of the
qualification of such assets for purposes of the 10% and 5% REIT asset tests
under Sections 856(c)(4)(B)(iii)(I) - (III) of the Code and (2) a trial balance
for the Partnership as of the end of such quarter.
(h)No Redemption of Common Units for Cash. The Partnership and the General
Partner hereby covenant and agree that, for as long as any Preferred Units are
outstanding, upon the exercise of the Exchange Right with respect to any
Partnership Units by any Limited Partner, the Partnership shall not pay the Cash
Amount and the General Partner shall purchase and acquire such Partnership Units
by paying to the Exchanging Partner the REIT Shares Amount.

C - 10

--------------------------------------------------------------------------------




(i)Auditor. The Partnership and the General Partner hereby covenant and agree
that, for as long as any Preferred Units are outstanding, the Partnership and
the General Partner shall be required to use one of PricewaterhouseCoopers LLP,
KPMG LLP, Ernst & Young LLP or Deloitte & Touche LLP as their auditors.
(j)Investment Company Act. The Partnership and the General Partner hereby
covenant and agree that, for as long as any Preferred Units are outstanding,
each of the Partnership and the General Partner shall take such steps as shall
be necessary to ensure that none of the Partnership, the General Partner or any
of their respective Subsidiaries shall become an “investment company” within the
meaning of such term under the Investment Company Act of 1940, as amended.
(k)REIT Status and Partnership Operations. The Partnership and the General
Partner hereby covenant and agree that, for as long as any Preferred Units are
outstanding, the General Partner shall use its best efforts to continue to
maintain its qualification as a REIT under the Code unless and until the Board
of Directors of the General Partner determines that it is in the best interest
of the General Partner’s stockholders for the General Partner not to maintain
such qualification. So long as any Preferred Units are outstanding and held by a
REIT, the General Partner shall operate the Partnership in compliance with the
income and asset requirements of Code Sections 856(c)(2), (c)(3) and (c)(4) and
so as to avoid the imposition of the tax on prohibited transactions imposed
under Code Section 857(b)(6), as if the Partnership were a REIT, unless all
REITs holding Preferred Units voluntarily terminate their status as a REIT and
deliver a notice to that effect to the General Partner.
(l)Notices. The Partnership and the General Partner hereby covenant and agree
that, for as long as any Preferred Units are outstanding, the Partnership and
the General Partner shall give to each holder of Preferred Units written notice,
within three days of the Partnership or the General Partner having actual
knowledge thereof, of:
(i)the issuance by any Governmental Authority of any injunction, order, decision
or other restraint or the initiation of any litigation or similar proceeding
seeking any such injunction, order or other restraint that would, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect;
(ii)any monetary default or material default under the Portfolio Loan Documents;
(iii)the existence of an Event of Default (or an event which, upon notice, lapse
of time or both would, unless cured or waived, become an Event of Default) or
other Optional Repurchase Event or of a Cash Flow Sweep Event;
(iv)the occurrence of a default under any instrument, agreement or indenture
pertaining to any Indebtedness of the Partnership, the General Partner or any of
their respective Subsidiaries;
(v)any default or event of default under any Material Contract of any of the
Partnership, the General Partner or their respective Subsidiaries that could
reasonably be expected to have a Material Adverse Effect;
(vi)the occurrence of an event or series of events relating to or affecting the
Partnership, the General Partner and their respective Subsidiaries, taken as a
whole, that, either individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect;
(vii)the damage or destruction of any Property, in whole or in part;
(viii)the occurrence of a Capital Event; or
(ix)any actual or threatened commencement of any proceedings in respect of any
Taking of any Property.
The written notice provided in connection with any of the foregoing events shall
specify the nature of the event prompting such notice and the action (if any)
that is proposed to be taken with respect thereto.

C - 11

--------------------------------------------------------------------------------




(8)Transfers.
(a)Notwithstanding Section 9.2 of the Partnership Agreement, other than the
provisions of Sections 9.2(d) and (e) thereof, a holder of Preferred Units may
Transfer all or any portion of such holder’s Preferred Units without the consent
of the General Partner.
(b)In connection with any such Transfer pursuant to Section 8(a), the General
Partner shall consent to the admission of the transferee as a substitute Limited
Partner as long as such admission does not cause the Partnership to be treated
as a “publicly traded partnership” within the meaning of Section 7704 of the
Code and the Treasury Regulations thereunder.
(c)In the event that any Preferred Units have been exchanged for Series A
Preferred Shares pursuant to Section 10, then the General Partner, as the holder
of such exchanged Preferred Units, shall be prohibited from Transferring such
Preferred Units.
(9)Voting/Consent Rights.
(a)In addition to the consent rights set forth elsewhere in this Designation of
Rights, holders of the Preferred Units shall have the voting (or consent) rights
set forth below. In any matter in which the Preferred Units are entitled to vote
or provide consent, each Preferred Unit shall be entitled to one vote or
consent.
(b)So long as any Preferred Units remain outstanding, the holders of Preferred
Units shall be entitled to vote (or consent) on any and all matters submitted to
a vote (or consent) of the holders of Common Units, with the Preferred Units
voting (or providing consent) as to any and all such matters together as a
single class with the holders of Common Units.
(c)So long as any Preferred Units remain outstanding, the Partnership shall not,
without the affirmative vote or consent of the holders of record of at least a
majority of the Preferred Units then outstanding given in person or by proxy,
either in writing or at a meeting, amend, alter or repeal the provisions of the
Partnership Agreement or this Designation of Rights.
(d)In the event that any Preferred Units have been exchanged for Series A
Preferred Shares pursuant to Section 10, then the General Partner, as the holder
of such exchanged Preferred Units, shall vote or provide or withhold its consent
on any matter pursuant to this Section 9 or otherwise in accordance with the
determination of (and in the same proportion as) the holder(s) of such Series A
Preferred Shares pursuant to the terms of the Articles Supplementary.
(10)Exchange.
(a)Following the occurrence of an Optional Repurchase Event, Preferred Units
will be exchangeable at any time and from time to time, at the option of the
holders thereof, into Series A Preferred Shares at an exchange rate of one (1)
Series A Preferred Share for each Preferred Unit exchanged, subject to
adjustment as described below (the number of Series A Preferred Shares for which
one Preferred Unit may be exchanged is referred to as the “Exchange Rate”);
provided, however, that the right to exchange Preferred Units that have been
called for redemption or tendered for repurchase will terminate at the close of
business on the fifth business day prior to the applicable redemption or
repurchase date; provided, further, that, if such redemption or repurchase does
not take place within two business days of such redemption or repurchase date,
the right to exchange such Preferred Units called for redemption or tendered for
repurchase shall be reinstated.
(b)A holder of Preferred Units that desires to exercise its exchange right in
whole or in part must deliver a written notice of exchange in the form attached
as Schedule B hereto (the “Holder Exchange Notice”) to the Partnership and the
General Partner via telecopy, email, hand delivery or other mail or messenger
service. The original Holder Exchange Notice and the certificates representing
the Preferred Units for which exchange is elected shall be delivered to the
Partnership and the General Partner by nationally recognized courier, duly
endorsed. The date upon which a Holder Exchange Notice is initially received by
the Partnership and the General Partner shall be a “Holder Exchange Notice
Date.”

C - 12

--------------------------------------------------------------------------------




(c)Each exchange shall be deemed to have been effected immediately prior to the
close of business on the Holder Exchange Notice Date, and the Person or Persons
in whose name or names that the Series A Preferred Shares shall be issuable upon
such exchange shall be deemed to have become the holder or holders of record of
such Series A Preferred Shares at such time on such date, and such exchange
shall be at the Exchange Rate in effect at such time and on such date. The
General Partner shall promptly deliver to such holder a certificate representing
the number of full Series A Preferred Shares issuable upon the exchange of such
Preferred Units. In the event that fewer than all Preferred Units represented by
a certificate are tendered for exchange, a new certificate shall be issued
representing the untendered Preferred Units. Any fractional interest in respect
of a share of Series A Preferred Shares arising upon such exchange shall be
settled as provided in Section 10(e).
(d)Immediately prior to the exchange of Preferred Units, the Partnership shall
pay, in cash, any accumulated and unpaid Distributions to the exchange date
(plus accrued interest thereon pursuant to Section 3(b)), unless such exchange
date falls after a Distribution Payment Record Date and on or prior to the
corresponding Distribution Payment Date, in which case each holder of Preferred
Units at the close of business on such Distribution Payment Record Date shall be
entitled to the Distribution payable on such Preferred Units on the
corresponding Distribution Payment Date notwithstanding the exchange of such
Preferred Units on or prior to such Distribution Payment Date. In the event that
the Partnership does not pay such accumulated and unpaid Distributions and
interest, if any, immediately prior to the exchange pursuant to this Section
10(d), then such accumulated and unpaid Distributions and interest, if any,
shall thereafter be deemed to be accumulated and unpaid distributions and
interest, if any, on the Series A Preferred Shares for which the exchanged
Preferred Units are exchanged in accordance with the terms of the Articles
Supplementary.
(e)No fractional Series A Preferred Shares shall be issued upon exchange of
Preferred Units. Instead of any fractional Series A Preferred Shares that would
otherwise be issuable upon the exchange of a Preferred Unit, the Partnership
shall pay to the holder of such Preferred Unit an amount in cash in respect of
such fractional share based upon the Liquidation Preference. If more than one
Preferred Unit shall be surrendered for exchange at one time by the same holder,
the number of full Series A Preferred Shares issuable upon exchange thereof
shall be computed on the basis of the aggregate number of Preferred Units so
surrendered.
(f)The Exchange Rate shall be adjusted from time to time as follows:
(i)If the General Partner shall after the Date of Issuance (A) pay or make a
distribution in REIT Shares to holders of its equity securities, (B) subdivide
its outstanding REIT Shares into a greater number of shares, (C) combine its
outstanding REIT Shares into a smaller number of shares or (D) issue any equity
securities by reclassification of its REIT Shares, then the Exchange Rate in
effect at the opening of business on the day following the record date for the
determination of stockholders entitled to receive such distribution or at the
opening of business on the day following the day on which such subdivision,
combination or reclassification becomes effective, as the case may be, shall be
adjusted to equal the rate determined by multiplying (I) the Exchange Rate in
effect immediately prior to the opening of business on the day following such
record date in the case of a distribution or immediately prior to the opening of
business on the day next following the effective date in the case of a
subdivision, combination or reclassification by (II) a fraction, the numerator
of which shall be the number of REIT Shares outstanding on the close of business
on the record date or such effective date, as adjusted for the occurrence of any
of the events described above, and the denominator of which shall be the number
of REIT Shares outstanding on the close of business on the record date or such
effective date. An adjustment made pursuant to this subsection (i) shall become
effective immediately after the opening of business on the day following such
record date (except as provided in Section 10(h)) in the case of a distribution
and shall become effective immediately after the opening of business on the day
next following the effective date in the case of a subdivision, combination or
reclassification.
(ii)If the General Partner shall issue after the Date of Issuance rights,
options or warrants to all holders of REIT Shares entitling them to subscribe
for or purchase REIT Shares (or securities convertible into or exchangeable for
REIT Shares) at a price per share less than $10.28 per REIT Share

C - 13

--------------------------------------------------------------------------------




on the record date for the determination of stockholders entitled to receive
such rights, options or warrants, other than pursuant to the General Partner’s
distribution reinvestment plan as long as such plan does not permit reinvestment
at a discount per share of more than 5% from such $10.28 per REIT Share, then
the Exchange Rate in effect at the opening of business on the day following such
record date shall be adjusted to equal the rate determined by multiplying
(I) the Exchange Rate in effect immediately prior to the opening of business on
the day following the record date for such determination by (II) a fraction, the
numerator of which shall be the sum of (A) the number of REIT Shares outstanding
on the close of business on the record date for such determination and (B) the
number of additional REIT Shares offered for subscription or purchase pursuant
to such rights, options or warrants, and the denominator of which shall be the
sum of (A) the number of REIT Shares outstanding on the close of business on the
record date for such determination and (B) the number of REIT Shares that the
aggregate proceeds to the General Partner from the exercise of such rights,
options or warrants for REIT Shares would purchase at $10.28. Such adjustment
shall become effective immediately after the opening of business on the day
following such record date (except as provided in Section 10(h)). In determining
whether any rights, options or warrants entitle the holders of REIT Shares to
subscribe for or purchase REIT Shares at less than $10.28 per share, there shall
be taken into account any consideration received by the General Partner upon
issuance and upon exercise of such rights, options or warrants, the value of
such consideration, if other than cash, to be determined by the General Partner.
(iii)If the General Partner shall distribute to all holders of its REIT Shares
any equity securities of the General Partner (other than REIT Shares) or
evidences of its indebtedness or assets (excluding those rights, options and
warrants referred to in and treated under subsection (ii) above), then the
Exchange Rate shall be adjusted so that it shall equal the rate determined by
multiplying (I) the Exchange Rate in effect immediately prior to the close of
business on the record date for the determination of stockholders entitled to
receive such distribution by (II) a fraction, the numerator of which shall be
$10.28 and the denominator of which shall be $10.28 less the then fair market
value (as determined by the General Partner, whose determination shall be
conclusive) of the portion of the equity securities, evidences of indebtedness
or assets so distributed applicable to one REIT Share. Such adjustment shall
become effective immediately at the opening of business on the day following
such record date (except as provided in Section 10(h)).
(iv)Notwithstanding any other provisions of this Section 10, the General Partner
shall not be required to make any adjustment of the Exchange Rate for the
issuance of any REIT Shares pursuant to any plan providing for the reinvestment
of distributions or interest payable on securities of the General Partner and
the investment of additional optional amounts in REIT Shares under such plan.
(g)If:
(i)the General Partner shall declare a distribution on the REIT Shares in equity
securities or there shall be a reclassification, subdivision or combination of
the REIT Shares; or
(ii)the General Partner shall grant to the holders of the REIT Shares rights,
options or warrants to subscribe for or purchase REIT Shares at less than $10.28
per REIT Share, other than pursuant to the General Partner’s distribution
reinvestment plan as long as such plan does not permit reinvestment at a
discount per share of more than 5% from such $10.28 per REIT Share; or
(iii)there shall occur the voluntary or involuntary liquidation, dissolution or
winding up of the General Partner,
then the General Partner shall cause to be mailed to holders of Preferred Units
at their addresses as shown on the records of the Partnership, as promptly as
possible, but at least 15 days prior to the applicable date hereinafter
specified, a notice stating (A) the date on which a record is to be taken for
the purpose of such distribution or rights, options or warrants, or, if a record
is not to be taken, the date as of which the holders of REIT Shares of record to
be entitled to such distribution or rights, options or warrants are to be
determined or (B) the date

C - 14

--------------------------------------------------------------------------------




on which such reclassification, subdivision, combination or liquidation,
dissolution or winding up is expected to become effective, and the date as of
which it is expected that holders of REIT Shares of record shall be entitled to
exchange their REIT Shares for securities or other property, if any, deliverable
upon such reclassification, subdivision, combination or liquidation, dissolution
or winding up. Failure to give or receive such notice or any defect therein
shall not affect the legality or validity of the proceedings described in this
Section 10.
(h)In any case in which Section 10(f) provides that an adjustment shall become
effective on the day following the record date for an event, the General Partner
may defer until the occurrence of such event (A) issuing to the holder of any
Preferred Unit exchanged after such record date and before the occurrence of
such event the additional Series A Preferred Shares issuable upon such exchange
by reason of the adjustment required by such event over and above the Series A
Preferred Shares issuable upon such exchange before giving effect to such
adjustment and (B) fractionalizing any Preferred Unit and/or paying to such
holder any amount of cash in lieu of any fraction pursuant to Section 10(e).
(i)There shall be no adjustment of the Exchange Rate in case of the issuance of
any equity securities of the General Partner in a reorganization, acquisition or
other similar transaction except as specifically set forth in this Section 10.
If any action or transaction would require adjustment of the Exchange Rate
pursuant to more than one subsection of Section 10(f), only one adjustment shall
be made, and such adjustment shall be the amount of adjustment that has the
highest absolute value.
(j)If the General Partner shall take any action affecting the REIT Shares, other
than action described in this Section 10, that in the opinion of a majority of
the holders of Preferred Units would materially adversely affect the exchange
rights of the holders of the Preferred Units, the Exchange Rate for the
Preferred Units shall be promptly adjusted, to the extent permitted by law, in
such manner as the General Partner determines to be equitable in the
circumstances.
(k)The General Partner shall at all times reserve and keep available, free from
preemptive rights, for the purpose of effecting exchange of the Preferred Units,
the full number of Series A Preferred Shares deliverable upon the exchange of
all outstanding Preferred Units not theretofore exchanged and, in connection
therewith, the General Partner covenants to amend the Articles Supplementary
from time to time to the extent deemed necessary or appropriate (including to
increase the number of Series A Preferred Shares authorized thereunder in the
event the Exchange Rate is adjusted pursuant to Section 10(f)) to effect the
foregoing.
(l)The Partnership will pay any and all documentary stamp or similar issue or
transfer taxes payable in respect of the issue or delivery of Series A Preferred
Shares or other securities or property on exchange of the Preferred Units
pursuant hereto; provided, however, that the Partnership shall not be required
to pay any tax that may be payable in respect of any transfer involved in the
issue or delivery of Series A Preferred Shares in a name other than that of the
record holder of the Preferred Units to be exchanged, and no such issue or
delivery shall be made unless and until the Person requesting such issue or
delivery has paid to the Partnership the amount of any such tax or established,
to the reasonable satisfaction of the Partnership, that such tax has been paid.
(11)Power of Attorney. Notwithstanding Section 8.2 of the Partnership Agreement,
no holder of Preferred Units appoints the General Partner as its
attorney-in-fact, and the General Partner shall not execute any document as
attorney-in-fact or otherwise on behalf of the holders of Preferred Units
pursuant to the power of attorney set forth in Section 8.2 of the Partnership
Agreement.
(12)Definitions.
“Advisor” or “Advisors” means the Person or Persons, if any, appointed, employed
or contracted with by the General Partner and responsible for directing or
performing the day-to-day business affairs of the General Partner, including any
Person to whom the Advisor subcontracts substantially all of such functions.
“Advisory Agreement” means the agreement among the Partnership, the General
Partner and the Advisor pursuant to which the Advisor will direct or perform the
day-to-day business affairs of the General Partner and the Partnership.

C - 15

--------------------------------------------------------------------------------




“Articles Supplementary” means the Articles Supplementary to the Articles of
Incorporation of the General Partner setting forth the terms of the Series A
Preferred Shares.
“Budgeted G&A” means the amount of general and administrative expenses provided
for in the annual budget approved by the Board of Directors of the General
Partner.
“Capital Event” means a sale or other disposition, directly or indirectly, of
any Property or any portion thereof or an interest therein, a financing,
refinancing, insurance award (excluding rent loss insurance), condemnation (or
conveyance in lieu thereof), easement sale or other transaction which, in
accordance with GAAP, consistently applied, is treated as a capital transaction.
“Cash Flow” means the sum of Net Operating Cash Flow plus Net Capital Proceeds.
A “Cash Flow Sweep Event” will be deemed to have occurred:
(a)during any period in which the Financial Covenants are not met;
(b)from and after the occurrence of an Optional Repurchase Event;
(c)with respect to any fiscal quarter, the failure of the General Partner to
raise at least $40 million of gross proceeds from sales of REIT Shares to third
parties in the immediately preceding fiscal quarter; or
(d)from and after the fifth-year anniversary of the Date of Issuance, if any
Preferred Units remain outstanding as of such date.
A “Change of Control” will be deemed to have occurred with respect to the
Partnership on any date after the Date of Issuance on which neither the General
Partner nor any of its Subsidiaries or Affiliates is the Controlling general
partner, managing member or equivalent thereof of the Partnership. A “Change of
Control” will be deemed to have occurred with respect to the General Partner on
any date after the Date of Issuance if:
(a)any “person,” including a “group” (as such terms are used in Sections 13(d)
and 14(d) of the Exchange Act, but excluding the General Partner, any entity
Controlling, Controlled by or under common Control with the General Partner, any
trustee, fiduciary or other person or entity holding securities under any
employee benefit plan or trust of the General Partner or any such entity), is or
becomes the “beneficial owner” (as defined in Rule 13(d)(3) under the Exchange
Act), directly or indirectly, of shares of stock of the General Partner
representing 35% or more of either (A) the combined voting power of the General
Partner’s then-outstanding securities or (B) the then-outstanding shares of all
classes of stock of the General Partner (other than as a result of an
acquisition of securities directly from the General Partner);
(b)any consolidation or merger of the General Partner where the stockholders of
the General Partner immediately prior to the consolidation or merger, would not,
immediately after the consolidation or merger, beneficially own (as such term is
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, shares of
stock representing in the aggregate 50% or more of the combined voting power of
the securities of the surviving or resulting entity in the consolidation or
merger (or of its ultimate parent entity, if any);
(c)there shall occur (A) any sale, lease, exchange or other transfer (in one
transaction or a series of transactions contemplated or arranged by any party as
a single plan) of all or substantially all of the assets of the General Partner,
other than a sale or transfer by the General Partner of all or substantially all
of the General Partner’s assets to an entity at least 50% of the combined voting
power of the securities of which are owned by “persons” (as defined above) in
substantially the same proportion as their ownership of the General Partner
immediately prior to such sale or transfer or (B) the approval by stockholders
of the General Partner of any plan or proposal for the liquidation or
dissolution of the General Partner;
(d)the members of the Board of Directors of the General Partner at the beginning
of any consecutive 24-calendar-month period (the “Incumbent Directors”) cease
for any reason other than due to death to constitute at least a majority of the
members of the Board of Directors of the General Partner; provided, that any
director whose election, or nomination for election by the General Partner’s
stockholders, was approved or ratified by

C - 16

--------------------------------------------------------------------------------




a vote of a majority of the members of the Board of Directors then still in
office who were Incumbent Directors at the beginning of such 24-calendar-month
period shall be deemed to be an Incumbent Director for purposes of the
foregoing; and provided, further, that, in the event that any Preferred Units
have been exchanged for Series A Preferred Shares pursuant to Section 10, the
election of Preferred Directors by the holders of the Series A Preferred Shares
pursuant to the terms of the Articles Supplementary shall not be deemed to be a
Change of Control for purposes hereof; or
(e)the Advisory Agreement is terminated.
“Columbia Portfolio” means the portfolio to be acquired by the Partnership
pursuant to the Columbia Portfolio Purchase Agreement.
“Columbia Portfolio Purchase Agreement” means that certain purchase and sale
agreement, dated as of August 30, 2013, between Griffin Capital Corporation and
the sellers identified therein.
“Common Units” has the meaning set forth in Section 2.
“Commission” has the meaning set forth in Section 7(f)(i).
“Contribution Agreements” means, collectively, the (i) Contribution Agreement
Emporia Property, dated as of August 27, 2010, between The GC Net Lease REIT
Operating Partnership, L.P., Emporia Acquisitions, LLC, Kevin A. Shields, Don G.
Pescara, and David C. Rupert; (ii) Contribution Agreement CB&I Property, dated
as of April 21, 2009, between The GC Net Lease REIT Operating Partnership, L.P.,
Plainfield Acquisitions, LLC, Kevin A. Shields, Don G. Pescara, and David C.
Rupert; (iii) Contribution Agreement World Kitchen Property, dated as of June 4,
2010, between The GC Net Lease REIT Operating Partnership, L.P., Will Partners
REIT, LLC, Will Partners, LLC, Will Partners Investor I, LLC, Will Partners
Investor 2, LLC, LLC, Will Partners Investor 3, LLC, Will Partners Member I,
LLC, PLM&B, Inc., and Westridge Partners; (iv) Contribution Agreement Renfro
Property, dated as of April 21, 2009, between The GC Net Lease REIT Operating
Partnership, L.P. and Kevin A. Shields; (v) Contribution Agreement Carlsbad
Property, dated as of May 13, 2001, between The GC Net Lease REIT Operating
Partnership, L.P., The GC Net Lease (Carlsbad) Investors, LLC, each of the
Contributors listed on Exhibit A thereto, and each of the Contributors listed on
Exhibit B thereto; and (vi) Reinstatement of and Second Amendment to Master
Contribution Agreement, dated April 26, 2013, between Griffin Capital Essential
Asset Operating Partnership, L.P., FPRO-1201, LLC, L.P., FPRO-1202, LLC, L.P.,
FPRO-1203, LLC, L.P., FPRO-1204, LLC, L.P., FPRO-1205, LLC, L.P., FPRO-1206,
LLC, L.P., FPRO-1207, LLC, L.P., FPRO-1208, LLC, L.P., FPRO-1209, LLC, L.P.,
FPRO-1210, LLC, L.P., FPRO-1211, LLC, L.P., FPRO-1212, LLC, L.P., FPRO-1213,
LLC, L.P., FPRO-1214, LLC, L.P., FPRO-1215, LLC, L.P., FPRO-1216, LLC, L.P.,
FPRO-1217, LLC, L.P., FPRO-1218, LLC, L.P., FPRO-1219, LLC, L.P., FPRO-1220,
LLC, L.P., FPRO-1221, LLC, and Fort Properties Management, Inc.
“Control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
the ownership of voting securities, by contract or otherwise and “Controlling,”
“Controlled” and “under common Control” shall have meanings correlative thereto.
For purposes of this definition, debt securities that are convertible into
common stock will be treated as voting securities only when converted.
“Date of Issuance” has the meaning set forth in Section 3(a).
“Debt Service” means, with respect to any particular period of time, scheduled
interest and principal payments under any of the Portfolio Loan Documents.
“Debt Yield” means, as of any date of determination, a fraction, expressed as a
percentage, (i) the numerator of which is the Net Operating Cash Flow (trailing
12 months or annualized actual, as applicable) and (ii) the denominator of which
is equal to the sum of (x) the Indebtedness plus (y) the aggregate Liquidation
Preference of the Preferred Units.
“Default Rate” has the meaning set forth in Section 3(f).
“Distribution” has the meaning set forth in Section 3(a).
“Distribution Payment Date” has the meaning set forth in Section 3(a).

C - 17

--------------------------------------------------------------------------------




“Distribution Payment Record Date” has the meaning set forth in Section 3(a).
“Distribution Period” has the meaning set forth in Section 3(a).
“DST Program” means the private offering relating to the Delaware Statutory
Trust affiliated with the General Partner, in which the General Partner, through
the Partnership, has acquired a 10% beneficial ownership interest and the
Partnership has two exchange rights in which it can acquire additional
beneficial interests in the Delaware Statutory Trust.
“Escrow Agreement” means that certain Escrow Agreement, dated as of November 5,
2013, among the General Partner, the Partnership, the Advisor, SPT Griffin
Holdings, LLC and Sidley Austin LLP, as escrow agent.
“Event of Default” means the occurrence of one or more of the following events:
(a)default in the payment of any Distribution or any other payment to the
holders of the Preferred Units pursuant to this Designation of Rights when due
and payable pursuant hereto (including with respect to the payment of any
accrued interest required pursuant to Section 3(b));
(b)failure to make any Semi-Annual Repurchase when required pursuant to Section
5(b);
(c)a material default in the performance of, or material breach of any covenant,
warranty or other agreement contained in, the Partnership Agreement, including
this Designation of Rights (including, without limitation, any of the Protective
Provisions), the Purchase Agreement or any other Transaction Document by the
Partnership, the General Partner or the Advisor, as applicable, and the
continuance of such default or breach for a period of 10 business days after
written notice thereof shall have been given to the Partnership and the General
Partner;
(d)an Event of Bankruptcy as to the Partnership, the General Partner or any of
their respective Subsidiaries that has not been consented to in advance by the
holders of the Preferred Units pursuant to Section 7(d);
(e)any breach, default or event of default shall occur and be continuing under
any instrument, agreement or indenture pertaining to any Indebtedness of the
Partnership, the General Partner or any of their respective Subsidiaries
aggregating more than $25 million, the effect of which is to cause an
acceleration, mandatory redemption or other required repurchase of such
Indebtedness, or any such Indebtedness shall be otherwise declared to be due and
payable (by acceleration or otherwise) or required to be prepaid, redeemed or
otherwise repurchased by the Partnership, the General Partner or any such
Subsidiary (other than by a regularly scheduled required prepayment) prior to
the stated maturity thereof;
(f)(i) one or more material actions, suits or proceedings becomes pending before
or by any Governmental Authority to which the Partnership, the General Partner,
the Advisor or Griffin Capital Securities, Inc. or any Subsidiary thereof is a
party, or of which any of their properties or other assets is the subject, that
could reasonably be expected, individually or in the aggregate, to adversely
affect the General Partner’s ability to continue to raise equity capital;
provided, that five days’ notice of the same has been given to the Partnership
and the General Partner;
(g)the termination or suspension of the broker/dealer’s license of Griffin
Capital Securities, Inc. and, in the case of a suspension of such license, such
suspension is not cured, waived or otherwise remedied within 60 days of notice;
or
(h)the failure of the General Partner to qualify as a REIT under the Code.
“Exchange Act” has the meaning set forth in Section 7(f)(ii).
“Exchange Rate” has the meaning set forth in Section 10(a).
“Financial Covenants” means those covenants set forth in Section 7(e).
“GAAP” means generally accepted accounting principles in the United States of
America in effect from time to time.
“General Partner” means Griffin Capital Essential Asset REIT, Inc.

C - 18

--------------------------------------------------------------------------------




“Governmental Authority” means any court, board, agency, commission, office or
other authority of any nature whatsoever for any governmental unit (federal,
state, county, district, municipal, city or otherwise) whether now or hereafter
in existence, including foreign Governmental Authorities.
“Holder Exchange Notice” has the meaning set forth in Section 10(b).
“Holder Exchange Notice Date” has the meaning set forth in Section 10(b).
“Holder Repurchase Price” has the meaning set forth in Section 6(a).
“Holder Repurchase Notice” has the meaning set forth in Section 6(b).
“Holder Repurchase Notice Date” has the meaning set forth in Section 6(b).
“Improvements” means the buildings, structures, fixtures, building equipment,
additions, enlargements, extensions, modifications, repairs, replacements and
improvements now or hereafter erected or located at any Property.
“Incumbent Directors” has the meaning set forth in the definition of “Change of
Control”.
“Indebtedness” means, without duplication, the sum of the (i) indebtedness for
borrowed money (excluding any interest thereon), secured or unsecured (including
but not limited to all senior financing facilities, senior mortgages and/or
fixed-rate long term debt) (the “Senior Debt”), (ii) reimbursement obligations
under any letters of credit or similar instruments with regard to the Senior
Debt, (iii) capitalized lease obligations, (iv) obligations under interest rate
cap, swap, collar or similar transactions or currency hedging transactions
(valued at the termination value thereof) and (v) guarantees of any Indebtedness
of the foregoing of any other Person; provided, that Indebtedness shall not
include “trade payables” incurred in the ordinary course of business and, in the
case of the Partnership, shall not include the Preferred Units and, in the event
that any Preferred Units have been exchanged for Series A Preferred Shares
pursuant to Section 10, in the case of the Corporation, shall not include the
Series A Preferred Shares.
“Investor Rights Agreement” means that certain Investor Rights Agreement, dated
as of November 5, 2013, among the Partnership, the General Partner, the Advisor
and SPT Griffin Holdings, LLC.
“KeyBank Bridge Credit Facility” means the Bridge Credit Agreement, dated as of
December 11, 2012, among the Partnership and certain affiliated entities, the
lenders party thereto, KeyBank National Association and Bank of America, N.A.,
as amended by the First Amendment to Bridge Credit Agreement and Omnibus
Amendment to Loan Documents, dated as of June 13, 2013.
“Key Person Event” means the date on which Kevin Shields ceases to be the chief
executive officer of the General Partner and the president of the Advisor and
his successor is not put in office within 60 days thereof, such successor to be
David C. Rupert or such other person appointed with the consent of the holders
of record of at least a majority of the Preferred Units then outstanding, whose
consent shall not be unreasonably withheld, conditioned or delayed.
“LIBOR” means, with respect to each Distribution Period, (i) the per annum rate
for deposits in U.S. dollars for a period equal to the applicable Distribution
Period, which appears on Reuters Screen LIBOR01 Page (or the successor thereto)
as the London Interbank Offering Rate as of 11:00 a.m., London time, on that
respective Distribution Period’s Distribution Payment Date (rounded upwards, if
necessary, to the nearest 1/1000 of 1%); (ii) if such rate does not appear on
said Reuters Screen LIBOR01 Page (or the successor thereto), the arithmetic mean
(rounded as aforesaid) of the offered quotations of rates obtained by the
Partnership from the Reference Banks for deposits in U.S. dollars for a period
equal to the applicable Distribution Period to prime banks in the London
interbank market as of approximately 11:00 a.m., London time, on that Dividend
Payment Date and in an amount that is representative for a single transaction in
the relevant market at the relevant time; or (iii) if fewer than
two (2) Reference Banks provide the Partnership with such quotations, the rate
per annum which the Partnership determines to be the arithmetic mean (rounded as
aforesaid) of the offered quotations of rates which major banks in New York, New
York selected by the Partnership are quoting at approximately 11:00 a.m., New
York City time, on that Distribution Payment Date for loans in U.S. dollars to
leading European banks for a period equal to the applicable Distribution Period
in amounts of not less than U.S. $1.0 million. The Partnership’s determination
of LIBOR shall be binding and conclusive on the holders of Preferred Units
absent manifest error. LIBOR may or may not be the lowest rate based upon the
market for U.S. dollar

C - 19

--------------------------------------------------------------------------------




deposits in the London Interbank Eurodollar Market at which the Partnership
prices loans on the date which LIBOR is determined by the Partnership as set
forth above. Notwithstanding anything to the contrary contained herein, in no
event shall LIBOR be less than the LIBOR Floor.
“LIBOR Floor” means 0.25%.
“LIBOR Rate” means, with respect to each Distribution Period, the quotient of
(a) LIBOR applicable to such Distribution Period, divided by (b) a percentage
equal to 100% minus the Reserve Requirements (if any) applicable to such
Distribution Period.
“Lien” means any liens, mortgages, pledges, security interests, claims, options,
rights of first offer or refusal, charges, conditional or installment sale
contracts, claims of third parties of any kind or other encumbrances.
“Liquidation” has the meaning set forth in Section 4(a).
“Liquidation Preference” has the meaning set forth in Section 4(a).
“Make Whole Payment” means an amount equal to the amount of all Distributions
that would have been payable on the Preferred Units being redeemed or
repurchased, as the case may be, from and after the date of such redemption or
repurchase, as the case may be, to and including the (i) 18-month anniversary of
the Date of Issuance for the first 75% of the Preferred Units to be redeemed or
repurchased and (ii) 24-month anniversary of the Date of Issuance for the
remaining 25% of the Preferred Units to be redeemed or repurchased, in each case
with no discount to present value. The Pay Rate used in determining the Make
Whole Payment shall be the LIBOR Rate plus 7.25%, with the future monthly LIBOR
Rates determined using the LIBOR forward curve published by Bloomberg, subject
to the LIBOR Floor.
“Material Adverse Effect” with respect to any Person means any event,
occurrence, development, change or effect that is, or is reasonably likely to
be, individually or in the aggregate, materially adverse to the business,
prospects, properties, operating assets, financial condition or results of
operations of such Person and its Subsidiaries, taken as a whole; provided,
that, in no event shall the following, either individually or in the aggregate,
in and of itself be deemed to constitute a “Material Adverse Effect”: (i) the
failure by the General Partner to meet independent, third party projections of
earnings, revenue or other financial performance measures (provided, that the
underlying facts, circumstances, operating results or prospects which cause the
General Partner to fail to meet such projections may be considered in
determining whether a “Material Adverse Effect” has occurred or is reasonably
likely to occur); (ii) fluctuations in the price or net asset value of the REIT
Shares; and (iii) the failure to obtain any tenant estoppel, other than the
Required Tenant Estoppels.
“Material Contract” means each of the following contracts (and all amendments,
modifications and supplements thereto and all side letters to which the
Partnership, the General Partner or their respective Subsidiaries are a party
affecting the obligations of any party thereunder) to which the Partnership, the
General Partner or their respective Subsidiaries are a party or by which any of
their respective Properties or assets are bound (notwithstanding anything below,
“Material Contract” shall not include any contract that (1) is terminable upon
30 days’ notice without a penalty or premium, (2) will be fully performed and
satisfied as of or prior to the Date of Issuance, (3) is a lease, or (4) is an
organizational document):
(a)all agreements that call for aggregate payments by, or other consideration
from, the Partnership, the General Partner or their respective Subsidiaries
under such contract of more than $1 million over the remaining term of such
contract;
(b)all agreements that call for annual aggregate payments by, or other
consideration from, the Partnership, the General Partner or their respective
Subsidiaries under such contract of more than $1 million over the remaining term
of such contract;
(c)any agreement that contains any non-compete or exclusivity provisions with
respect to any line of business in which the Partnership, the General Partner or
their respective Subsidiaries is currently engaged or geographic area with
respect to the Partnership, the General Partner or their respective
Subsidiaries, or that purports to restrict in any material respect the right of
the Partnership, the General Partner or their respective Subsidiaries to

C - 20

--------------------------------------------------------------------------------




conduct any line of business in which the Partnership, the General Partner or
their respective Subsidiaries are currently engaged or to compete with any
Person or operate in any geographic area or location in which the Partnership,
the General Partner or their respective Subsidiaries may conduct business;
(d)any partnership, limited liability company agreement, joint venture or other
similar agreement entered into by the Partnership, the General Partner or their
respective Subsidiaries with any third party;
(e)any contract for the pending purchase or sale, option to purchase or sell,
right of first refusal, right of first offer or any other contractual right to
purchase, sell, dispose of, or master lease, by merger, purchase or sale of
assets or stock or otherwise, any real property including any Property or any
asset that if purchased by any of the Partnership, the General Partner or their
respective Subsidiaries would be a Property in the Portfolio;
(f)any contract pursuant to which the Partnership, the General Partner or their
respective Subsidiaries agrees to indemnify or hold harmless any director or
executive officer of the Partnership, the General Partner or their respective
Subsidiaries (other than their organizational documents);
(g)any (A) loan agreement, letter of credit, indenture, note, bond, debenture,
mortgage or any other document, agreement or instrument evidencing a capitalized
leased obligation or other Indebtedness (secured or unsecured, direct or
indirect, absolute or contingent (including guaranties of any obligation)) of,
for the benefit of or payable to any of the Partnership, the General Partner or
their respective Subsidiaries (other than among the Partnership, the General
Partner and their respective Subsidiaries) in excess of $5 million, or (B)
contract (other than any organizational document) to provide any funds to or
make any investment in (whether in the form of a loan, capital contribution or
otherwise) any Subsidiary or other Person;
(h)any employment agreements, severance, change in control or termination
agreements with officers of any of the Partnership, the General Partner or their
respective Subsidiaries;
(i)any contract pursuant to which any of the Partnership, the General Partner or
their respective Subsidiaries has potential liability in respect of any purchase
price adjustment, earn-out or contingent purchase price that, in each case,
could reasonably be expected to result in future payments of more than $2
million; or any contract relating to the settlement or proposed settlement of
any action, which involves the issuance of equity securities or the payment of
an amount in excess of $2 million;
(j)any “material contract” (as such term is defined in Item 601(b)(10) of
Regulation S-K under the Securities Act); and
(k)the Property Management Agreements.
“Net Capital Proceeds” means the proceeds from any Capital Event (including, but
not limited to, equity offering proceeds, asset sale proceeds and proceeds of
debt refinancings) in any fiscal quarter, less any amounts required to pay the
costs and expenses incurred by the Partnership for such fiscal period and which
are not paid from any related Net Capital Proceeds.
“Net Operating Cash Flow” means Revenues less Debt Service, Budgeted G&A and
reasonable reserves.
An “Optional Repurchase Event” means the occurrence of any one or more of the
following events:
(i)    a breach of any of the Protective Provisions;
(ii)    an Event of Default;
(iv)    a Key Person Event;
(v)    a Change of Control that has not been consented to pursuant to Section
7(d);
(vi)    the failure of the General Partner to qualify as a REIT under the Code;
or
(vii)    the occurrence and continuance of a monetary or a material default
beyond any applicable cure period under any of the Portfolio Loan Documents.

C - 21

--------------------------------------------------------------------------------




“Partnership Agreement” means the Third Amended and Restated Limited Partnership
Agreement, effective as of October 15, 2014, of the Partnership.
“Pay Rate” has the meaning set forth in Section 3(a).
“Permitted Lien” means, collectively (a) any Lien or security interests created
by the Transaction Documents, (b) any Lien, encumbrances or other matters
disclosed in a Title Insurance Policy, (c) any Lien, if any, for Taxes imposed
by any Governmental Authority not yet due or delinquent and (d) such other title
and survey exceptions as the holders of record of at least a majority of the
Preferred Units then outstanding have approved or may approve in writing in such
holders’ discretion.
“Person” means any individual, partnership, limited liability company,
corporation, joint venture, trust or other entity.
“Portfolio” means the portfolio of office and industrial properties owned
directly or indirectly by the Partnership and the General Partner as of the Date
of Issuance, including the Columbia Portfolio to be acquired by the Partnership,
as well as any and all subsequent property acquisitions made by the Partnership
or the General Partner.
“Portfolio Loan Documents” means the governing loan documents, and any and all
amendments thereto, for each of the Properties in the Portfolio.
“Preferred Directors” means, in the event that any Preferred Units have been
exchanged for Series A Preferred Shares pursuant to Section 10, the members of
the Board of Directors of the General Partner for which holders of Series A
Preferred Shares have the right to elect pursuant to the terms of the Articles
Supplementary.
“Preferred Units” has the meaning set forth in the opening paragraph of this
Designation of Rights.
“Property” means each individual property listed on Schedule IV to the Purchase
Agreement (except for the Columbia Portfolio, which was acquired on the date of
the Purchase Agreement), including the Improvements thereon, and such additional
properties that may be acquired as part of the Portfolio.
“Property Manager” means Griffin Capital Essential Asset Property Management,
LLC, a Delaware limited liability company.
“Property Management Agreements” means the existing and future property
management agreements and other service agreements and all amendments and
modifications thereto for each Property in the Portfolio.
“Protective Provisions” means those protective provisions set forth in Section
7(d).
“Purchase Agreement” means that certain Purchase Agreement, dated November 5,
2013, among the Partnership, the General Partner, SPT Griffin Holdings, LLC and
Starwood Property Trust, Inc.
“Redemption Price” has the meaning set forth in Section 5(a).
“Reference Banks” means four major banks in the London interbank market selected
by holders of record of at least a majority of the Preferred Units then
outstanding.
“Required Tenant Estoppels” means the estoppels required under the Columbia
Portfolio Purchase Agreement.
“Reserve Requirements” means, with respect to any Distribution Period, the
maximum rate of all reserve requirements (including, without limitation, all
basic, marginal, emergency, supplemental, special or other reserves and taking
into account any transitional adjustments or other schedule changes in reserve
requirements during the Distribution Period) which are imposed under
Regulation D on eurocurrency liabilities (or against any other category of
liabilities which includes deposits by reference to which LIBOR is determined or
against, any category of extensions of credit or other assets which includes
loans by a non-United States office of a depository institution to United States
residents or loans which charge interest at a rate determined by reference to
such deposits) during the Distribution Period and which are applicable to member
banks of the Federal Reserve System with deposits exceeding one billion dollars,
but without benefit or credit of proration, exemptions or offsets that might
otherwise be available from time to time under Regulation D.  In the event of
any change in the rate of such Reserve Requirements under Regulation D

C - 22

--------------------------------------------------------------------------------




during the applicable Distribution Period, or any variation in such requirements
based upon amounts or kinds of assets or liabilities, or other factors,
including, without limitation, the imposition of Reserve Requirements, or
differing Reserve Requirements, on one or more but not all of the holders of the
Preferred Units, the Partnership may use any reasonable averaging and/or
attribution methods which it deems appropriate and practical for determining the
rate of such Reserve Requirements which shall be used in the computation of the
Reserve Requirements.
“Revenues” means, for any period, the sum of the total gross operating cash
received by the Partnership and/or its Subsidiaries during such period,
including all receipts of the Partnership and/or its Subsidiaries from (a) rent
(including additional rent and percentage rent) paid to the Partnership and/or
its Subsidiaries, (b) concessions, (c) expense reimbursements, (d) proceeds from
rent, business interruption or other insurance, if any, (e) funds that are
withdrawn from reserve accounts and deposited into the operating accounts of the
Partnership and/or its Subsidiaries, and (g) other amounts received by the
Partnership and/or its Subsidiaries in connection with the operation of its
business; provided, however, that Revenues shall not include (x) Net Capital
Proceeds, (y) any amounts received by the Partnership and/or its Subsidiaries
incident to the liquidation of the Partnership and/or its Subsidiaries and
(z) Capital Contributions.
“Semi-Annual Repurchase” has the meaning set forth in Section 5(b).
“Semi-Annual Repurchase Date” has the meaning set forth in Section 5(b).
“Senior Debt” has the meaning set forth in the definition of “Indebtedness”.
“Senior Loan-to-Value Ratio” means the ratio, expressed as a percentage, of
(i) the sum of the Indebtedness to (ii) the aggregate “as stabilized” fee simple
value of the Portfolio as set forth in an independent third party appraisal
conducted in accordance with Financial Institutions Reform, Recovery and
Enforcement Act of 1989 standards and acceptable to holders of record of at
least a majority of the Preferred Units then outstanding.
“Series A Preferred Shares” has the meaning set forth in Section 5(i).
“Set apart for payment” means the recording by the Partnership in its accounting
ledgers of any accounting or bookkeeping entry which indicates, pursuant to an
authorization of a distribution by the General Partner, the allocation of funds
to be so paid on any series or class of Partnership Units.
“Share Redemption Program” means the General Partner’s program pursuant to which
the General Partner’s stockholders who have held REIT Shares for at least one
year may, under certain circumstances, be able to cause all or any portion of
such REIT Shares to be redeemed by the General Partner.
“Subordination Agreements” means (i) the Subordination of Management Agreements,
dated as of November 5, 2013, among the Partnership, SPT Griffin Holdings, LLC
and Griffin Capital Essential Asset Property Management, LLC and (ii) the
Subordination of Second Amended and Restated Advisory Agreement, as amended,
dated as of November 5, 2013, among the General Partner, SPT Griffin Holdings,
LLC and the Advisor.
“Taking” means a temporary or permanent taking by any Governmental Authority as
the result or in lieu or in anticipation of the exercise of the right of
condemnation or eminent domain, of all or any part of any Property, or any
interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting any Property or any part thereof.
“Taxes” means all real estate and personal property Taxes, assessments, water
rates or sewer rents (excluding income Taxes), now or hereafter levied or
assessed or imposed against the Portfolio or part thereof, together with all
interest and penalties thereon.
“Title Insurance Policy” means a policy of title insurance or title commitments.
“Transaction Documents” means, collectively, this Designation of Rights, the
Escrow Agreement, the Articles Supplementary, each of the Subordination
Agreements and the Investor Rights Agreement.

C - 23

--------------------------------------------------------------------------------




Schedule A
Notice of Repurchase
The undersigned holder of Preferred Units hereby irrevocably requests Griffin
Capital Essential Asset Operating Partnership, L.P., a Delaware limited
partnership (the “Partnership”), to repurchase               _____________
Preferred Units in accordance with the terms of the Third Amended and Restated
Limited Partnership Agreement of the Partnership and the Designation of Rights,
Powers, Privileges, Restrictions, Qualifications and Limitations of the Series A
Cumulative Redeemable Exchangeable Preferred Units attached thereto establishing
the Preferred Units; and the undersigned irrevocably (i) surrenders such
Preferred Units and all right, title and interest therein; and (ii) directs that
the Holder Repurchase Price for such Preferred Units be delivered to the Person
specified below at the address specified below. The undersigned hereby
represents, warrants, and certifies that the undersigned (a) has good and
unencumbered title to the Preferred Units that are the subject of this Notice,
free and clear of the rights or interests of any other Person; (b) has the full
right, power, and authority to request the repurchase requested herein; and
(c) has obtained the consent or approval of all Persons, if any, having the
right to consent or approve such repurchase of Preferred Units.
Dated: ________________, ___________
 
 
 
Name:
 
 
(Please Print)
 
 
 
 
 
(Signature)
 
 
 
 
 
(If holder is an entity, name and title of signatory)
 
 
 
 
 
(Mailing Address)
 
 
 
 
 
(City) (State) (Zip Code)


C - 24

--------------------------------------------------------------------------------




Schedule B
Notice of Exchange
The undersigned holder of Preferred Units hereby notifies Griffin Capital
Essential Asset Operating Partnership, L.P., a Delaware limited partnership (the
“Partnership”), and Griffin Capital Essential Asset REIT, Inc., a Maryland
corporation (the “General Partner”), that it is exercising its right to exchange
_______________ Preferred Units for shares of Series A Cumulative Voting
Redeemable Preferred Stock (the “Series A Preferred Shares”) of the General
Partner in accordance with the terms of the Third Amended and Restated Limited
Partnership Agreement of the Partnership and the Designation of Rights, Powers,
Privileges, Restrictions, Qualifications and Limitations of the Series A
Cumulative Redeemable Exchangeable Preferred Units attached thereto establishing
the Preferred Units; and the undersigned irrevocably (i) surrenders such
Preferred Units and all right, title and interest therein; and (ii) directs that
the Series A Preferred Shares to be issued in exchange for such Preferred Units
be delivered to the Person specified below at the address specified below. The
undersigned hereby represents, warrants, and certifies that the undersigned
(a) has good and unencumbered title to the Preferred Units that are the subject
of this Notice, free and clear of the rights or interests of any other Person;
(b) has the full right, power, and authority to exercise the exchange right
specified herein; and (c) has obtained the consent or approval of all Persons,
if any, having the right to consent or approve such exchange of Preferred Units.
Dated: ________________, ___________
 
 
 
Name:
 
 
(Please Print)
 
 
 
 
 
(Signature)
 
 
 
 
 
(If holder is an entity, name and title of signatory)
 
 
 
 
 
(Mailing Address)
 
 
 
 
 
(City) (State) (Zip Code)


C - 25